Exhibit 10.1

 

 

 

CREDIT AND GUARANTY AGREEMENT

Dated as of December 7, 2007

by and among

THE PROVIDENCE SERVICE CORPORATION,

as the Borrower,

CIT HEALTHCARE LLC,

as Administrative Agent,

BANK OF AMERICA, N.A. AND SUNTRUST BANK,

As Co-Documentation Agents,

ING CAPITAL LLC AND ROYAL BANK OF CANADA,

As Co-Syndication Agents

and

THE OTHER LENDERS PARTY HERETO

Arranged By:

CIT CAPITAL SECURITIES LLC,

as Sole Lead Arranger and Book Runner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS

   1

1.01

  

Defined Terms

   1

1.02

  

Other Interpretive Provisions

   34

1.03

  

Accounting Terms

   35

1.04

  

Rounding

   35

1.05

  

Times of Day

   36

1.06

  

Letter of Credit Amounts

   36

ARTICLE 2 THE COMMITMENTS AND CREDIT EXTENSIONS

   36

2.01

  

Loans

   36

2.02

  

Borrowings, Conversions and Continuations of Loans

   36

2.03

  

Letters of Credit and Letter of Credit Fees

   38

2.04

  

Prepayments

   41

2.05

  

Termination or Reduction of Total Revolving Commitments

   44

2.06

  

Repayment of Loans

   44

2.07

  

Interest

   45

2.08

  

Fees

   45

2.09

  

Computation of Interest and Fees

   46

2.10

  

Evidence of Debt

   46

2.11

  

Payments Generally

   47

2.12

  

Sharing of Payments

   48

2.13

  

Incremental Term Loan

   49

ARTICLE 3 TAXES, YIELD PROTECTION AND ILLEGALITY

   51

3.01

  

Taxes

   51

3.02

  

Illegality

   54

3.03

  

Inability to Determine Rates

   54

3.04

  

Increased Costs; Capital Adequacy

   54

3.05

  

Funding Losses

   55

3.06

  

Matters Applicable to all Requests for Compensation

   56

3.07

  

Survival

   56

ARTICLE 4 CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

   56

4.01

  

Conditions of Initial Credit Extension

   56

4.02

  

Conditions to all Credit Extensions

   60

ARTICLE 5 REPRESENTATIONS AND WARRANTIES

   61

5.01

  

Existence, Qualification and Power

   61

5.02

  

Authorization; No Contravention

   61

 

i



--------------------------------------------------------------------------------

5.03

  

Governmental Authorization; Other Consents

   62

5.04

  

Binding Effect

   62

5.05

  

Financial Statements; No Material Adverse Effect

   62

5.06

  

Litigation

   63

5.07

  

No Default

   63

5.08

  

Ownership of Property; Liens

   63

5.09

  

Environmental Compliance

   63

5.10

  

Insurance

   64

5.11

  

Taxes

   64

5.12

  

ERISA Compliance

   65

5.13

  

Subsidiaries

   65

5.14

  

Margin Regulations; Investment Company Act

   66

5.15

  

Disclosure

   66

5.16

  

Compliance with Laws

   66

5.17

  

Intellectual Property; Licenses, Etc.

   67

5.18

  

Broker’s Fees

   68

5.19

  

Labor Matters

   68

5.20

  

Business Locations

   68

5.21

  

Perfection of Security Interests in the Collateral

   68

5.22

  

Solvency

   68

5.23

  

Material Contracts

   68

5.24

  

Patriot Act

   68

5.25

  

Fraud and Abuse

   69

5.26

  

Licensing and Accreditation

   69

5.27

  

Reimbursement from Medical Reimbursement Programs

   70

5.28

  

Medicare and Medicaid Notices and Filings Related to Health Care Business

   70

5.29

  

Captive Insurance Subsidiaries

   70

ARTICLE 6 AFFIRMATIVE COVENANTS

   71

6.01

  

Financial Statements

   71

6.02

  

Certificates; Other Information

   71

6.03

  

Notices

   73

6.04

  

Payment of Obligations

   74

6.05

  

Preservation of Existence, Etc.

   74

6.06

  

Maintenance of Properties

   74

6.07

  

Maintenance of Insurance

   75

6.08

  

Compliance with Laws

   76

6.09

  

Books and Records

   76

6.10

  

Inspection Rights

   76

6.11

  

Use of Proceeds

   76

6.12

  

Additional Subsidiaries

   77

6.13

  

ERISA Compliance

   77

6.14

  

Pledged Assets

   77

6.15

  

Covenant with Respect to Environmental Matters

   78

6.16

  

Lenders Meetings

   79

6.17

  

Post Closing Covenants

   79

 

ii



--------------------------------------------------------------------------------

6.18

  

Interest Rate Protection

   80

6.19

  

Handling of Proceeds of Collateral; Cash Dominion

   80

ARTICLE 7 NEGATIVE COVENANTS

   80

7.01

  

Liens

   80

7.02

  

Investments

   82

7.03

  

Indebtedness

   83

7.04

  

Fundamental Changes

   84

7.05

  

Dispositions

   85

7.06

  

Restricted Payments

   85

7.07

  

Change in Nature of Business

   85

7.08

  

Transactions with Affiliates and Insiders

   86

7.09

  

Burdensome Agreements

   86

7.10

  

Use of Proceeds

   86

7.11

  

Amendments of Certain Agreements

   86

7.12

  

Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity

   87

7.13

  

Ownership of Subsidiaries

   87

7.14

  

Excluded Subsidiaries

   87

7.15

  

Sale and Leaseback Transactions

   87

ARTICLE 8 FINANCIAL COVENANTS

   87

8.01

  

Financial Covenants

   87

ARTICLE 9 EVENTS OF DEFAULT AND REMEDIES

   89

9.01

  

Events of Default

   89

9.02

  

Remedies Upon Event of Default

   91

9.03

  

Application of Funds

   92

ARTICLE 10 GUARANTY

   93

10.01

  

The Guaranty

   93

10.02

  

Obligations Unconditional

   94

10.03

  

Reinstatement

   94

10.04

  

Waivers

   95

10.05

  

Remedies

   95

10.06

  

Contribution by Guarantors

   96

10.07

  

Guarantee of Payment; Continuing Guarantee

   96

10.08

  

Subordination of Other Obligations

   96

ARTICLE 11 THE ADMINISTRATIVE AGENT

   97

11.01

  

Appointment and Authorization of Administrative Agent

   97

11.02

  

Delegation of Duties

   97

11.03

  

Liability of Administrative Agent

   98

 

iii



--------------------------------------------------------------------------------

11.04

  

Reliance by Administrative Agent

   98

11.05

  

Notice of Default

   98

11.06

  

Credit Decision; Disclosure of Information by Administrative Agent

   99

11.07

  

Indemnification of Administrative Agent

   99

11.08

  

Administrative Agent in its Individual Capacity

   100

11.09

  

Successor Administrative Agent

   100

11.10

  

Administrative Agent May File Proofs of Claim

   100

11.11

  

Collateral and Guaranty Matters

   101

11.12

  

Other Agents; Arrangers and Managers

   102

11.13

  

Cooperation of Loan Parties

   102

ARTICLE 12 MISCELLANEOUS

   102

12.01

  

Amendments, Etc.

   102

12.02

  

Notices and Other Communications; Facsimile Copies

   104

12.03

  

No Waiver; Cumulative Remedies

   105

12.04

  

Attorney Costs and Expenses

   105

12.05

  

Indemnification by the Borrower

   106

12.06

  

Payments Set Aside

   107

12.07

  

Successors and Assigns

   107

12.08

  

Confidentiality

   111

12.09

  

Set-off

   113

12.10

  

Interest Rate Limitation

   113

12.11

  

Counterparts

   113

12.12

  

Integration

   113

12.13

  

Survival of Representations and Warranties

   114

12.14

  

Severability

   114

12.15

  

Replacement of Lenders

   114

12.16

  

Governing Law

   114

12.17

  

Waiver of Right to Trial by Jury

   115

12.18

  

USA Patriot Act Notice

   115

12.19

  

Nonliability of Lenders

   115

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

1.01(a)

   Excluded Subsidiaries

1.01(b)

   Existing Letters of Credit

1.01(c)

   Collateralized Investments

5.10

   Insurance

5.13

   Capitalization

5.17

   IP Rights

5.19

   Labor Matters

5.20(a)

   Locations of Real Property

5.20(b)

   Locations of Chief Executive Office

5.23

   Material Contracts

5.28

   Medicare and Medicaid Notices and Filings

6.17

   Deposit Accounts

7.01

   Liens Existing on the Closing Date

7.02

   Investments Existing on the Closing Date

7.03(b)

   Indebtedness Existing on the Closing Date

7.03(j)

   Letters of credit issued for the Target’s account

7.13

   Subsidiaries

12.02

   Certain Addresses for Notices

EXHIBITS

 

A

   Form of Loan Notice

B-1

   Form of Revolving Note

B-2

   Form of Term Note

B-3

   Form of Incremental Term Loan Note

C

   Form of Compliance Certificate

D

   Form of Assignment and Assumption Agreement

E

   Form of Joinder Agreement

 

v



--------------------------------------------------------------------------------

CREDIT AND GUARANTY AGREEMENT

This CREDIT AND GUARANTY AGREEMENT is dated as of December     , 2007 among THE
PROVIDENCE SERVICE CORPORATION, a Delaware corporation (the “Borrower”), the
Guarantors (as hereinafter defined) from time to time party hereto, the Lenders
(as hereinafter defined) from time to time party hereto, and CIT HEALTHCARE LLC,
as Administrative Agent, BANK OF AMERICA, N.A. and SUNTRUST BANK, as
Co-Documentation Agents, and ING CAPITAL LLC and ROYAL BANK OF CANADA, as
Co-Syndication Agents.

The Borrower has requested that the Lenders provide $213,000,000 in senior
secured credit facilities for the purposes set forth herein and the Lenders are
willing to do so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“2008 Excess Cash Flow Reserve” means the lesser of (i) one-third (1/3) of the
sum of clauses (a) through (e) in the definition of “Excess Cash Flow”
determined for 2008 or (ii) $6,700,000, to the extent such amount is reserved by
the Borrower in 2008 to fund a portion of the earnout payment and payments to
optionholders as provided in the Target Acquisition Agreement if the Borrower’s
shareholders have not approved at the Borrower’s 2008 annual meeting or before
such annual meeting the required increase in the Borrower’s Capital Stock which
would permit such payment to be made in shares of its Capital Stock.

“Accounts” means all of the Loan Parties’ present and future: (a) accounts (as
defined in the UCC); (b) instruments, documents, chattel paper (including
electronic chattel paper) (all as defined in the UCC); (c) reserves and credit
balances arising in connection with or pursuant to this Agreement;
(d) guaranties; (e) other supporting obligations, payment intangibles and letter
of credit rights (all as defined in the UCC); (f) property, including notes and
deposits, of the Loan Parties’ account debtors securing the obligations owed by
such account debtors to the Loan Parties; and (g) all proceeds of any of the
foregoing.

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or any substantial
portion of the Property of another Person or all or a portion of the Capital
Stock of another Person, in each case whether or not involving a merger or
consolidation with such other Person and whether for cash, property, services,
assumption of Indebtedness, securities or otherwise.

“Acquisition EBITDA” has the meaning set forth in clause (viii) of the
definition of “Permitted Acquisitions”.



--------------------------------------------------------------------------------

“Administrative Agent” means CIT Healthcare LLC in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 12.02 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of CIT Healthcare LLC in its capacity as the
Administrative Agent and CIT Capital Securities LLC in its capacity as the
Arranger), and its Approved Funds, and the officers, directors, employees,
agents, advisors, auditors and Controlling Persons and attorneys-in-fact of such
Persons and Affiliates; provided, however, that no Agent-Related Person shall be
an Affiliate of the Borrower or the Guarantors.

“Agents” means the Administrative Agent, the Co-Documentation Agents and the
Co-Syndication Agents.

“Aggregate Commitments” means, at any time, the aggregate amount of the
Commitments of all Lenders at such time.

“Aggregate Payments” has the meaning set forth in Section 10.06.

“Agreement” means this Credit and Guaranty Agreement, as amended, modified,
restated, supplemented and extended from time to time.

“Applicable Margin” means the following percentages per annum: (a) with respect
to Loans, 2.50% for Base Rate Loans and 3.50% for LIBOR Loans and (b) with
respect to Letters of Credit, 3.50%.

“Approved Fund” means (i) any Person (other than a natural person) engaged in
making, purchasing, holding, or investing in commercial loans and similar
extensions of credit and that is advised, administered, or managed by a Lender,
an Affiliate of a Lender (or an entity or an Affiliate of an entity that
administers, advises or manages a Lender); (ii) with respect to any Lender that
is an investment fund, any other investment fund that invests in loans and that
is advised, administered or managed by the same investment advisor as such
Lender or by an Affiliate of such investment advisor; and (iii) any third party
which provides “warehouse financing” to a Person described in the preceding
clause (i) or (ii) (and any Person described in said clause (i) or (ii) shall
also be deemed an Approved Fund with respect to such third party providing such
warehouse financing).

 

2



--------------------------------------------------------------------------------

“Arranger” means CIT Capital Securities LLC, in its capacity as sole lead
arranger and book runner.

“Assignment and Assumption” means an Assignment and Assumption Agreement
substantially in the form of Exhibit D.

“Assuming Lender” has the meaning specified in Section 2.13(c).

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Loan Parties and their Subsidiaries (other than the Target and its
Subsidiaries) for the Fiscal Years ended December 31, 2004, 2005 and 2006, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows of the Loan Parties and their Subsidiaries (other than the
Target and its Subsidiaries) for such Fiscal Years, including the notes thereto.

“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date in respect of the Revolving Loan, (b) the date of termination of the
Revolving Commitments pursuant to Section 2.05, and (c) the date of termination
of the commitment of each Lender to make Loans pursuant to Section 9.02 and of
the obligation of the L/C Issuers to make L/C Credit Extensions pursuant to
Section 9.02.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% or (b) the per annum rate published
from time to time by The Wall Street Journal as the “prime rate” in effect for
such day on corporate loans posted by at least 75% of the nation’s 30 largest
banks (or, if The Wall Street Journal ceases publishing a base rate of the type
described, the highest per annum rate of interest published by the Federal
Reserve Board in Federal Reserve statistical release H.15 (519) entitled
“Selected Interest Rates” as the bank prime loan rate or its equivalent). Any
change in the “prime rate” published by The Wall Street Journal shall take
effect without notice to the Borrower at the opening of business on the day
specified as the effective date of change in the public announcement or
publication of such change. The Base Rate is not necessarily the lowest rate of
interest charged by Lenders in connection with extensions of credit.

“Base Rate Loan” means a Loan that accrues interest by reference to the Base
Rate in accordance with the terms of this Agreement.

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

3



--------------------------------------------------------------------------------

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of LIBOR Loans, having the same Interest Period made by the
Lenders pursuant to Sections 2.01 and 2.02.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located, New
York City, or the State where the Borrower’s primary operating account is
located or, with respect to a Letter of Credit, the state where the L/C Issuer’s
office is located and, if such day relates to any LIBOR Loan, means any such day
meeting the above requirements on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Businesses” means, at any time, a collective reference to the businesses
operated by the Borrower and its Subsidiaries at such time.

“Capital Expenditures” means, with respect to any Person, all expenditures
which, in accordance with GAAP, would be required to be capitalized and shown on
the balance sheet of such Person, including expenditures in respect of Capital
Leases.

“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee which would, in
accordance with GAAP, be required to be accounted for as a capital lease on the
balance sheet of such person.

“Capital Stock” means, with respect to any Person, all of the shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interest in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Captive Insurance Subsidiaries” means Social Services Providers, Captive
Insurance Co., an Arizona corporation and Provado Insurance Services, Inc., a
South Carolina corporation.

“Cash Collateralize” has the meaning specified in Section 2.03(e).

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short term commercial paper rating from S&P is at least A1
or the equivalent thereof or from Moody’s is at least P1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A1 (or the

 

4



--------------------------------------------------------------------------------

equivalent thereof) or better by S&P or P1 (or the equivalent thereof) or better
by Moody’s and maturing within six months of the date of acquisition,
(d) repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer having
capital and surplus in excess of $500,000,000 for direct obligations issued by
or fully guaranteed by the United States in which such Person shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations, (e) Investments, classified in
accordance with GAAP as current assets, in money market investment programs
registered under the Investment Company Act of 1940, as amended, which are
administered by reputable financial institutions having capital of at least
$500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subdivisions (a) through (d) and (f) cash
and uncleared checks maintained in deposit accounts not subject to any Lien
other than in favor of the Administrative Agent and non-consensual Permitted
Liens.

“Change of Control” means, at any time, (i) any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) (a) shall have acquired
beneficial ownership of 25% or more on a fully diluted basis of the voting
and/or economic interest in the Capital Stock of the Borrower or (b) shall have
obtained the power (whether or not exercised) to elect a majority of the members
of the board of directors (or similar governing body) of the Borrower; (ii) the
majority of the seats (other than vacant seats) on the board of directors (or
similar governing body) of the Borrower cease to be occupied by Persons who
either (a) were members of the board of directors of the Borrower on the Closing
Date or (b) were nominated for election by the board of directors of the
Borrower, a majority of whom were directors on the Closing Date or whose
election or nomination for election was previously approved by a majority of
such directors; or (iii) except to the extent otherwise permitted under this
Agreement, the Borrower shall cease to beneficially own and control one hundred
percent (100%), on a fully diluted basis, of the economic and voting interests
in the Capital Stock of any Guarantor; or (iv) a “Change of Control” or any term
of similar effect, as defined in the document governing any Subordinated
Indebtedness if (A) such “Change of Control” constitutes an event of default
under such governing document or (B) as a result thereof, the holders of the
respective Subordinated Indebtedness holding more than $15,000,000 in aggregate
principal amount thereof elect to put such Subordinated Indebtedness to the
Borrower (or otherwise require the Borrower to redeem or repay such Subordinated
Indebtedness).

“Closing Date” means December __, 2007.

“CMS” means the Centers for Medicare and Medicaid Services of HHS and any
successor thereof and any predecessor thereof, including the United States
Health Care Financing Administration.

“Co-Documentation Agents” means Bank of America, N.A. and SunTrust Bank.

“Co-Syndication Agents” means ING Capital LLC and Royal Bank of Canada.

 

5



--------------------------------------------------------------------------------

“Collateral” means, collectively, all real and personal Property with respect to
which Liens in favor of the Administrative Agent are granted (or were intended
to be granted) pursuant to and in accordance with the terms of the Collateral
Documents; provided, that, “Collateral” shall not include the proceeds of the
issuance of the Convertible Notes to the extent held in escrow until such
proceeds are released to the Borrower.

“Collateral Documents” means, collectively, the Security Agreement, the
Securities Account Control Agreement, the Deposit Account Control Agreements and
such other security documents as may be executed and delivered by the Loan
Parties pursuant to the terms of Section 6.14.

“Collateralized Investment” means (i) an Investment listed on Schedule 1.01(c)
or (ii) an Investment consisting of a loan, guaranty or other credit support
provided by a Loan Party to or for the benefit of an Affiliate, Excluded
Subsidiary or a Managed Entity (for purposes of this definition, the “Obligor”),
which satisfies each of the following conditions: (A) the obligation of the
Obligor in respect of such Investment is evidenced by a duly executed promissory
note, reimbursement agreement or other instrument reasonably satisfactory to
Administrative Agent, and the applicable Loan Party shall have pledged or
assigned (and, if applicable, endorsed and delivered) such original note,
agreement or instrument to Administrative Agent pursuant to documentation
reasonably satisfactory to Administrative Agent in form and substance; (B) the
obligation of the Obligor in respect of such Investment is secured by a valid
and perfected first priority Lien granted in favor of the applicable Loan Party
in assets of such Obligor having a fair value (as determined by Administrative
Agent in its reasonable discretion) equal to not less than 100% of the amount of
such Investment; and (C) such Investment, the obligation of the Obligor to the
applicable Loan Party in respect thereof, and the collateral securing such
obligation are otherwise satisfactory to Administrative Agent in its reasonable
discretion.

“Commitment” means, as to each respective Lender, the Revolving Commitment
and/or the Term Loan Commitment, as applicable, set forth in a written notice
from such Lender to the Administrative Agent or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto or in the Register, as
applicable, as the same may be reduced or modified at any time and from time to
time pursuant to the terms hereof.

“Commitment Letter” means the commitment letter dated November 6, 2007 among the
Borrower, the Administrative Agent and the Arranger.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated Capital Expenditures” means, for any period, for Loan Parties and
their Subsidiaries on a consolidated basis, all Capital Expenditures, as
determined in accordance with GAAP; provided, however, that Consolidated Capital
Expenditures shall not include (a) expenditures made with proceeds of any
Involuntary Disposition to the extent such expenditures are used to purchase
Property that is the same as or similar to the Property subject to such
Involuntary Disposition, or (b) Permitted Acquisitions.

“Consolidated Commitment Fee Charges” means, for any period, the fees paid
pursuant to Section 2.08 hereof.

 

6



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period for the Consolidated Group on a
consolidated basis (without duplication), an amount equal to (a) Consolidated
Net Income for such period, minus, (b) to the extent included in calculating
Consolidated Net Income, the sum of, without duplication, (i) interest income
(whether cash or non-cash) for such period, (ii) income tax credits for such
period and (iii) gain from extraordinary or non-recurring items for such period,
plus (c) the following to the extent deducted in calculating such Consolidated
Net Income, (i) Consolidated Interest Charges for such period, (ii) the
provision for federal, state, local and foreign income taxes payable by the
Consolidated Group for such period, (iii) the amount of depreciation and
amortization expense for such period, (iv) all of the transaction fees, costs
and expenses incurred by the Borrower in connection with the Target Acquisition
in such period (including without limitation, fees associated with the
negotiation and execution of this Agreement and the issuance of the Convertible
Notes but exclusive of legal fees) in an aggregate amount not to exceed
$20,000,000, (v) the amount of bonuses paid to employees, officers and the
executive management team of the Borrower in connection with the Target
Acquisition in such period in an aggregate amount not to exceed $1,000,000
(vi) directors’ and officers’ insurance premiums, fees in connection with the
filing of notification and report forms under the Hart-Scott-Rodino Antritrust
Improvement Act of 1976, as amended, in connection with the Target Acquisition,
accountants’ fees, the bonuses paid to the executive management team of the
Target, investment banking fees, legal fees and management transaction fees, in
each case incurred by the Target in connection with the Target Acquisition in
such period in an aggregate amount not to exceed $5,500,000, (vii) other
accounting, consulting, amendment and legal fees, costs and expenses incurred by
the Target in such period and not related to the Target Acquisition in an
aggregate amount not to exceed $1,700,000, (viii) the net settlement amount paid
to the Washington Metropolitan Area Transit Authority in such period in an
aggregate amount not to exceed $850,000, (ix) fees, costs and expenses incurred
by the Target to Capital Associates, Inc. in such period in an aggregate amount
not to exceed $1,558,000, (x) the amount reserved in such period with respect to
Community Partnership of Southern Arizona in an amount not to exceed $4,018,000
in respect of losses incurred in 2006 and 2007 and (xi) all other non-recurring
non-cash charges (including non-cash stock or equity compensation) in such
period for which no cash outlay prior to the Termination Date is foreseeable.

“Consolidated Fixed Charges” means, for any period for the Consolidated Group on
a consolidated basis, an amount equal to the sum of (a) the cash portion of
Consolidated Interest Charges for such period plus (b) Consolidated Scheduled
Funded Debt Payments for such period plus (c) taxes paid in cash for such
period, all as determined in accordance with GAAP.

“Consolidated Fixed Charges Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the four Fiscal Quarters
most recently completed prior to such date less Capital Expenditures in such
period to (b) Consolidated Fixed Charges for such period, provided, that for
purposes of calculating the Consolidated Fixed Charges Coverage Ratio for
(i) the four Fiscal Quarter period ending March 31, 2008, each component of
Consolidated Fixed Charges shall be the respective amount for the Fiscal Quarter
ending March 31, 2008 multiplied by four (4), (ii) the four Fiscal Quarter
period ending June 30, 2008, each component of Consolidated Fixed Charges shall
be the respective amount for the two Fiscal Quarter period ending June 30, 2008
multiplied by two (2) and (iii) the four Fiscal Quarter period ending
September 30, 2008, each component of Consolidated Fixed Charges shall be the
respective amount for the three Fiscal Quarter period ending September 30, 2008
multiplied by four-thirds (4/3).

 

7



--------------------------------------------------------------------------------

“Consolidated Funded Indebtedness” means Funded Indebtedness of Loan Parties and
their Subsidiaries on a consolidated basis determined in accordance with GAAP.

“Consolidated Group” means the Loan Parties and their Subsidiaries.

“Consolidated Interest Charges” means, for any period, the interest expense
(including any rent expense for such period under Capital Leases that is treated
as interest in accordance with GAAP) of the Consolidated Group for such period
with respect to all outstanding Indebtedness of the Consolidated Group
(including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Hedge Agreements in respect of interest rates to the extent such net costs
are allocable to such period in accordance with GAAP), determined on a
consolidated basis in accordance with GAAP.

“Consolidated Net Income” means, for any period for the Consolidated Group on a
consolidated basis, the net income of the Consolidated Group for such period as
determined in accordance with GAAP, but excluding for all purposes
minority-owned Subsidiaries (except to the extent of net income distributed or
representing a management fee or other similar fee).

“Consolidated Scheduled Funded Debt Payments” means, for any period for the
Consolidated Group on a consolidated basis, the sum of all scheduled payments of
principal on Consolidated Funded Indebtedness scheduled to be paid during such
period, as determined in accordance with GAAP. For purposes of this definition,
payments of principal scheduled to be paid (a) shall be determined after giving
effect to any reduction of such scheduled payments resulting from the
application of any voluntary prepayments made during the applicable period,
(b) shall be deemed to include the Attributable Indebtedness in respect of
Capital Leases, Synthetic Leases and Sale and Leaseback Transactions, (c) shall
not include any mandatory prepayments required pursuant to Section 2.04, and
(d) shall be determined without giving effect to the Following Business Day
Convention.

“Consolidated Senior Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness minus Subordinated Indebtedness as
of such date to (b) Consolidated EBITDA for the four Fiscal Quarters most
recently completed prior to such date.

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the four Fiscal Quarters most recently completed
prior to such date.

“Contract Provider” means any Person or any employee, agent or subcontractor of
such Person who provides professional health care services under or pursuant to
any employment arrangement or contract with the Borrower or any Subsidiary.

 

8



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.

“Contributing Guarantors” has the meaning set forth in Section 10.06.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.

“Convertible Notes” means those notes issued pursuant to that certain Indenture
dated as of November 13, 2007 by and among the Borrower, as issuer, and The Bank
of New York Trust Company, N.A., as trustee.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Loan Party other than Indebtedness permitted under Section 7.03.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans plus (iii) 2% per
annum; provided, however, that with respect to a LIBOR Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Margin) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Margin
then applicable to Letters of Credit plus 2% per annum, in all cases to the
fullest extent permitted by applicable Laws. Interest accruing at the Default
Rate shall be immediately payable upon demand.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans or participations in Letters of Credit required to be funded by it
hereunder within one (1) Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
(1) Business Day of the date when due, unless the subject of a good faith
dispute, or (c) has been deemed insolvent or becomes the subject of a bankruptcy
or insolvency proceeding under any Debtor Relief Laws.

 

9



--------------------------------------------------------------------------------

“Deposit Account Control Agreement” means an agreement among a Loan Party, a
depository institution, and the Administrative Agent, which agreement is in a
form reasonably acceptable to the Administrative Agent and which provides the
Administrative Agent with “control” (as such term is used in Article 9 of the
UCC) over the deposit account(s) described therein, as the same may be amended,
modified, extended, restated, replaced, or supplemented from time to time, and
contains such other terms and conditions as Administrative Agent may require.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any Property by
any Loan Party or any Subsidiary (including the Capital Stock of any
Subsidiary), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding (a) the sale, lease, license, transfer or
other disposition of inventory or other assets in the ordinary course of
business of the Loan Parties and their Subsidiaries, (b) the sale, lease,
license, transfer or other disposition of machinery and equipment no longer used
or useful in the conduct of business of the Loan Parties and their Subsidiaries,
(c) any sale, lease, license, transfer or other disposition of Property by any
Loan Party or any Subsidiary to any other Loan Party, (d) any Involuntary
Disposition by any Loan Party or any Subsidiary, (e) any sale, lease, license,
transfer or other disposition of Property by any Foreign Subsidiary to another
Foreign Subsidiary, (f) any license of any IP Rights by any Loan Party or any
Subsidiary in the ordinary course of business, and (g) any sale, transfer,
license, lease or other disposition of any Property by any Loan Party or any
Subsidiary in a single transaction or series of substantially related
transactions for less than $500,000 in the aggregate.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Environmental Laws” means the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601, et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 5101, et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.), the Federal Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Safe
Drinking Water Act (42 U.S.C. § 300f to 300j-26 et seq.), the Oil Pollution Act
of 1990 (33 U.S.C. § 2701 et seq.) and the Occupational Safety and Health Act
(29 U.S.C. § 651 et seq.), as such laws may be amended or otherwise modified
from time to time, and any other federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions and common law relating to pollution, the protection
of the environment, natural resources, human health or the release of any
materials into the environment, including those related to Hazardous Materials,
hazardous substances or wastes, indoor and outdoor air emissions, soil,
groundwater, wastewater, surface water, stormwater, wetlands, sediment and
discharges of wastewater to public treatment systems.

 

10



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, losses, punitive damages, consequential
damages, costs of environmental investigation and remediation, fines, penalties,
indemnities or expenses (including all reasonable fees, disbursements and
expenses of counsel, experts and consultants)), of the Borrower or any
Subsidiary directly or indirectly resulting from or based upon (a) violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equity Issuance” means any issuance by any Loan Party or any Subsidiary thereof
to any Person of shares of its Capital Stock, other than (a) any issuance by the
Borrower of shares of its Capital Stock pursuant to the exercise of options or
warrants, (b) any issuance by the Borrower of shares of its Capital Stock
pursuant to the conversion of any debt securities to equity or the conversion of
any class equity securities to any other class of equity securities, (c) any
issuance by the Borrower of shares of its Capital Stock as consideration for or
to finance a Permitted Acquisition, (d) the issuance by the Borrower of its
Capital Stock or the grant of options, warrants or other rights to receive
shares of its Capital Stock to directors, officers, employees and consultants
pursuant to employee benefit or incentive plans or other similar arrangements
and (e) any issuance of Capital Stock by the Subsidiaries of the Borrower to the
Borrower or to other Subsidiaries (other than to the Excluded Subsidiaries). The
term “Equity Issuance” shall not be deemed to include any (i) Disposition,
(ii) issuances of Capital Stock of the Borrower used to fund the earnout payment
as provided in the Target Acquisition Agreement or any other earnout payment
provided in connection with any Permitted Acquisition that occurs after the
Closing Date or with any Acquisition that occurred prior to the Closing Date and
(iii) the cancellation of options to acquire and the issuance of Capital Stock
of the Borrower pursuant to the Target Acquisition Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, and any
successor thereto.

“ERISA Affiliate” means any corporation, trade or business (whether or not
incorporated) under common control with a Borrower within the meaning of
Section 414(b) or (c) of the Internal Revenue Code (and Sections 414(m) and
(o) of the Internal Revenue Code for purposes of provisions relating to
Section 412 of the Internal Revenue Code). Any former ERISA Affiliate of the
Borrower or any of its Subsidiaries shall continue to be considered an ERISA
Affiliate of the Borrower or any of its Subsidiaries within the meaning of this
definition with respect to the period such entity was an ERISA Affiliate of the
Borrower or any of its Subsidiaries and with respect to liabilities arising
after such period for which the Borrower or any of its Subsidiaries could be
liable under the Internal Revenue Code or ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined

 

11



--------------------------------------------------------------------------------

in Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by a Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization or insolvency
pursuant to Section 4241 or 4245 of ERISA; (d) the filing of a notice of intent
to terminate, the treatment of a Plan amendment as a termination under Sections
4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to
terminate a Pension Plan or Multiemployer Plan; (e) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon a
Borrower or any ERISA Affiliate; (g) the occurrence of an act or omission which
could give rise to the imposition on the Borrower or any ERISA Affiliate of
material fines, penalties, taxes or related charges under Chapter 43 of the
Internal Revenue Code or under Section 409, Section 502(c), (i) or (l), or
Section 4071 of ERISA in respect of any Plan; (h) the assertion of a material
claim (other than routine claims for benefits) against any Plan other than a
Multiemployer Plan or the assets thereof, or against the Borrower or any ERISA
Affiliate in connection with any Plan; (i) receipt from the IRS of notice of the
failure of any Pension Plan (or any other Plan intended to be qualified under
Section 401(a) of the Internal Revenue Code) to qualify under Section 401(a) of
the Internal Revenue Code, or the failure of any trust forming part of any
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Internal Revenue Code; (j) the imposition of a Lien pursuant to
Section 401(a)(29) or 412(n) of the Internal Revenue Code or pursuant to ERISA
with respect to any Pension Plan; (k) the commencement of any administrative
investigation, audit or other administrative proceeding by the Department of
Labor, IRS or other Governmental Authority, including any voluntary compliance
submission through the IRS’s Employee Plans Compliance Resolution System or the
Department of Labor’s Voluntary Fiduciary Correction Program; or (l) the
occurrence of a non-exempt “prohibited transaction” within the meaning of
Section 406 of ERISA or Section 4975 of the Internal Revenue Code.

“Event of Default” has the meaning specified in Section 9.01.

“Excess Cash Flow” means, with respect to the Consolidated Group on a
consolidated basis, for any period: (a) Consolidated Net Income; (b) plus
decreases or minus increases (as the case may be) in net working capital (other
than decreases in net working capital attributable to the accrual of earnout
payments provided in connection with the Target Acquisition, any Permitted
Acquisition that occurs after the Closing Date or with any Acquisition that
occurred prior to the Closing Date), (c) plus non-cash depreciation, non-cash
amortization and other non-cash charges, (d) minus without duplication the sum
of (i) Consolidated Capital Expenditures (to the extent not financed with Funded
Indebtedness or reinvestments of Net Cash Proceeds), (ii) to the extent not
taken into account in the calculation of Consolidated Net Income, (w) all of the
transaction fees, costs and expenses incurred by the Borrower and paid in the
respective period in connection with the Target Acquisition (including without
limitation, fees associated with the negotiation and execution of this Agreement
and the issuance of the Convertible Notes but exclusive of legal fees) not to
exceed $20,000,000, (x) the principal amortization during such period with
respect to Capital Leases, (y) all regularly scheduled principal payments and
voluntary principal prepayments under the Loans (other than in respect of the
Revolving Loans to the extent not accompanied by an equivalent

 

12



--------------------------------------------------------------------------------

permanent reduction of the Revolving Commitments) and any regularly scheduled
principal payments or mandatory prepayments of Funded Indebtedness, in each case
in such period, and (z) earnout payments provided in connection with any
Permitted Acquisition that occurs after the Closing Date or with any Acquisition
that occurred prior to the Closing Date and (iii) to the extent included in the
calculation of Consolidated Net Income, the positive effect, if any, on
Consolidated Net Income from an event which resulted in a mandatory principal
payment pursuant to Section 2.04 and which was actually paid in such period
pursuant to Section 2.04; provided, that in respect of 2008, the Excess Cash
Flow shall be reduced by the 2008 Excess Cash Flow Reserve.

“Excess Liquidity” means the sum of (a) Revolving Availability plus (b) the
aggregate balance of cash and Cash Equivalents of the Loan Parties, not subject
to any Lien or encumbrance, other than in favor of the Administrative Agent and
non-consensual Permitted Liens.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Account” means any deposit account that is used solely for payment of
payroll, bonuses, other compensation and related expenses and other operating
expenses in the ordinary course of business and is not a depository account for
the deposit of funds by account debtors.

“Excluded Property” means, with respect to any Loan Party (a) any owned or
leased real or personal Property which is located outside of the United States,
(b) any leased Real Property, (c) any personal Property (including motor
vehicles) in respect of which perfection of a Lien is not either (i) governed by
the UCC or (ii) effected by appropriate evidence of the Lien being filed in
either the United States Copyright Office or the United States Patent and
Trademark Office, unless reasonably requested by the Administrative Agent or the
Required Lenders in its or their good faith credit judgment, (d) any Property
which, subject to the terms of Section 7.01, is subject to a Lien of the type
described in Section 7.01(g) pursuant to documents which prohibit such Loan
Party from granting any other Liens in such Property, (e) other than Accounts,
any lease or license if the grant of a security interest in such lease or
license is prohibited by the terms of such lease or license or by Law and would
result in the termination of such lease or license, but only to the extent that
(i) after reasonable efforts, consent from the relevant party or parties has not
been obtained and (ii) any such prohibition could not be rendered ineffective
pursuant to the UCC or any other applicable law (including Debtor Relief Laws)
or principles of equity, (f) owned Real Property with a fair market value of
less than $500,000 and (g) any Excluded Account.

“Excluded Subsidiaries” means those Subsidiaries of the Borrower listed on
Schedule 1.01(a) and any Foreign Subsidiaries.

“Exclusion Event” means an event or events resulting in the exclusion of the
Borrower or any Subsidiary or any of the Facilities from participation in any
Medical Reimbursement Program and which is reasonably likely to result in a loss
of 10% or more of the consolidated revenues of the Borrower and its Subsidiaries
or Consolidated EBITDA during the 12-month period succeeding such event or
events.

 

13



--------------------------------------------------------------------------------

“Existing Borrower Credit Agreement” means that certain Second Amended and
Restated Loan and Security Agreement dated as of June 28, 2005 among the
Borrower, the Subsidiaries named therein and CIT Healthcare LLC (as successor in
interest to Healthcare Business Credit Corporation).

“Existing Credit Agreements” means the Existing Borrower Credit Agreement and
the Existing Target Credit Agreement.

“Existing Letters of Credit” means those letters of credit listed on Schedule
1.01(b).

“Existing Target Credit Agreement” means that certain revolving Credit and Term
Loan Agreement dated as of May 28, 2004 among Logisticare Solutions, LLC, the
guarantors defined therein, Fleet National Bank and the other financial
institutions named therein.

“Extraordinary Receipts” means any cash received by or paid to or for the
account of any Loan Party not in the ordinary course of business and arising
from tax refunds, pension plan reversions, proceeds of insurance (other than
proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings), condemnation awards (and payments in
lieu thereof), indemnity payments and any purchase price adjustments; provided
that Extraordinary Receipts shall exclude any single or related series of
amounts received in an aggregate amount less than $500,000.

“Facilities” means, at any time, the facilities and real properties owned,
leased, managed or operated by any Loan Party or any Subsidiary, from which any
Loan Party or any Subsidiary provides or furnishes goods or services.

“Fair Share” has the meaning set forth in Section 10.06.

“Fair Share Contribution Amount” has the meaning set forth in Section 10.06.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent, in its reasonable credit judgment.

“Fee Letter” means the letter agreement dated November 6, 2007 among the
Borrower, the Administrative Agent and the Arranger.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Loan Parties and their Subsidiaries
ending on December 31 of each calendar year.

 

14



--------------------------------------------------------------------------------

“Following Business Day Convention” means a contractual provision or provision
of applicable Laws pursuant to which a scheduled date for payment or performance
of an obligation, which date is not a Business Day, is extended to the first
following day that is a Business Day.

“Foreign Lender” has the meaning specified in Section 3.01(e).

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations for borrowed money, whether current or long-term (including
the Obligations and any Subordinated Indebtedness) and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

(b) all purchase money indebtedness;

(c) the principal portion of all obligations under conditional sale or other
title retention agreements relating to Property purchased by such Person (other
than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business);

(d) the maximum amount available to be drawn under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds
(other than surety bonds issued for the account of any Loan Party or its
Subsidiaries in the ordinary course of business and for the benefit of
governmental agencies or any other Persons party to the contracts with any Loan
Party or its Subsidiaries);

(e) all obligations in respect of the deferred purchase price of Property or
services (other than trade accounts payable and accrued liabilities in the
ordinary course of business);

(f) Attributable Indebtedness in respect of Capital Leases;

(g) all preferred stock or other equity interests providing for mandatory
redemptions sinking fund or like payments prior to the Maturity Date in respect
of the Term Loan;

(h) all Funded Indebtedness of others secured by (or for which the holder of
such Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
Property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed; and

 

15



--------------------------------------------------------------------------------

(i) all Guarantees with respect to Funded Indebtedness of the types specified in
clauses (a) through (h) above of another Person.

“Funding Guarantors” has the meaning set forth in Section 10.06.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

“Governmental Account Debtor” means an account debtor making payments under
Medicare, Medicaid and TRICARE and any other health care program operated by or
financed in whole or in part by any foreign or domestic federal, state or local
government.

“Governmental Approvals” means any and all Permits of each Governmental
Authority issued or required under Laws applicable to the business of the
Borrower or any of its Subsidiaries or necessary in the sale, furnishing, or
delivery of goods or services under Laws applicable to the business of the
Borrower or any of its Subsidiaries.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Governmental Reimbursement Program Cost” means with respect to and payable by
the Borrower and its Subsidiaries the sum of:

(a) all amounts (including punitive and other similar amounts) agreed to be paid
or payable (i) in settlement of claims or (ii) as a result of a final,
non-appealable judgment, award or similar order, in each case, relating to
participation in Medical Reimbursement Programs;

(b) all final, non-appealable fines, penalties, forfeitures or other amounts
rendered pursuant to criminal indictments or other criminal proceedings relating
to participation in Medical Reimbursement Programs; and

(c) the amount of final, non-appealable recovery, damages, awards, penalties,
forfeitures or similar amounts rendered in any litigation, suit, arbitration,
investigation, review or other legal or administrative proceeding of any kind
relating to participation in Medical Reimbursement Programs.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the

 

16



--------------------------------------------------------------------------------

payment or performance of such Indebtedness or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness or other obligation,
or (iv) entered into for the purpose of assuring in any other manner the obligee
in respect of such Indebtedness or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other obligation of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranteed Obligations” has the meaning set forth in Section 10.01.

“Guarantor” means all existing and future direct and indirect Domestic
Subsidiaries of the Borrower other than Excluded Subsidiaries.

“Guaranty” means the guaranty made by each Guarantor in favor of the
Administrative Agent, the Lenders and the other Secured Parties pursuant to
Article 10.

“HHS” means the United States Department of Health and Human Services and any
successor thereof.

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
Pub. L. 104-191, Aug. 21, 1996, 110 Stat. 1936.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, lead-based paint, toxic mold or fungus, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.

“Healthcare Laws” means all federal and state laws applicable to the business of
Borrower regulating the provision of and payment for healthcare services,
including HIPAA, Section 1128B(b) of the Social Security Act, as amended, 42
U.S.C. Section 1320a-7b (Criminal Penalties Involving Medicare or State Health
Care Programs), commonly referred to as the “Federal Anti-Kickback Statute,” and
Section 1877 of the Social Security Act, as amended, 42 U.S.C. Section 1395nn
(Prohibition Against Certain Referrals), commonly referred to as “Stark
Statute,” and all rules and regulations promulgated thereunder, including the
Medicare Regulations and the Medicaid Regulations.

“Healthcare Permit” means a Governmental Approval required under Healthcare Laws
applicable to the business of the Borrower or any of its Subsidiaries or
necessary in the sale, furnishing, or delivery of goods or services under
Healthcare Laws applicable to the business of the Borrower or any of its
Subsidiaries.

 

17



--------------------------------------------------------------------------------

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Hedge Party” means any Person that is a counterparty to a Hedge Agreement with
a Loan Party.

“Immaterial Subsidiary” means a Subsidiary whose revenues for the year
immediately preceding the date of determination is less than 2.5% of the
consolidated revenues of the Borrower and its Subsidiaries for such year;
provided, that for 2006 and 2007 such consolidated revenues shall be calculated
on a pro forma basis to include the revenues of the Target and its Subsidiaries.

“Incremental Term Loan” has the meaning specified in Section 2.13(a).

“Incremental Term Loan Commitment Date” has the meaning specified in
Section 2.13(b).

“Incremental Term Loan Effective Date” has the meaning specified in
Section 2.13(a).

“Incremental Term Loan Lenders” has the meaning specified in Section 2.13(c).

“Incremental Term Loan Note” has the meaning set forth in Section 2.10(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all Funded Indebtedness;

(b) the Termination Value of any Hedge Agreement;

(c) Synthetic Leases, Sale and Leaseback Transactions and Securitization
Transactions; and

(d) all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (b) and (c) above of any other Person.

 

18



--------------------------------------------------------------------------------

“Indemnified Liabilities” has the meaning set forth in Section 12.05.

“Indemnitees” has the meaning set forth in Section 12.05.

“Information” has the meaning set forth in Section 12.08(a).

“Interest Payment Date” means (a) as to any LIBOR Loan, the last day of each
Interest Period applicable to such LIBOR Loan and the Maturity Date in respect
of such Loan; provided, however, that if any Interest Period for a LIBOR Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each calendar quarter and
the Maturity Date in respect of such Loan.

“Interest Period” means, as to each LIBOR Loan, the period commencing on the
date such LIBOR Loan is disbursed or converted to or continued as a LIBOR Loan
and ending on the date one (1), two (2), three (3) or six (6) months thereafter,
as selected by the Borrower in its Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date in respect of such
Loan.

“Interim Financial Statements” means, collectively, the unaudited consolidated
financial statements of the Borrower and its Subsidiaries (other than Target and
its Subsidiaries) for the Fiscal Quarters ended March 31, 2007, June 30, 2007
and September 30, 2007, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows, for the Fiscal Quarter ended on
such dates.

“Internal Revenue Code” means the Internal Revenue Code of 1986.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of any of the Capital Stock of another Person, (b) a loan, advance
or capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, or (c) an Acquisition. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

 

19



--------------------------------------------------------------------------------

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any Property of any Loan Party.

“IP Rights” has the meaning set forth in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application and any other document, agreement and instrument entered into by the
applicable L/C Issuer and the Borrower or in favor of such L/C Issuer and
relating to any such Letter of Credit.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit E executed and delivered by a Domestic Subsidiary in accordance with the
provisions of Section 6.12.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, compacts, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.

“L/C Credit Extension” means (a) the issuance of a Letter of Credit (other than
a Supported Letter of Credit) or extension of the expiry date thereof, or the
increase of the amount thereof and (b) with respect to any Supported Letter of
Credit, the entry into any Support Agreement by Administrative Agent.

“L/C Issuer” means (i) one or more banks, trust companies or other Persons in
each case expressly identified by Administrative Agent from time to time, in its
sole discretion, as an L/C Issuer for purposes of issuing one or more Letters of
Credit hereunder or (ii) any Lender designated by Borrower and reasonably
acceptable to Administrative Agent; provided, that the issuing bank under the
Existing Letters of Credit shall not be deemed an “L/C Issuer” for purposes of
issuing Letters of Credit after the date hereof until it has notified the
Borrower and the Administrative Agent in writing that it agrees to act as such.

“Lender” means each Person identified as a “Lender” on the signature pages
hereto or who becomes a Lender pursuant to Section 2.13 and its successors and
assigns and, as the context requires, the L/C Issuer.

 

20



--------------------------------------------------------------------------------

“Lender Parties” has the meaning specified in Section 12.07(g).

“Lender Securitization” has the meaning specified in Section 12.07(g).

“Lender Securitization Liabilities” has the meaning specified in
Section 12.07(g).

“Lender Securitization Parties” has the meaning specified in Section 12.07(g).

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means a standby or documentary (trade) letter of credit
issued for the account of the Borrower by an L/C Issuer which expires by its
terms within one year after the date of issuance and in any event at least
thirty (30) days prior to the Maturity Date in respect of the Revolving Loan.
Notwithstanding the foregoing, a Letter of Credit may provide for automatic
extensions of its expiry date for one or more successive one (1) year periods
provided that the L/C Issuer that issued such Letter of Credit has the right to
terminate such Letter of Credit on each such annual expiration date and no
renewal term may extend the term of the Letter of Credit to a date that is later
than the thirtieth (30th) day prior to the Maturity Date in respect of the
Revolving Loan unless Cash Collateralized. “Letter of Credit” includes the
Existing Letters of Credit.

“Letter of Credit Fee” has the meaning specified in Section 2.03(b).

“Letter of Credit Liabilities” means, at any time of calculation, the sum of
(i) without duplication, the amount then available for drawing under all
outstanding Letters of Credit, without regard to whether any conditions to
drawing thereunder can then be met plus (ii) without duplication, the aggregate
unpaid amount of all reimbursement obligations in respect of previous drawings
made under all outstanding Letters of Credit. The Letter of Credit Liability of
any Revolving Lender at any time shall be its Pro Rata Share of the total Letter
of Credit Liabilities at such time.

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the total
Revolving Commitments and (b) $40,000,000. The Letter of Credit Sublimit is part
of, and not in addition to, the total Revolving Commitments.

“LIBO Rate” means, with respect to any LIBOR Loan for any Interest Period, a
rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) equal
to (i) the rate of interest which is identified and normally published by
Bloomberg Professional Service Page BBAM 1 as the offered rate for loans in
United States dollars for the applicable Interest Period under the caption
British Bankers Association LIBO Rates as of 11:00 a.m. (London time) two
Business Days before the first day of such Interest Period; divided by (ii) the
sum of one minus the daily average during such Interest Period of the aggregate
maximum reserve requirement (expressed as a decimal) then imposed under
Regulation D of the Board of Governors of the Federal Reserve System (or any
successor thereto) for “Eurocurrency Liabilities” (as defined therein). If
Bloomberg Professional Service no longer reports the LIBOR or if such index no
longer exists or if Page BBAM 1 no longer exists, the Administrative Agent may
select a replacement index or replacement page, as the case may be, consistent
with market practices at the time.

 

21



--------------------------------------------------------------------------------

“LIBOR Loan” means any Loan that accrues interest by reference to the LIBO Rate,
in accordance with the terms of this Agreement.

“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article 2
in the form of a Term Loan, a Revolving Loan and/or an Incremental Term Loan.

“Loan Documents” means this Agreement, each Note, each Letter of Credit, each
Joinder Agreement, each Collateral Document, each Request for Credit Extension,
each Issuer Document, each Compliance Certificate and each other document,
instrument or agreement from time to time executed by any Loan Party or any
Subsidiary or any Responsible Officer thereof and delivered in connection with
the transactions contemplated by this Agreement; provided that a Hedge Agreement
shall be a Loan Document only to the extent it is a Secured Hedge Agreement.

“Loan Notice” means a notice of (a) a Borrowing of the Term Loan, (b) a
Borrowing of Revolving Loans, (c) a conversion of Loans from one Type to the
other pursuant to Section 2.02(a), or (d) a continuation of LIBOR Loans pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

“Loan Parties” means, collectively, the Borrower and each Guarantor party
hereto.

“Majority Revolving Lenders” mean the holders of more than 50% of the sum of the
aggregate unpaid principal amount of the Revolving Exposure (or, prior to the
termination of the Revolving Commitments, the holders of more than 50% of the
aggregate Revolving Commitments).

“Managed Entities” means any Person for which the Borrower or any of its
Affiliates provides or intends to provide management or administrative services,
excluding each of the Excluded Subsidiaries (other than the Captive Insurance
Subsidiaries).

“Master Agreement” has the meaning set forth in the definition of “Hedge
Agreement.”

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, assets, liabilities
(actual or contingent) or condition (financial or otherwise) of the Loan Parties
and their Subsidiaries taken as a whole; (b) a material impairment of the
ability of the Loan Parties taken as a whole to perform their obligations under
any respective Loan Document (as determined by the Administrative Agent in its
reasonable discretion); (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against the Loan Parties taken as a
whole of any respective Loan Document; or (d) a material adverse effect on the
validity, perfection or priority of a Lien in favor of the Administrative Agent
for the benefit of the Secured Parties on any material portion of the Collateral
or on the aggregate value of the Collateral.

 

22



--------------------------------------------------------------------------------

“Material Contract” means any lease of real or personal property, contract or
other arrangement to which any Loan Party or any of its Subsidiaries is a party
(other than the Loan Documents), for which breach, nonperformance, cancellation
or failure to renew could reasonably be expected to have a Material Adverse
Effect.

“Maturity Date” means (a) with respect to the Revolving Loan, the fifth
(5th) anniversary of the Closing Date and (b) with respect to the Term Loan, the
sixth (6th) anniversary of the Closing Date.

“Medicaid” means that means-tested entitlement program under Title XIX of the
Social Security Act, which provides federal grants to states for medical
assistance based on specific eligibility criteria, as set forth at Section 1396,
et seq. of Title 42 of the United States Code, as amended, and any statute
succeeding thereto.

“Medicaid Provider Agreement” means an agreement entered into between a state
agency or other such entity administering the Medicaid program and a health care
provider or supplier under which the health care provider or supplier agrees to
provide items and services for Medicaid patients in accordance with the terms of
the agreement and Medicaid Regulations.

“Medicaid Regulations” means, collectively, (i) all federal statutes (whether
set forth in Title XIX of the Social Security Act or elsewhere) affecting the
medical assistance program established by Title XIX of the Social Security Act
and any statutes succeeding thereto; (ii) all applicable provisions of all
federal rules, regulations, manuals and orders of all Governmental Authorities
promulgated pursuant to or in connection with the statutes described in
clause (i) above and all federal administrative, reimbursement and other
guidelines of all Governmental Authorities having the force of law promulgated
pursuant to or in connection with the statutes described in clause (i) above;
(iii) all state statutes and plans for medical assistance enacted in connection
with the statutes and provisions described in clauses (i) and (ii) above; and
(iv) all applicable provisions of all rules, regulations, manuals and orders of
all Governmental Authorities promulgated pursuant to or in connection with the
statutes described in clause (iii) above and all state administrative,
reimbursement and other guidelines of all Governmental Authorities having the
force of law promulgated pursuant to or in connection with the statutes
described in clause (iii) above, in each case as may be amended, supplemented or
otherwise modified from time to time.

“Medical Reimbursement Programs” means a collective reference to Medicare,
Medicaid and TRICARE and any other health care program operated by or financed
in whole or in part by any foreign or domestic federal, state or local
government and any other non-government funded third party payor programs.

“Medicare” means that government-sponsored entitlement program under Title XVIII
of the Social Security Act, which provides for a health insurance system for
eligible elderly and disabled individuals, as set forth at Section 1395, et seq.
of Title 42 of the United States Code, as amended, and any statute succeeding
thereto.

 

23



--------------------------------------------------------------------------------

“Medicare Provider Agreement” means an agreement entered into between CMS or
other such entity administering the Medicare program on behalf of CMS, and a
health care provider or supplier under which the health care provider or
supplier agrees to provide items and services for Medicare patients in
accordance with the terms of the agreement and Medicare Regulations.

“Medicare Regulations” means, collectively, all federal statutes (whether set
forth in Title XVIII of the Social Security Act or elsewhere) affecting the
health insurance program for the aged and disabled established by Title XVIII of
the Social Security Act and any statutes succeeding thereto; together with all
applicable provisions of all rules, regulations, manuals and orders and
administrative, reimbursement and other guidelines having the force of law of
all Governmental Authorities (including CMS, the OIG, HHS, or any person
succeeding to the functions of any of the foregoing) promulgated pursuant to or
in connection with any of the foregoing having the force of law, as each may be
amended, supplemented or otherwise modified from time to time.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Sections 4001(a)(3) or 3(37) of ERISA that is sponsored or maintained by the
Borrower or any ERISA Affiliate or to which the Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding six
(6) plan years, has made or been obligated to make contributions.

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Disposition,
Involuntary Disposition, Equity Issuance, or Debt Issuance net of (a) direct
costs incurred in connection therewith (including legal, accounting and
investment banking fees, and sales commissions), (b) taxes paid or payable as a
result thereof, and (c) the amount necessary to retire any Indebtedness secured
by a Permitted Lien (ranking senior to any Lien of the Administrative Agent or
any other Permitted Lien agreed to by the Administrative Agent) on the related
Property; it being understood that “Net Cash Proceeds” shall include any cash or
Cash Equivalents received upon the sale or other disposition of any non cash
consideration received by the Borrower or any Subsidiary in any Disposition,
Involuntary Disposition, Equity Issuance or Debt Issuance.

“Note” or “Notes” means each Term Note, each Revolving Note and/or each
Incremental Term Loan Note, individually or collectively, as appropriate.

“Notice of L/C Credit Event” means a notice from a Responsible Officer of
Borrower to Administrative Agent with respect to any issuance, increase or
extension of a Letter of Credit specifying: (i) the date of issuance or increase
of a Letter of Credit; (ii) the identity of the L/C Issuer with respect to such
Letter of Credit, (iii) the expiry date of such Letter of Credit; (iv) the
proposed terms of such Letter of Credit, including the face amount; and (v) the
transactions that are to be supported or financed with such Letter of Credit or
increase thereof.

 

24



--------------------------------------------------------------------------------

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include any
obligations or liabilities of any Loan Party under any Secured Hedge Agreement.

“Obligee” has the meaning set forth in Section 10.08.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“OIG” means the Office of Inspector General of HHS and any successor thereof.

“Organization Documents” means, (a) with respect to any corporation, the,
charter, certificate or articles of incorporation and the bylaws (or equivalent
or comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” has the meaning set forth in Section 3.01(b).

“Participant” has the meaning set forth in Section 12.07(d).

“Participating Lender” has the meaning specified in Section 2.13(c).

“Patriot Act” has the meaning specified in Section 5.24.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Plan, other than a Multiemployer Plan, that is subject
to Title IV of ERISA and is sponsored or maintained by the Borrower or any ERISA
Affiliate or to which the Borrower or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding six (6) plan years.

“Permit” means any governmental license, authorization, registration, permit,
drug or device authorization and approval, certificate, franchise,
qualification, accreditation, consent and approval required under any applicable
Law in order for any Person to carry on its business as now conducted.

 

25



--------------------------------------------------------------------------------

“Permitted Acquisitions” means (a) the Target Acquisition and (b) Investments
consisting of an Acquisition by any Loan Party or any Subsidiary, provided that
(i) the Property acquired (or the Property of the Person acquired) in such
Acquisition is used or useful in the same or a substantially related line of
business as the Borrower and its Subsidiaries were engaged in on the Closing
Date, (ii) the Administrative Agent shall have received not less than
(A) thirty (30) days prior notice of such Acquisition if the Total Consideration
paid by such Loan Party or Subsidiary is greater than or equal to $2,000,000,
and (B) five (5) days prior notice of such Acquisition if the Total
Consideration paid by such Loan Party or Subsidiary is less than $2,000,000,
which notice in each case shall contain a summary, in reasonable detail, of the
acquisition terms and conditions, including price, and Borrower’s projections
prepared in connection with such Acquisition, (iii) at or prior to the closing
of such Permitted Acquisition, the Administrative Agent shall be granted a first
priority perfected Lien (subject to Permitted Liens) in the assets and capital
stock or other equity interests of such acquisition target or Subsidiary and
such acquisition target or Subsidiary shall join this Agreement and the other
Loan Documents as a Loan Party pursuant to the terms of Section 6.12, except if
such acquisition target or Subsidiary will be or is, as the case may be, a
Foreign Subsidiary, (iv) in the case of an Acquisition of the Capital Stock of
another Person, the board of directors (or other comparable governing body) of
such other Person shall have duly approved such Acquisition, (v) the Borrower
shall have delivered to the Administrative Agent a Pro Forma Compliance
Certificate demonstrating that, upon giving effect to such Acquisition on a Pro
Forma Basis, the Loan Parties would be in compliance with the financial
covenants set forth in Article 8 as of the most recent Fiscal Quarter for which
the Borrower has delivered financial statements pursuant to Section 6.01(a) or
Section 6.01(b), as applicable and no other Default exists or would be caused by
such Acquisition, (vi) the representations and warranties made by the Loan
Parties in each Loan Document shall be true and correct in all material respects
at and as if made as of the date of such Acquisition (after giving effect
thereto) except to the extent such representations and warranties expressly
relate to an earlier date, (vii) if such transaction involves the purchase of an
interest in a partnership between the Borrower (or any Subsidiary) as a general
partner and entities unaffiliated with the Borrower or such Subsidiary as the
other partners, such transaction shall be effected by having such equity
interest acquired by a corporate holding company directly or indirectly wholly
owned by the Borrower newly formed for the sole purpose of effecting such
transaction, (viii) if the Total Consideration for any Acquisition (exclusive of
any earnout payments determined on the basis of Acquisition EBITDA of the target
subsequent to the Acquisition) is greater than $3,000,000, the Acquisition
target’s net income for the four fiscal quarter period ended immediately
preceding such Acquisition, plus to the extent deducted in computing such net
income, interest expense, income tax expense, depreciation expense and
amortization expense (such net income for such four fiscal quarter period as
adjusted, the “Acquisition EBITDA”) otherwise included therein after giving pro
forma effect to changes in such Acquisition EBITDA from cost savings reasonably
satisfactory to the Administrative Agent to be implemented in the immediately
succeeding four Fiscal Quarter period, shall be greater than $1 and (ix) the
Total Consideration paid by the Loan Parties and their Subsidiaries for all
Acquisitions occurring in any Fiscal Year shall not exceed $20,000,000 and in
the aggregate prior to the Maturity Date in respect of the Term Loan shall not
exceed $60,000,000; provided, that if the Consolidated Total Leverage Ratio is
not greater than 4.00 to 1.00 (x) as of the end of any period of four Fiscal
Quarters or (y) as a result of a prepayment of the Loans from the proceeds of an
Equity Issuance in accordance with Section 2.04(b)(iii) calculated as of the
last

 

26



--------------------------------------------------------------------------------

day of the most recently ended four Fiscal Quarter period giving pro forma
effect to such prepayment as if it had been made on such day, then such amounts
shall be increased to $25,000,000 and $75,000,000, respectively, for so long as
the Consolidated Total Leverage Ratio thereafter is not greater than 4.00 to
1.00 as of the end of any period of four Fiscal Quarters; provided, that no
Default or Event of Default shall be deemed to have occurred following any date
on which the Consolidated Total Leverage Ratio is greater than 4.00 to 1.00
based solely on any Acquisitions made prior thereto as permitted hereunder.

“Permitted Liens” means, at any time, Liens in respect of Property of the Loan
Parties and their Subsidiaries permitted to exist at such time pursuant to the
terms of Section 7.01.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means (i) any “employee benefit plan” as defined in Section 3(3) of ERISA
which is or was sponsored, maintained or contributed to by, or required to be
contributed by the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates; and (ii) all other employee benefit plans, programs, policies,
agreements or arrangements, including any deferred compensation plan, incentive
plan, bonus plan or arrangement, stock option plan, stock purchase plan, stock
award plan or other equity-based plan, change in control agreement, retention,
severance pay plan, dependent care plan, sick leave, disability, death benefit,
group insurance, hospitalization, dental, life, any fund, trust or arrangement
providing health benefits including multiemployer welfare arrangements, a
multiple employer welfare fund or arrangement, cafeteria plan, employee
assistance program, scholarship program, employment contract, retention
incentive agreement, termination agreement, severance agreement, non-competition
agreement, consulting agreement, confidentiality agreement, vacation policy,
employee loan, or other similar plan, agreement or arrangement, whether written
or oral, funded or unfunded, or actual or contingent which is or was sponsored,
maintained or contributed to by, or required to be contributed by, the Borrower,
any of its Subsidiaries or any of their respective ERISA Affiliates.

“Proceedings” means any actual or threatened civil, equitable or criminal
proceeding litigation, action, suit, claim, investigation (governmental or
judicial or otherwise), dispute indictment or prosecution, pleading, demand or
the imposition of any fine or penalty or similar matter.

“Pro Forma Basis” means, for purposes of calculating the financial covenants in
Article 8, that any Disposition, Involuntary Disposition, Restricted Payment or
Acquisition shall be deemed to have occurred as of the first day of the four
Fiscal Quarter period most recently ended prior to the date of such transaction
for which the Borrower has delivered financial statements pursuant to
Section 6.01(a) or Section 6.01(b). In connection with the foregoing, (a) with
respect to any Disposition or Involuntary Disposition, (i) income statement and
cash flow statement items (whether positive or negative) attributable to the
Property disposed of shall be excluded to the extent relating to any period
occurring prior to the date of such transaction and (ii) Indebtedness which is
retired shall be excluded and deemed to have been retired as of the first day of
the applicable period and (b) with respect to any Acquisition, (i) income
statement items attributable to the Person or Property acquired shall be
included to the extent relating to any period applicable in such calculations to
the extent (A) such items are not otherwise included in such income statement
items for the Loan

 

27



--------------------------------------------------------------------------------

Parties and their Subsidiaries in accordance with GAAP or in accordance with any
defined terms set forth in Section 1.01 and (B) such items are supported by
financial statements or other information reasonably satisfactory to the
Administrative Agent and (ii) any Indebtedness incurred or assumed by any Loan
Party or any Subsidiary (including the Person or Property acquired) in
connection with such transaction and any Indebtedness of the Person or Property
acquired which is not retired in connection with such transaction (A) shall be
deemed to have been incurred as of the first day of the applicable period and
(B) if such Indebtedness has a floating or formula rate, shall have an implied
rate of interest for the applicable period for purposes of this definition
determined by utilizing the rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of determination.

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower containing reasonably detailed calculations of the financial
covenants set forth in Article 8 as of the most recent Fiscal Quarter end for
which the Loan Parties have delivered financial statements pursuant to
Section 6.01(a) or Section 6.01(b) after giving effect to the applicable
transaction on a Pro Forma Basis.

“Pro Rata Share” means, with respect to any Lender at any time, (a) with respect
to such Lender’s Revolving Commitment and Letter of Credit Liabilities at any
time, a fraction (expressed as a percentage, carried out to the ninth decimal
place), the numerator of which is the amount of the Revolving Commitment of such
Lender at such time and the denominator of which is the amount of the total
Revolving Commitments at such time; provided that if commitments of each Lender
to make Revolving Loans have been terminated pursuant to Section 9.02, then the
Pro Rata Share of each Lender shall be determined based on the Pro Rata Share of
such Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof, (b) with respect to
the outstanding Term Loan at any time, a fraction (expressed as a percentage,
carried out to the ninth decimal place), the numerator of which is the principal
amount of the outstanding Term Loan held by such Lender at such time and the
denominator of which is the aggregate outstanding principal amount of the Term
Loan held by all Term Loan Lenders at such time, and (c) with respect to such
Lender’s commitment to fund a portion of the Incremental Term Loan, a fraction
(expressed as a percentage, carried out to the ninth decimal point), the
numerator of which is the amount of such Lender’s commitment to fund a portion
of the Incremental Term Loan at such time and the denominator of which is the
amount of the total commitments to fund the Incremental Term Loan at such time;
provided, that following the Incremental Term Loan Effective Date, “Pro Rata
Share” shall mean with respect to the Incremental Term Loan, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the principal amount of the outstanding Incremental Term
Loan held by such Lender at such time and the denominator of which is the
aggregate principal outstanding amount of the Incremental Term Loan held by all
Incremental Term Loan Lenders at such time.

“Property” means any interest of any kind in any property or asset, whether
real, personal or mixed, or tangible or intangible, including Capital Stock.

“Prospective Lender” has the meaning specified in Section 2.13(b).

“Rating Agencies” has the meaning set forth in Section 12.08(a).

 

28



--------------------------------------------------------------------------------

“Real Property” means the real estate listed on Schedule 5.20(a), and any other
real estate owned or leased after the Closing Date.

“Register” has the meaning set forth in Section 12.07(c).

“Registrar” has the meaning set forth in Section 12.07(c).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

“Representatives” has the meaning set forth in Section 12.08(a).

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans or a Loan Notice and (b) with respect to an L/C Credit
Extension, a Notice of L/C Credit Event.

“Required Lenders” means, at any time, Lenders holding in the aggregate more
than fifty percent (50%) of (a) the Revolving Commitments and the outstanding
Term Loan, or (b) if the Revolving Commitments have been terminated, the
Revolving Exposures and outstanding Term Loan. The Revolving Commitments (or, if
the Revolving Commitments have terminated, the Revolving Exposure) and the
outstanding Term Loan held or deemed held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party. Any
document delivered hereunder that is executed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Capital Stock
of any Loan Party or any of its Subsidiaries, now or hereafter outstanding,
(b) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares (or equivalent)
of any class of Capital Stock (or any warrants, options or other rights relating
thereto) of any Loan Party or any of its Subsidiaries, now or hereafter
outstanding, (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
Capital Stock of any Loan Party or any of its Subsidiaries, now or hereafter
outstanding, (d) any payment or prepayment of principal of, premium, if any, or
interest on, redemption, purchase, retirement, defeasance, sinking fund or
similar payment with respect to, any Subordinated Indebtedness of any Loan Party
or any of its Subsidiaries, and (e) any payment from any Loan Party to the
Borrower not expressly permitted by Section 7.06.

“Revolving Availability” means, at any time, an amount equal to (a) the total
Revolving Commitments less (b) the total Revolving Exposures at such time.

“Revolving Commitment” means, as to each respective Lender, its obligation to
(a) make Revolving Loans to the Borrower pursuant to Section 2.01 and (b) and to
acquire participations in Letters of Credit pursuant to Section 2.03 in an
aggregate principal

 

29



--------------------------------------------------------------------------------

amount at any one time outstanding not to exceed the amount set forth in a
written notice from such Lender to the Administrative Agent or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto or in the
Register, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The initial aggregate amount of the Revolving
Commitments is $40,000,000.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its Letter
of Credit Liabilities at such time.

“Revolving Lenders” means, as of any date of determination, Lenders having a
Revolving Commitment, or after the Revolving Commitments have terminated,
Lenders holding any portion of the outstanding Revolving Loan.

“Revolving Loan” has the meaning specified in Section 2.01(a).

“Revolving Loan Account” means the loan account on the Administrative Agent’s
books, in the name of the Borrower on behalf of the Borrower, in which the
Borrower will be charged with all Obligations when due or incurred by the
Administrative Agent or any Lender.

“Revolving Note” has the meaning specified in Section 2.10(a).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc. and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Hedge Agreement” means any Hedge Agreement required or permitted by
this Agreement that is entered into by and between a Loan Party and a Secured
Hedge Provider; provided that on the effective date of any Hedge Agreement to
which the Administrative Agent (or an Affiliate thereof) is not a party and from
time to time thereafter at the request of the Administrative Agent, such Loan
Party and such Secured Hedge Provider shall notify the Administrative Agent of
the aggregate amount of the exposure of such Loan Party under such Hedge
Agreement.

“Secured Hedge Provider” means (i) the Administrative Agent or any of its
Affiliates (or any Person who was an Affiliate of the Administrative Agent at
the time such Person entered into a Secured Hedge Agreement), and (ii) any other
Lender or Affiliate of a Lender, each in their capacity as a counterparty to a
Secured Hedge Agreement.

 

30



--------------------------------------------------------------------------------

“Secured Parties” means, collectively, the Administrative Agent, all other
Agents, the Arranger, the Lenders, the L/C Issuer (solely to the extent such L/C
Issuer also is the Administrative Agent or a Lender) and, solely for the purpose
of (i) identifying the Persons entitled to share in payments and collections
from the Collateral as more fully set forth in this Agreement and the Collateral
Documents, (ii) determining the beneficiaries of the guarantees set forth in
Article 10 and (iii) Article 11, the Secured Hedge Providers.

“Securities Account Control Agreement” shall mean an agreement, among a Loan
Party, a securities intermediary, and the Administrative Agent, which agreement
is in a form reasonably acceptable to the Administrative Agent and which
provides the Administrative Agent with “control” (as such term is used in
Articles 8 and 9 of the UCC) over the securities account(s) described therein,
as the same may be as amended, modified, extended, restated, replaced, or
supplemented from time to time.

“Securitization Transaction” means any financing transaction or series of
financing transactions (including factoring arrangements) pursuant to which the
Borrower or any Subsidiary may sell, convey or otherwise transfer, or grant a
security interest in, accounts, payments, receivables, rights to future lease
payments or residuals or similar rights to payment to a special purpose
subsidiary or affiliate of any Person.

“Security Agreement” means the Security and Pledge Agreement dated as of the
Closing Date executed in favor of the Administrative Agent by each of the Loan
Parties which is a party thereto, as amended, modified and supplemented from
time to time.

“Social Security Act” means the Social Security Act of 1965 as set forth in
Title 42 of the United States Code, as amended, and any successor statute
thereto, as interpreted by the rules and regulations issued thereunder, in each
case as in effect from time to time.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the assets of such Person exceed its liabilities,
including contingent liabilities, (b) the present fair saleable value of the
assets of such Person is not less than the amount that will be required to pay
the probable liabilities of such Person or its debts as they become absolute and
matured, (c) the remaining capital of such Person is not unreasonably small to
conduct its business, and (d) such Person will not have incurred debts and does
not have the present intent to incur debts, beyond its ability to pay such debts
as they mature. In computing the amount of contingent liabilities of any Person
on any date, such liabilities shall be computed at the amount that, in the good
faith credit judgment of the Administrative Agent, in light of all facts and
circumstances existing at such time, represents the amount of such liabilities
that reasonably can be expected to become actual or matured liabilities.

“Subordinated Indebtedness” means Indebtedness of any Loan Party that is
subordinated to the prior payment and satisfaction of the Obligations pursuant
to the terms of a Subordination Agreement, and the Indebtedness evidenced by the
Convertible Notes.

“Subordinated Indebtedness Documents” means any agreement evidencing
Subordinated Indebtedness and Subordination Agreements, all security agreements,
guaranty agreements and other documents, agreements and instruments executed in
connection therewith, including in the case of the Convertible Notes, the
Convertible Senior Subordinated Note Indenture dated as of November 13, 2007
between the Borrower, as issuer and The Bank of New York Trust Company, N.A, as
trustee.

 

31



--------------------------------------------------------------------------------

“Subordination Agreement(s)” means (a) an agreement (in form and substance
reasonably satisfactory to the Administrative Agent) among any Loan Party, a
subordinating creditor of such Loan Party and the Administrative Agent, on
behalf of the Secured Parties, pursuant to which (i) the Subordinated
Indebtedness is subordinated to the prior payment and satisfaction of the
Obligations and (ii) the subordinating creditor agrees not to require, accept or
maintain any Lien(s) on any assets of the Loan Parties and their Subsidiaries,
and (b) any note, indenture, note purchase agreement or similar instrument or
agreement, pursuant to which the indebtedness evidenced thereby or issued
thereunder is subordinated to the Obligations by the express terms of such note,
indenture, note purchase agreement or similar instrument or agreement, in each
case in form and substance reasonably satisfactory to the Administrative Agent.

“Subsidiary” of a Person means a corporation, partnership, limited liability
company or other business entity of which a majority of the shares of Capital
Stock having ordinary voting power for the election of directors or other
governing body (other than Capital Stock having such power only by reason of the
happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Loan Parties.

“Support Agreement” has the meaning specified in Section 2.03(a).

“Supported Letter of Credit” means a Letter of Credit issued by a L/C Issuer in
reliance on one or more Support Agreements.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

“Target” means Charter LCI Corporation, a Delaware corporation.

“Target Acquisition” means the acquisition by the Borrower of all of the issued
and outstanding shares of Capital Stock of Target under and pursuant to the
Target Acquisition Agreement.

“Target Acquisition Agreement” means that certain Agreement and Plan of Merger
dated as of November 6, 2007 among Target, the Borrower, a wholly-owned
Subsidiary of the Borrower, the shareholders of Target and the representative of
such shareholders.

“Target Acquisition Documents” means the Target Acquisition Agreement and each
of the other documents, instruments and agreements executed and delivered in
connection with the Target Acquisition.

 

32



--------------------------------------------------------------------------------

“Target Material Adverse Effect” shall mean any occurrence, event, fact,
condition, effect or change, whether determined individually or in the
aggregate, that does, or is reasonably likely to, (a) have a material adverse
effect on the business (as presently conducted), operations, results of
operations, properties or financial condition of the Target and its
Subsidiaries, taken as a whole, other than any occurrence, event, fact,
condition, effect or change (i) resulting from performance in accordance with
the express terms of the Target Acquisition Agreement by the parties thereto of
their respective covenants contained therein; (ii) impacting the economy,
securities markets, or financial markets generally; (iii) impacting the Target’s
and its Subsidiaries’ industry in general and not specific to the Target or its
Subsidiaries; (iv) resulting from the announcement or existence of the Target
Acquisition Agreement or the transactions contemplated thereby; or
(v) attributable to any natural disaster or any acts of terrorism, sabotage,
military action or war (whether or not declared); or (b) materially impair the
ability of the Target to perform its respective obligations under the Target
Acquisition Agreement.

“Taxes” has the meaning set forth in Section 3.01(a).

“Term Loan” has the meaning specified in Section 2.01(b).

“Term Loan Commitment” means, as to each respective Lender, its obligation to
make its portion of the Term Loan to the Borrower pursuant to Section 2.01(b)
and the other terms and conditions of this Agreement, in the principal amount
set forth in a written notice from such Lender to the Administrative Agent, as
such amounts may be adjusted from time to time in accordance with this
Agreement. The initial aggregate amount of the Term Loan Commitments is
$173,000,000.

“Term Loan Lender” means, as of any date of determination, any Lender holding a
Term Loan Commitment or any portion of the outstanding Term Loan.

“Term Note” has the meaning set forth in Section 2.10(a).

“Termination Date” means the date that (i) all Obligations have been paid in
full, (ii) no commitments or other obligations of any Lender to provide funds to
the Borrower remains outstanding, and (iii) no Letter of Credit remains
outstanding (or, to the extent outstanding, such Letter of Credit has been Cash
Collateralized as provided in Section 2.03(e)).

“Termination Value” means, in respect of any one or more Hedge Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Hedge Agreements, (a) for any date on or after the date such
Hedge Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

“Total Consideration” means, with respect to any Acquisition, all cash and
non-cash consideration, including the amount of Indebtedness assumed by the
buyer and the amount of Indebtedness evidenced by notes issued by the buyer to
the seller and the maximum amount payable in connection with any deferred
purchase price obligation (including any earn-out obligation) but excluding:
(i) the value of any Capital Stock of the Borrower issued to the seller in
connection with such Acquisition and (ii) the proceeds of the issuance of any
such Capital Stock issued to finance such Acquisition.

 

33



--------------------------------------------------------------------------------

“TRICARE” means the United States Department of Defense health care program for
service families (including TRICARE Prime, TRICARE Extra and TRICARE Standard),
and any successor or predecessor thereof.

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
LIBOR Loan.

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

“UCP” means, with respect to any commercial Letter of Credit, the “Uniform
Customs and Practice for Documentary Credits”, as most recently published by the
International Chamber of Commerce.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.

“United States” and “U.S.” mean the United States of America.

“Wholly Owned Subsidiary” means any Person 100% of whose Capital Stock is at the
time owned by a Loan Party directly or indirectly through other Persons 100% of
whose Capital Stock is at the time owned, directly or indirectly, by such a Loan
Party.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless

 

34



--------------------------------------------------------------------------------

otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
real and personal property and tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Except as otherwise specifically prescribed herein, all accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the most recent Audited Financial Statements.

(b) Together with each Compliance Certificate, the Borrower will provide a
written summary of any changes in GAAP that materially impact the calculation of
the financial covenants in Article 8 contained in such Compliance Certificate.
If at any time any change in GAAP would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and any of the
Administrative Agent, the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

(c) Notwithstanding the above, the parties hereto acknowledge and agree that all
calculations of the financial covenants in Article 8 (including for purposes of
determining compliance with such financial covenants) shall be made on a Pro
Forma Basis.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

35



--------------------------------------------------------------------------------

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified, all references herein
to the amount of a Letter of Credit at any time shall be deemed to mean the
maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Issuer Document
related thereto, whether or not such maximum face amount is in effect at such
time.

ARTICLE 2

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Loans.

(a) Revolving Loans. Subject to the terms and conditions set forth herein, each
Revolving Lender severally agrees to make loans to the Borrower (each such loan,
a “Revolving Loan”) in Dollars from time to time on any Business Day (subsequent
to the Closing Date) during the Availability Period in an aggregate amount not
to exceed at any time outstanding the amount of such Revolving Lender’s
Revolving Commitment; provided, however, that after giving effect to any
Borrowing of Revolving Loans, (i) the total Revolving Exposures shall not exceed
the total Revolving Commitments, and (ii) the Revolving Exposure of each
Revolving Lender shall not exceed such Revolving Lender’s Revolving Commitment.
Within the limits of each Revolving Lender’s Revolving Commitment, and subject
to the other terms and conditions hereof, the Borrower may borrow under this
Section 2.01(a), prepay under Section 2.04, and reborrow under this
Section 2.01(a). The Revolving Loans may be Base Rate Loans or LIBOR Loans, as
further provided herein.

(b) Term Loan. Subject to the terms and conditions set forth herein, each Term
Loan Lender severally agrees to fund its Pro Rata Share of a term loan to the
Borrower (the “Term Loan”) on the Closing Date in an aggregate amount not to
exceed such Lender’s Term Loan Commitment; provided, however, that after giving
effect to any Borrowing under the Term Loan, the outstanding amount of the Term
Loan shall not exceed the total Term Loan Commitments. Amounts repaid or prepaid
on the Term Loan may not be reborrowed. The Term Loan may consist of Base Rate
Loans or LIBOR Loans, as further provided herein; provided, however, all
Borrowings of the Term Loan on the Closing Date shall be Base Rate Loans.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing (other than the Borrowings on the Closing Date), each
conversion of Loans from one Type to the other, and each continuation of LIBOR
Loans shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be delivered by telephone or e-mail request (or such other
means as may be agreed upon by the Administrative Agent in its reasonable
discretion). Each such notice must be received by the Administrative Agent not
later than 12:00 p.m. (i) three (3) Business Days prior to the requested date of
any Borrowing of, conversion to or continuation of LIBOR Loans or of any
conversion of LIBOR Loans to Base Rate Loans, and (ii) one (1) Business Day
prior to the requested date of

 

36



--------------------------------------------------------------------------------

any Borrowing of Base Rate Loans (or any conversation to Base Rate Loans). Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Loan
Notice, appropriately completed and executed by a Responsible Officer of the
Borrower. Each Borrowing of, conversion to or continuation of LIBOR Loans shall
be in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each Loan Notice pursuant to this Section 2.02(a) (whether telephonic
or written) shall specify (i) whether the Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of LIBOR
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed or to which existing Loans are to be converted, and (v) if applicable,
the duration of the Interest Period with respect thereto. If the Borrower fails
to specify a Type of Loan in a Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable LIBOR Loans. If
the Borrower requests a Borrowing of, conversion to, or continuation of LIBOR
Loans in any such Loan Notice, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one (1) month.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Pro Rata Share of the applicable Loans,
and if no timely notice of a conversion or continuation is provided by the
Borrower as required by Section 2.02(a) with respect to any continuation of a
LIBOR Loan, the Administrative Agent shall notify each Lender of the details of
any automatic conversion of such LIBOR Loan to Base Rate Loans as described in
the preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice. Upon satisfaction of
the conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent by wire transfer of such funds, in each case in accordance
with instructions provided to (and reasonably acceptable to) the Administrative
Agent by the Borrower; provided, however, that if, on the date of a Borrowing of
Revolving Loans, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowings, and second, to the Borrower as provided above.

(c) Except as otherwise provided herein, a LIBOR Loan may be continued or
converted only on the last day of the Interest Period for such LIBOR Loan.
During the existence of a Default, no Loans may be requested as, converted to or
continued as LIBOR Loans without the consent of the Required Lenders, and the
Required Lenders may demand that any or all of the then outstanding LIBOR Loans
be converted to Base Rate Loans on the last day of the applicable Interest
Period for each such LIBOR Loan.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for LIBOR Loans upon
determination of such interest rate. The determination of the LIBO Rate by the
Administrative Agent shall be conclusive in the absence of manifest error.

 

37



--------------------------------------------------------------------------------

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than five (5) Interest Periods in effect with respect to outstanding
Loans.

2.03 Letters of Credit and Letter of Credit Fees.

(a) Letter of Credit. On the terms and subject to the conditions set forth
herein, the Revolving Commitment may be used by Borrower, in addition to the
making of Revolving Loans hereunder, for the issuance, prior to the Maturity
Date in respect of the Revolving Loan, by (i) Administrative Agent, of letters
of credit, guarantees or other agreements or arrangements (each, a “Support
Agreement”) to induce an L/C Issuer expressly identified by Administrative Agent
to issue or increase the amount of, or extend the expiry date of, one or more
Letters of Credit and (ii) a Lender that is an L/C Issuer, of one or more
Letters of Credit, so long as, in each case:

(i) except in respect of Letters of Credit issued on the Closing Date as agreed
to by the Borrower and the L/C Issuer, Administrative Agent shall have received
a Notice of L/C Credit Event at least three (3) Business Days before the
relevant date of issuance, increase or extension; and

(ii) after giving effect to such issuance, increase or extension, (x) the
aggregate Letter of Credit Liabilities under all Letters of Credit do not exceed
the Letter of Credit Sublimit and (y) the aggregate Revolving Exposure of all
Lenders does not exceed the aggregate Revolving Commitments.

Each Lender that is an L/C Issuer hereby agrees to give Administrative Agent
prompt written notice of each issuance of a Letter of Credit by such Lender and
each payment made by such Lender in respect of Letters of Credit issued by such
Lender.

(b) Letter of Credit Fee. The Borrower shall pay to Administrative Agent, for
the benefit of the Revolving Lenders, a letter of credit fee (the “Letter of
Credit Fee”) with respect to each Letter of Credit, for each day from the date
of issuance of such Letter of Credit to the date that is the last day a drawing
is available under such Letter of Credit, equal to the product of (i) the
Applicable Margin then applicable to Letters of Credit and (ii) the average
daily aggregate amount available to be drawn under such Letter of Credit in the
respective period. Such fee shall be payable in arrears on the last day of each
calendar quarter prior to the Maturity Date in respect of the Revolving Loan and
on the earliest to occur of the full drawing, expiration, termination or
cancellation of the respective Letter of Credit and on such Maturity Date. In
addition, the Borrower agrees to pay promptly to the L/C Issuer any fronting or
other fees that it may charge in connection with any Letter of Credit.

(c) Reimbursement Obligations of the Borrower. If either (x) Administrative
Agent shall make a payment to an L/C Issuer pursuant to a Support Agreement, or
(y) any Lender shall honor any draw request under, and make payment in respect
of, a Letter of Credit, (i) the Borrower shall promptly reimburse Administrative
Agent or such Lender, as applicable, for the amount

 

38



--------------------------------------------------------------------------------

of such payment or (ii) if such payment has not been made, Borrower shall be
deemed to have immediately requested that Revolving Lenders make a Revolving
Loan, which shall be a Base Rate Loan, in a principal amount equal to the amount
of such payment. Administrative Agent shall promptly notify Revolving Lenders of
any such deemed request and each Revolving Lender hereby agrees to make
available to Administrative Agent not later than noon on the Business Day
following such notification from Administrative Agent such Revolving Lender’s
Pro Rata Share of such Revolving Loan. Each Revolving Lender hereby absolutely
and unconditionally agrees to fund such Revolving Lender’s Pro Rata Share of the
Loan described in the immediately preceding sentence, unaffected by any
circumstance whatsoever, including (without limitation) (i) the occurrence and
continuance of a Default or Event of Default, (ii) the fact that, whether before
or after giving effect to the making of any such Revolving Loan, the Revolving
Exposure exceeds or will exceed the Revolving Commitment and/or (iii) the
non-satisfaction of any conditions set forth in Section 4.02. Administrative
Agent hereby agrees to apply the gross proceeds of each Revolving Loan deemed
made pursuant to this Section 2.03(c) in satisfaction of the Borrower’s
reimbursement obligations arising pursuant to this Section 2.03(c) or pay such
proceeds to any L/C Issuer that has honored any draw request under, and made a
payment in respect of, a Letter of Credit. The Borrower shall pay interest, on
demand, on all amounts so paid by Administrative Agent for each day until the
Borrower reimburses the Administrative Agent therefor at a rate per annum equal
to the sum of two percent (2%) plus the interest rate applicable to Revolving
Loans (which are Base Rate Loans) for such day.

(d) Reimbursement and Other Payments by the Borrower. The obligations of the
Borrower to reimburse Administrative Agent and/or the applicable L/C Issuer
pursuant to Section 2.03(c) shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement,
under all circumstances whatsoever, including the following:

(i) any lack of validity or enforceability of, or any amendment or waiver of or
any consent to departure from, any Letter of Credit or any related document;

(ii) the existence of any claim, set-off, defense or other right which the
Borrower may have at any time against the beneficiary of any Letter of Credit,
the L/C Issuer (including any claim for improper payment), Administrative Agent,
any Lender or any other Person, whether in connection with any Loan Document or
any unrelated transaction, provided that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim;

(iii) any statement or any other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect whatsoever other
than in respect of the gross negligence or willful misconduct of the L/C Issuer;

(iv) any affiliation between the L/C Issuer and Administrative Agent; or

 

39



--------------------------------------------------------------------------------

(v) to the extent permitted under applicable law, any other circumstance or
happening whatsoever, whether or not similar to any of the foregoing.

(e) Deposit Obligations of the Borrower. In the event any Letters of Credit are
outstanding at the time that the Borrower prepays or is required to repay the
Obligations or the Revolving Commitment is terminated, the Borrower shall Cash
Collateralize one hundred and five percent (105%) of the aggregate outstanding
Letter of Credit Liabilities to be available to Administrative Agent, for its
benefit and the benefit of the L/C Issuers, to reimburse payments of drafts
drawn under such Letters of Credit and pay any fees and expenses related
thereto. Upon termination of any such Letter of Credit and provided no Event of
Default then exists, the unearned portion of such prepaid fee attributable to
such Letter of Credit shall be refunded to the Borrower, together with the
deposit described in the preceding clause (i) to the extent not previously
applied by Administrative Agent in the manner described herein. “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent (or with and to a bank designated by the Administrative Agent to be held
in a deposit account subject to a control agreement), for the benefit of the
Administrative Agent and the Lenders, as collateral for the total Letter of
Credit Liabilities, cash or deposit account balances pursuant to documentation
in form and substance reasonably satisfactory to the Administrative Agent and
the L/C Issuer, if the L/C Issuer is a Lender (which documents are hereby
consented to by the Lenders). Derivatives of the term Cash Collateralize have
corresponding meanings. The Borrower hereby grants to the Administrative Agent,
for the benefit of the Administrative Agent and the other Secured Parties, a
security interest in all such cash, deposit accounts and all balances therein
pledged, deposited with or delivered to the Administrative Agent and all
proceeds of the foregoing. Cash Collateral shall be maintained in blocked,
non-interest bearing deposit accounts at a financial institution designated by
the Administrative Agent.

(f) Participations in Support Agreements and Letters of Credit.

(i) Concurrently with the issuance of each Supported Letter of Credit,
Administrative Agent shall be deemed to have sold and transferred to each
Revolving Lender, and each such Revolving Lender shall be deemed irrevocably and
immediately to have purchased and received from Administrative Agent, without
recourse or warranty, an undivided interest and participation in, to the extent
of such Lender’s Pro Rata Share of the Revolving Commitment, Administrative
Agent’s Support Agreement liabilities and obligations in respect of such Letters
of Credit and the Borrower’s Reimbursement Obligations with respect thereto.
Concurrently with the issuance of each Letter of Credit (other than a Supported
Letter of Credit), the L/C Issuer in respect thereof shall be deemed to have
sold and transferred to each Revolving Lender, and each such Revolving Lender
shall be deemed irrevocably and immediately to have purchased and received from
such L/C Issuer, without recourse or warranty, an undivided interest and
participation in, to the extent of such Lender’s Pro Rata Share of the Revolving
Commitment, such Letter of Credit and the Borrower’s Reimbursement Obligations
with respect thereto. Any purchase obligation arising pursuant to the
immediately two preceding sentences shall be absolute and unconditional and
shall not be affected by any circumstances whatsoever.

 

40



--------------------------------------------------------------------------------

(ii) If either (x) Administrative Agent makes any payment or disbursement under
any Support Agreement and/or (y) an L/C Issuer makes any payment or disbursement
under any Letter of Credit, and (A) the Borrower has not reimbursed
Administrative Agent or, as applicable, the applicable L/C Issuer, with respect
to any Letter of Credit, in full for such payment or disbursement in accordance
with Section 2.03(c), or (B) any reimbursement received by Administrative Agent
or any L/C Issuer from the Borrower is or must be returned or rescinded upon or
during any bankruptcy or reorganization of any Credit Party or otherwise, each
Revolving Lender shall be irrevocably and unconditionally obligated to pay to
Administrative Agent or the applicable L/C Issuer, as applicable, its Pro Rata
Share of such payment or disbursement (but no such payment shall diminish the
Obligations of the Borrower under Section 2.03(c)). To the extent any such
Revolving Lender shall not have made such amount available to Administrative
Agent or the applicable L/C Issuer, as applicable, by noon on the Business Day
on which such Lender receives notice from Administrative Agent or the applicable
L/C Issuer, as applicable, of such payment or disbursement, such Lender agrees
to pay interest on such amount to Administrative Agent or the applicable L/C
Issuer, as applicable, forthwith on demand accruing daily at the Federal Funds
Rate, for the first three (3) days following such Lender’s receipt of such
notice, and thereafter at the Base Rate plus the Applicable Margin in respect of
Base Rate Loans. Any Revolving Lender’s failure to make available to
Administrative Agent or the applicable L/C Issuer, as applicable, its Pro Rata
Share of any such payment or disbursement shall not relieve any other Lender of
its obligation hereunder to make available such other Revolving Lender’s Pro
Rata Share of such payment, but no Revolving Lender shall be responsible for the
failure of any other Lender to make available such other Lender’s Pro Rata Share
of any such payment or disbursement.

2.04 Prepayments.

(a) Voluntary Prepayments of Loans.

(i) Revolving Loans and Term Loan. Subject to the limitations set forth in this
Section 2.04(a), the Borrower may, upon notice from the Borrower to the
Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Loans or the Term Loan in whole or in part without premium or penalty;
provided that (i) such notice must be received by the Administrative Agent not
later than 12:00 p.m. (A) three (3) Business Days prior to any date of
prepayment of LIBOR Loans, and (B) one (1) Business Day prior to the prepayment
of Base Rate Loans; (ii) any such prepayment of LIBOR Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess thereof
(or, if less, the entire principal amount thereof then outstanding); and
(iii) any such prepayment of Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof (or, if less, the
entire principal amount thereof then outstanding). Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Loans to be
prepaid. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Pro Rata Share
of such prepayment. If such notice is delivered by the Borrower, the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.

 

41



--------------------------------------------------------------------------------

Any prepayment of a LIBOR Loan shall be accompanied by all accrued interest
thereon, together with any additional amounts required pursuant to Section 3.05.
Notwithstanding the foregoing, the Borrower may not voluntarily prepay (i) any
Loans that are LIBOR Loans unless such Loans are prepaid at the end of the
applicable Interest Period or unless the Borrower pays all breakage costs
associated with such prepayment as provided in Section 3.05 hereof, and (ii) the
Term Loan in part if the outstanding principal balance of the Term Loan, after
giving effect to such prepayment, would be less than $25,000,000.

(ii) Application of Voluntary Prepayments of Revolving Loans and Term Loan. Any
voluntary prepayment of the Term Loan shall be applied ratably to the remaining
principal amortization payments thereof. Prepayments of Revolving Loans pursuant
to this Section 2.04(a) shall not reduce the total Revolving Commitments. Each
such prepayment shall be applied to the Loans of the applicable Lenders in
accordance with their respective Pro Rata Shares.

(b) Mandatory Prepayments of Loans.

(i) Total Revolving Exposure. If for any reason the total Revolving Exposures at
any time exceed the total Revolving Commitments then in effect, the Borrower
shall immediately prepay the Revolving Loans and/or Cash Collateralize the
Letter of Credit Liabilities in an aggregate amount equal to such excess.

(ii) Dispositions and Involuntary Dispositions. The Borrower shall prepay the
Loans as hereinafter provided in an aggregate amount equal to 100% of the Net
Cash Proceeds of any Disposition or, to the extent the applicable Net Cash
Proceeds exceed $500,000, Involuntary Disposition (each such prepayment to be
applied as set forth in clause (vii) below). Notwithstanding the foregoing, if
at the time of the receipt or application of such Net Cash Proceeds no Default
or Event of Default has occurred and is continuing and the Borrower delivers to
the Administrative Agent a certificate, executed by the Borrower’s chief
financial officer, that it intends within three hundred sixty-five (365) days
after receipt thereof to use all or part of such Net Cash Proceeds either to
purchase assets used in the ordinary course of business of the Borrower and its
Subsidiaries or to make Capital Expenditures, the Borrower may use all or part
of such Net Cash Proceeds in the manner set forth in such certificate; provided,
however, that, (A) any such Net Cash Proceeds not so used within the period set
forth in such certificate shall, on the first Business Day immediately following
such period, be applied as a prepayment in accordance with clause (vii) below
and (B) any assets so acquired shall be subject to the security interests under
the Collateral Documents in the same priority (subject to Permitted Liens) as
the assets subject to such Disposition or Involuntary Disposition.

(iii) Equity Issuances. Immediately upon receipt by any Loan Party or any
Subsidiary of the Net Cash Proceeds of any Equity Issuance, the Borrower shall
prepay the Loans as hereinafter provided in an aggregate amount equal to 50% of
such Net Cash Proceeds (such prepayment to be applied as set forth in
clause (vii) below).

 

42



--------------------------------------------------------------------------------

(iv) Debt Issuances. Immediately upon receipt by any Loan Party or any
Subsidiary of the Net Cash Proceeds of any Debt Issuance, the Borrower shall
prepay an aggregate principal amount of Loans in an amount equal to one hundred
percent (100%) of all such Net Cash Proceeds or other amounts received (such
prepayment to be applied as set forth in clause (vii) below).

(v) Excess Cash Flow. (A) On the date that is fifteen (15) days after the date
on which the annual financial statements are required to be delivered pursuant
to Section 6.01(a) for each Fiscal Year (commencing with the Fiscal Year ending
December 31, 2008), the Borrower shall prepay an aggregate principal amount of
the Loans in an amount equal to seventy-five percent (75%) of Excess Cash Flow
for such Fiscal Year. Simultaneously with the delivery by the Loan Parties of
the financial statements required to be delivered pursuant to Section 6.01(a)
for each Fiscal Year, the Loan Parties shall deliver to the Administrative Agent
a calculation (in such detail as the Administrative Agent may reasonably
require) of the Excess Cash Flow for such Fiscal Year. Each prepayment with
respect to Excess Cash Flow shall be accompanied by a certificate executed by
the Borrower’s chief financial officer certifying the manner in which Excess
Cash Flow and the resulting prepayment were calculated, which certificate shall
be in form, substance and detail reasonably satisfactory to the Administrative
Agent and shall be applied as set forth in clause (vii) below.

(B) In addition to the foregoing, to the extent any of the 2008 Excess Cash Flow
Reserve is not actually used as contemplated by this Agreement, then as soon as
practicable but in no event later than June 30, 2009, the Borrower shall prepay
an aggregate principal amount of the Loans equal to such unused amount and such
prepayment shall be applied as set forth in clause (vii) below.

(vi) Extraordinary Receipts. Upon receipt by any Loan Party of any Extraordinary
Receipts, an amount equal to one hundred percent (100%) of such Extraordinary
Receipts.

(vii) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.04(b) shall be applied as follows:

(A) with respect to all amounts prepaid pursuant to Section 2.04(b)(i), to the
Revolving Loans to the full extent thereof and, after all Revolving Loans have
been repaid, to Cash Collateralize any L/C Exposures; and

(B) with respect to all amounts prepaid pursuant to Sections 2.04(b)(ii) through
(vi), first to the Term Loan (applied ratably to the remaining principal
amortization payments thereof), second to the Revolving Loans (without a
corresponding permanent reduction of the total Revolving Commitments), and third
to Cash Collateralize the L/C Exposures (without a corresponding reduction of
the Letter of Credit Sublimit).

 

43



--------------------------------------------------------------------------------

Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to LIBOR Loans in direct order of
Interest Period maturities. Prepayments of the Revolving Loans pursuant to this
Section 2.04(b) shall not reduce the total Revolving Commitments. All
prepayments under this Section 2.04(b) shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by a payment of
all interest accrued on the principal amount prepaid through the date of
prepayment.

2.05 Termination or Reduction of Total Revolving Commitments. The Borrower may,
upon prior written notice from the Borrower to the Administrative Agent,
terminate the total Revolving Commitments or from time to time permanently
reduce the total Revolving Commitments; provided, however, that (i) any such
notice shall be received by the Administrative Agent not later than (A) ten
(10) Business Days prior to the date of termination or (B) three (3) Business
Days prior to the date of reduction, (ii) any such partial reduction shall be in
an aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, and (iii) after giving effect to any reduction of the total Revolving
Commitments, the total Revolving Commitments shall not be less than (A) the
total Revolving Exposures or (B) the Letter of Credit Sublimit. The
Administrative Agent will promptly notify the respective Lenders of any such
notice of termination or reduction of the total Revolving Commitments. Any
reduction of the Revolving Commitments shall be applied to the Revolving
Commitment of each Lender according to its Pro Rata Share. All fees accrued with
respect thereto until the effective date of any termination of the total
Revolving Commitments shall be paid on the effective date of such termination.

2.06 Repayment of Loans.

(a) Revolving Loans. The Borrower shall repay to the Administrative Agent for
the ratable benefit of the Lenders on the Maturity Date in respect of the
Revolving Loan the aggregate principal amount of all Revolving Loans outstanding
on such date.

(b) Term Loan. The Borrower shall pay to the Administrative Agent for the
ratable account of the Term Lenders on the following dates the amount equal to
the percentage listed opposite such date of the aggregate outstanding principal
amount of the Term Loan on the Closing Date:

 

Date

   Amount  

March 31, 2008

   1.250 % 

June 30, 2008

   1.250 % 

September 30, 2008

   1.250 % 

December 31, 2008

   1.250 % 

March 31, 2009

   1.875 % 

June 30, 2009

   1.875 % 

September 30, 2009

   1.875 % 

December 31, 2009

   1.875 % 

March 31, 2010

   2.500 % 

 

44



--------------------------------------------------------------------------------

June 30, 2010

   2.500 % 

September 30, 2010

   2.500 % 

December 31, 2010

   2.500 % 

March 31, 2011

   3.125 % 

June 30, 2011

   3.125 % 

September 30, 2011

   3.125 % 

December 31, 2011

   3.125 % 

March 31, 2012

   3.750 % 

June 30, 2012

   3.750 % 

September 30, 2012

   3.750 % 

December 31, 2012

   3.750 % 

March 31, 2013

   12.500 % 

June 30, 2013

   12.500 % 

September 30, 2013

   12.500 % 

Maturity Date in respect of the Term Loan

   12.500 % 

; provided, however, that the final principal repayment installment of the Term
Loan shall be repaid on the Maturity Date in respect of the Term Loan and shall
be in an amount equal to the aggregate principal amount of the Term Loan
outstanding on such date.

2.07 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each LIBOR Loan shall
bear interest on the outstanding principal amount thereof for each Interest
Period at a rate per annum equal to the sum of (A) the LIBO Rate for such
Interest Period plus (B) the Applicable Margin; and (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing or conversion date at a rate per annum equal to the
(A) Base Rate plus (B) the Applicable Margin.

(b) After the occurrence and during the continuation of an Event of Default, the
Borrower shall pay interest on the principal amount of all outstanding
Obligations at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.08 Fees.

(a) Unused Fee. The Borrower shall pay, or cause to be paid, to the
Administrative Agent for the account of each Revolving Lender in accordance with
its Pro Rata Share, an unused fee equal to the product of (A) three-quarters of
one percent (0.75%) per annum times (B) the average daily amount by which the
total Revolving Commitments exceed the sum of (y) the

 

45



--------------------------------------------------------------------------------

total outstanding amount of Revolving Loans and (z) the total Letter of Credit
Liabilities. The unused fee shall accrue at all times during the Availability
Period, including at any time during which one or more of the conditions in
Article 4 is not met, and shall be due and payable quarterly in arrears on the
last day of each of March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the Maturity Date in
respect of the Revolving Loan.

(b) Other Fees. The Borrower shall pay, or cause to be paid, to the Arranger and
the Administrative Agent for their own respective accounts fees in the amounts
and at the times specified in the Fee Letter. Such fees shall be fully earned
when paid and shall be non-refundable for any reason whatsoever.

2.09 Computation of Interest and Fees. All computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed except that
interest computed by reference to clause (b) of the definition of “Base Rate”
shall be computed on the basis of a 365/366-day year. Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid.

2.10 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a promissory note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each such promissory
note shall (i) in the case of Revolving Loans, be in the form of Exhibit B-1 (a
“Revolving Note”), (ii) in the case of a Term Loan, be in the form of
Exhibit B-2 (a “Term Note”) and (iii) in the case of an Incremental Term Loan,
be in the form of Exhibit B-3 (an “Incremental Term Loan Note”). Each Lender may
attach schedules to its Note and endorse thereon the date, Type (if applicable),
amount and maturity of its Loans and payments with respect thereto, but any
failure to do so shall not limit or otherwise affect the Borrower’s Obligations
hereunder.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

 

46



--------------------------------------------------------------------------------

2.11 Payments Generally.

(a) All payments to be made by the Borrower of principal, interest, fees and
other Obligations shall be absolute and unconditional and shall be made without
condition or deduction for any counterclaim, defense, recoupment, setoff or
rescission. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than
2:00 p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
after 2:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.

(b) Subject to the definition of “Interest Period”, if any payment to be made by
the Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the Federal Funds Rate from time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in the applicable
Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower

 

47



--------------------------------------------------------------------------------

shall pay such amount to the Administrative Agent, together with interest
thereon for the Compensation Period at a rate per annum equal to the rate of
interest applicable to the applicable Borrowing and the Borrower shall not be
obligated to pay such Lender interest on its Loan included in the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Revolving Commitment or to prejudice any rights which
the Administrative Agent or the Borrower may have against any Lender as a result
of any default by such Lender hereunder.

(iii) In the event that any Lender fails to make available to the Administrative
Agent such Lender’s Pro Rata Share of any Borrowing by the Borrower in
accordance with the provisions of Section 2.02 hereof, and the Borrower does not
repay to the Administrative Agent such Lender’s Pro Rata Share of the Borrowing
within three (3) Business Days after such Borrowing, the Administrative Agent
shall have the right to recover such Lender’s Pro Rata Share of the Borrowing
directly from such Lender, together with interest thereon from the date of the
Borrowing at the rate per annum applicable to such Borrowing. In addition, until
the Agent recovers such amount, (x) such Lender shall not be entitled to receive
any payments under Sections 2.04, 2.06 or 2.07 hereof, and (y) for purposes of
voting on or consenting to other matters with respect to this Agreement or the
other Loan Documents, such Lender’s Commitment shall be deemed to be zero and
such Lender shall not be considered to be a Lender.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (d) shall be conclusive, absent
manifest error.

(d) The obligations of the Lenders hereunder to make Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation. In the event a Lender defaults in its obligation to make
available to the Administrative Agent its Pro Rata Share of any Borrowing as
provided in Section 2.11(c)(iii), the Borrower may replace such Lender in
accordance with Section 12.15.

2.12 Sharing of Payments. If, other than as expressly provided elsewhere herein,
any Lender shall obtain on account of the Loans made by it, or Letter of Credit
Liabilities held by it, any payment (whether voluntary, involuntary, through the
exercise of any right of set-off, or otherwise) in excess of its Pro Rata Share
(or other share contemplated hereunder) thereof, such Lender shall immediately
(a) notify the Administrative Agent of such fact, and (b) purchase from the
other Lenders such participations in the Loans made by them, and/or such
subparticipations in Letter of Credit Liabilities held by them, as shall be
necessary to cause such purchasing Lender to share the excess payment in respect
of such Loans or such participations, as the case may be, pro rata with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 12.06 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any

 

48



--------------------------------------------------------------------------------

interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but subject to Section 12.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.12 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.12 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

2.13 Incremental Term Loan. (a) The Borrower may, at any time, by written notice
to the Administrative Agent, make one request that an additional term loan (the
“Incremental Term Loan”) be made in an amount not to exceed $40,000,000 for the
sole purpose of funding the earnout obligations of the Borrower pursuant to the
Target Acquisition Agreement and to be effective as of the date upon which the
conditions set forth in Section 2.13(c) below are fulfilled to the satisfaction
of the Administrative Agent (the “Incremental Term Loan Effective Date”);
provided, however, that no Default or Event of Default shall have occurred and
be continuing as of the date of such request or as of the Incremental Term
Effective Date, or shall occur as a result thereof.

(b) The Administrative Agent shall promptly notify the Lenders of a request by
the Borrower for the Incremental Term Loan, which notice shall include the date
by which Lenders wishing to participate in the Incremental Term Loan must commit
to funding a portion of the Incremental Term Loan (the “Incremental Term Loan
Commitment Date”). Each Lender that is willing to participate in the Incremental
Term Loan (each a “Participating Lender”) shall give written notice to the
Administrative Agent on or prior to the Incremental Term Loan Commitment Date of
its commitment to fund a portion of the Incremental Term Loan. The
Administrative Agent may, in its sole discretion, also extend offers to one or
more banks, financial institutions or institutional lenders (each such Person, a
“Prospective Lender”) to participate in any portion of the Incremental Term
Loan; provided, however, that the commitment of each such Prospective Lender
shall be in an amount of $2,000,000 or an integral multiple of $1,000,000 in
excess thereof (or such lesser amounts as may be necessary to cause the
aggregate commitments for the Incremental Term Loan to equal the amount
thereof). If the Participating Lenders and the Prospective Lenders notify the
Administrative Agent that they are willing to commit to fund a portion of the
Incremental Term Loan so that the aggregate amount of such commitments shall
equal or exceed the amount of the Incremental Term Loan, the Incremental Term
Loan shall be allocated among the Participating Lenders and the Prospective
Lenders willing to participate therein in such amounts as are agreed between the
Borrower and the Administrative Agent. Notwithstanding the foregoing, in no
event shall the Administrative Agent be obligated to agree to the Incremental
Term Loan nor shall any Lender be obligated to participate in the Incremental
Term Loan. Participation in the Incremental Term Loan shall be completely
optional and at the sole discretion of each Lender.

 

49



--------------------------------------------------------------------------------

(c) On the Incremental Term Loan Effective Date, each Prospective Lender that
accepts an offer to participate in the Incremental Term Loan in accordance with
this Section 2.13(c) (each such Prospective Lender being an “Assuming Lender”
and together with any Participating Lenders, the “Incremental Term Loan
Lenders”) shall become a Lender party to this Agreement as of the Incremental
Term Loan Effective Date and; provided, that on or before the Incremental Term
Loan Effective Date:

(i) all amendments to this Agreement deemed reasonably necessary by the
Administrative Agent to successfully fund the Incremental Term Loan shall have
been agreed to by the parties hereto as provided herein and any Assuming
Lenders;

(ii) all necessary approvals shall have been obtained by each of the Incremental
Term Loan Lenders and the Administrative Agent; and

(iii) the Administrative Agent shall have received the following, each dated
such date:

(A) (x) certified copies of resolutions of the Board of Directors of the
Borrower approving the Incremental Term Loan and the corresponding modifications
to this Agreement and (y) an opinion of counsel for the Borrower, in form and
substance satisfactory to the Administrative Agent; and

(B) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Borrower and the Administrative Agent, duly
executed by such Assuming Lender, the Administrative Agent and the Borrower.

On the Incremental Term Loan Effective Date, upon fulfillment of the conditions
set forth in Section 2.13(c), the Administrative Agent shall notify the Lenders
(including, without limitation, each Assuming Lender) and the Borrower, on or
before 12:00 p.m., by facsimile or other electronic means, of the funding of the
Incremental Term Loan and shall record in the Register the relevant information
with respect to each Incremental Term Loan Lender on such date. The Incremental
Term Loan (i) shall rank pari passu in right of payment and security with, and
shall have the same guarantees as, the Term Loan, (ii) shall not mature earlier
than the sixth (6th) anniversary of the Closing Date and shall have a life to
maturity that is no shorter than the life to maturity of the Term Loan,
(iii) shall be treated substantially the same as the Term Loan (including with
respect to mandatory and voluntary prepayments) and all other terms and
documentation in respect thereof, to the extent inconsistent with the Term Loan,
shall not be more onerous than the Term Loan and shall be reasonably
satisfactory to the Administrative Agent and (iv) in the event the applicable
margin with respect to the Incremental Term Loan at any time exceeds the
Applicable Margin with respect to the Term Loan, the Applicable Margin with
respect to the Term Loan shall be automatically increased so that no such excess
exists.

 

50



--------------------------------------------------------------------------------

ARTICLE 3

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Any and all payments by any Loan Party to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its
overall net income, and franchise taxes imposed on it (in lieu of net income
taxes), in each of the foregoing cases by the jurisdiction (or any political
subdivision thereof) under the Laws of which the Administrative Agent or such
Lender, as the case may be, is organized or maintains its Lending Office (all
such non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being hereinafter referred to
as “Taxes”). If any Loan Party shall be required by any Laws to deduct any Taxes
from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section), each of the
Administrative Agent and such Lender receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Loan Party shall
make such deductions, (iii) such Loan Party shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable Laws, and (iv) within thirty (30) days after the date of such
payment, such Loan Party shall furnish to the Administrative Agent (which shall
forward the same to such Lender) the original or a certified copy of a receipt
evidencing payment thereof or if no receipt is available, other evidence of
payment reasonably satisfactory to the Administrative Agent.

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under any Loan Document or from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document (hereinafter referred to as “Other
Taxes”).

(c) The Borrower agrees to indemnify the Administrative Agent and each Lender
for (i) the full amount of Taxes and Other Taxes (including any Taxes or Other
Taxes imposed or asserted by any jurisdiction on amounts payable under this
Section 3.01) paid by the Administrative Agent and such Lender and (ii) any
liability (including additions to tax, penalties, interest and expenses) arising
therefrom or with respect thereto, in each case whether or not such Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Payment under this subsection (c) shall be made within
thirty (30) days after the date the Lender or the Administrative Agent makes a
demand therefor.

(d) If any Loan Party is required to pay any amount to any Lender or the
Administrative Agent pursuant to this Section 3.01, then such Lender shall use
reasonable efforts (consistent with legal and regulatory restrictions) to change
the jurisdiction of its Lending Office so as to eliminate any such additional
payment which may thereafter accrue, if such change in the reasonable judgment
of such Lender is not otherwise disadvantageous to such Lender.

 

51



--------------------------------------------------------------------------------

(e) Each Lender, if any, that is not organized under the laws of the United
States or a state thereof (each, a “Foreign Lender”) shall, (i) on or prior to
the date of the execution and delivery of this Agreement, in the case of each
Lender listed on the signature pages hereof, or, in the case of an assignee
Lender, on or prior to the date it becomes a Lender, execute and deliver to the
Borrower and the Administrative Agent, two or more (as the Borrower or the
Administrative Agent may reasonably request) IRS Forms W-8IMY (with all required
attachments), Forms W-8ECI or Forms W-8BEN (or successor forms) establishing the
Lender’s exemption from, or reduced rate of, United States federal withholding
tax, or, solely if such Lender is claiming exemption from United States
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest,” IRS Form W-8BEN and a certificate executed by
a duly authorized officer of such Lender representing that such Lender is not
(A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10
percent shareholder” of the Borrower within the meaning of Section 871(h)(3) or
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, or such other forms or documents (or successor
forms or documents), appropriately completed, establishing that payments to such
Lender are exempt from withholding or deduction of United States federal
withholding taxes; and (ii) deliver to the Borrower and the Administrative Agent
two further copies of any such form or documents on or before the date that any
such form or document expires or becomes obsolete and after the occurrence of
any event requiring a change in the most recent such form or document previously
delivered by it to the Borrower. If the forms provided by a Foreign Lender at
the time such Foreign Lender first becomes a party to this Agreement indicate a
United States interest withholding tax rate in excess of zero, withholding tax
at such rate shall be considered excluded from Taxes unless and until such
Foreign Lender provides the appropriate forms certifying that a lesser rate
applies, whereupon withholding tax at such lesser rate only shall be considered
excluded from Taxes for periods governed by such forms; provided, however, that,
if at the date of an assignment pursuant to which a Foreign Lender becomes a
party to this Agreement, the Foreign Lender assignor was entitled to payments
under Section 3.01(a) in respect of United States withholding tax with respect
to interest paid at such date, then, to such extent, the term Taxes shall
include (in addition to withholding taxes that may be imposed in the future or
other amounts otherwise includable in Taxes) United States withholding tax, if
any, applicable with respect to the Foreign Lender assignee on such date.

(f) Each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Lender under any of the Loan Documents (for example, in the case of a typical
participation by such Lender), shall deliver to the Administrative Agent on the
date when such Foreign Lender ceases to act for its own account with respect to
any portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of the Borrower or the Administrative Agent (in
the reasonable exercise of its respective discretion), (A) two duly signed
completed copies of the forms or statements required to be provided by such
Lender as set forth above, to establish the portion of any such sums paid or
payable with respect to which such Lender acts for its own account that is not
subject to U.S. withholding tax, and (B) two duly signed completed copies of IRS
Form W-8IMY (or any successor thereto), together with any information such
Lender chooses to transmit with such form, and any other certificate or
statement of exemption required under the Internal Revenue Code, to establish
that such Lender is not acting for its own account with respect to a portion of
any such sums payable to such Lender.

 

52



--------------------------------------------------------------------------------

(g) The Borrower shall not be required to pay any additional amount to any
Foreign Lender under this Section 3.01 (A) with respect to any Taxes required to
be deducted or withheld on the basis of the information, certificates or
statements of exemption such Lender transmits with an IRS Form W-8IMY pursuant
to Section 3.01 or (B) if such Lender shall have failed to provide the proper
forms as required by the foregoing provisions of Section 3.01(e) or (f);
provided that if such Lender shall have satisfied the requirement of
Section 3.01(e) or (f) (as the case may be) on the date such Lender became a
Lender or ceased to act for its own account with respect to any payment under
any of the Loan Documents, nothing in this Section 3.01 shall relieve the
Borrower of its obligation to pay any amounts pursuant to this Section 3.01 in
the event that, as a result of any change in any applicable law, treaty or
governmental rule, regulation or order, or any change in the interpretation,
administration or application thereof, such Lender is no longer properly
entitled to deliver forms, certificates or other evidence at a subsequent date
establishing the fact that such Lender or other Person for the account of which
such Lender receives any sums payable under any of the Loan Documents is not
subject to withholding or is subject to withholding at a reduced rate or such
forms, certificates or other evidence is no longer applicable to such Lender or
other Person.

(h) The Administrative Agent may, without reduction, withhold any Taxes required
to be deducted and withheld from any payment under any of the Loan Documents
with respect to which the Borrower is not required to pay additional amounts
under this Section 3.01.

(i) Upon the request of the Administrative Agent, each Lender that is a “United
States person” within the meaning of Section 7701(a)(30) of the Internal Revenue
Code shall deliver to the Administrative Agent two duly signed completed copies
of IRS Form W-9. If such Lender fails to deliver such forms, then the
Administrative Agent may withhold from any interest payment to such Lender an
amount equivalent to the applicable back-up withholding tax imposed by the
Internal Revenue Code, without reduction.

(j) If any Governmental Authority asserts that the Administrative Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section 3.01, and costs and expenses (including
Attorney Costs) of the Administrative Agent. The obligation of the Lenders under
this Section 3.01 shall survive the termination of all commitments to make
Loans, repayment of all Obligations and the resignation of the Administrative
Agent.

(k) If the Administrative Agent, a Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 3.01, it shall pay
to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 3.01 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent, such
Lender or the L/C Issuer, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority

 

53



--------------------------------------------------------------------------------

with respect to such refund), provided that the Borrower, upon the request of
the Administrative Agent, such Lender or the L/C Issuer, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the L/C Issuer (as the case may be) in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund LIBOR Loans, or to
determine or charge interest rates based upon the LIBO Rate, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, any
obligation of such Lender to make or continue LIBOR Loans or to convert Base
Rate Loans to LIBOR Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all LIBOR Loans of such Lender to Base Rate Loans,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such LIBOR Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such LIBOR Loans. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted. Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender or cost any additional amount.

3.03 Inability to Determine Rates. If the Administrative Agent determines in its
good faith credit judgment that for any reason adequate and reasonable means do
not exist for determining the LIBO Rate for any requested Interest Period with
respect to a proposed LIBOR Loan, or that the LIBO Rate for any requested
Interest Period with respect to a proposed LIBOR Loan does not adequately and
fairly reflect the cost to the Lenders of funding such Loan, the Administrative
Agent will promptly notify the Borrower and all Lenders. Thereafter, the
obligation of the Lenders to make or maintain LIBOR Loans shall be suspended
until the Administrative Agent revokes such notice. Upon receipt of such notice,
the Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of LIBOR Loans or, failing that, will be deemed to have converted
such request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

3.04 Increased Costs; Capital Adequacy. (a) If any change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBO Rate);

 

54



--------------------------------------------------------------------------------

(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement, any Letter of Credit, any participation in a Letter of Credit or any
LIBOR Loan made by it, or change the basis of taxation of payments to such
Lender in respect thereof (except for Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any tax
excluded from the definition of Taxes in Section 3.01(a) payable by such
Lender); or

(iii) impose on any Lender any other condition, cost or expense affecting this
Agreement or LIBOR Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan), or to increase the cost to such Lender of participating
in, issuing or maintaining any Letter of Credit or continuing its obligation
under any Support Agreement (or of maintaining its obligation to participate in
or to issue any Letter of Credit), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender, the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered, so long as such costs have
accrued on or after the day which is two hundred seventy (270) days prior to the
date on which such Lender first made demand therefor.

(b) Without duplication of amounts payable in paragraph (a) above, if any Lender
determines that any change in Law affecting such Lender or any lending office of
such Lender or such Lender’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by such Lender, to a level below that which such Lender
or such Lender’s holding company could have achieved but for such change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

3.05 Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

 

55



--------------------------------------------------------------------------------

(c) any assignment of a LIBOR Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 12.15;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each LIBOR Loan
made by it at the LIBO Rate used in determining the LIBO Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such LIBOR
Loan was in fact so funded.

3.06 Matters Applicable to all Requests for Compensation.

(a) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article 3 and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.

(b) Upon any Lender’s making a claim for compensation under Sections 3.01, 3.02
or 3.04, the Borrower may replace such Lender in accordance with Section 12.15.

3.07 Survival. All of the Borrower’s obligations under this Article 3 shall
survive the Termination Date.

ARTICLE 4

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of each Lender and
the L/C Issuer to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) Loan Documents. Receipt by the Administrative Agent of executed counterparts
of this Agreement, the Security Agreement, the agreements and other documents
executed in connection herewith and therewith and the Notes (if requested), each
properly executed by a Responsible Officer of the signing Loan Party and, in the
case of this Agreement, by each Lender.

(b) Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, each of which shall be originals or facsimiles (followed
promptly by originals), dated as of a recent date before the Closing Date and in
form and substance reasonably satisfactory to the Administrative Agent:

(i) copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;

 

56



--------------------------------------------------------------------------------

(ii) such resolutions or other action, incumbency certificates and/or other
certificates of Responsible Officers of each Loan Party as the Administrative
Agent may require evidencing the identity, authority and capacity of each
Responsible Officer thereof (A) executing any agreement, certificate of other
document required to be delivered hereby or (B) authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and

(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation and the state in which its principal
place of business is located.

(c) Filings, Registrations and Recordings. Receipt by the Administrative Agent
of each document (including any UCC-1 financing statements) required by the
Collateral Documents or under Law or reasonably requested by the Administrative
Agent to be filed, registered or recorded in order to create in favor of the
Administrative Agent, for its benefit and the benefit of the Secured Parties, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than Permitted Liens), which shall be in proper form
for filing, registration or recordation.

(d) Pledged Stock; Stock Powers; Pledged Notes. Receipt by the Administrative
Agent of (i) any certificates representing the shares of Capital Stock pledged
pursuant to the Security Agreement, together with an undated stock (or
analogous) power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof, and (ii) each promissory note (if
any) pledged to the Administrative Agent pursuant to the Security Agreement
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank) by the pledgor thereof.

(e) [Intentionally omitted.]

(f) Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of (i) Blank Rome LLP, counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, dated as of the Closing Date, and in form
and substance reasonably satisfactory to the Administrative Agent and
(ii) Proskauer Rose LLP, counsel to the Sellers (as defined in the Target
Acquisition Agreement) delivered pursuant to Section 5.18 of the Target
Acquisition Agreement, addressed to the Borrower with reliance language in favor
of the Administrative Agent and each Lender, dated as of the Closing Date, and
in form and substance reasonably satisfactory to the Administrative Agent.

(g) Evidence of Insurance. Receipt by the Administrative Agent of ACCORD
insurance certificates evidencing insurance coverages and amounts reasonably
satisfactory to the Administrative Agent and appropriate endorsements in favor
of the Administrative Agent with respect thereto (it being understood that
information previously provided to the Administrative Agent concerning the
Borrower’s and Target’s insurance coverages and amounts is satisfactory to the
Administrative Agent).

 

57



--------------------------------------------------------------------------------

(h) Liens Searches. Receipt by the Administrative Agent of UCC and other Lien
searches considered necessary by the Administrative Agent and other evidence as
reasonably requested by Administrative Agent that no Liens exist other than
Permitted Liens.

(i) Third Party Consents; Change of Ownership. Receipt by the Administrative
Agent of evidence reasonably satisfactory to the Administrative Agent that
(i) the Loan Parties have obtained all required approvals of all Persons
including all requisite Governmental Authorities and counterparties to Material
Contracts, to the execution, delivery and performance of the Loan Documents and
necessary with respect to the Target Acquisition Documents, and (ii) if
applicable, all requirements for Medicare change of ownership have been met or
will be met and the necessary approvals have been granted or will be granted.

(j) Fees. Receipt by the Administrative Agent and the Lenders of any fees
required to be paid on or before the Closing Date under this Agreement and the
Fee Letter.

(k) Attorney Costs. The Loan Parties shall have paid all Attorney Costs of the
Administrative Agent for which an invoice has been received by the Loan Parties
and the Loan Parties have had reasonable opportunity to review, plus such
additional amounts of Attorney Costs as shall constitute its reasonable estimate
of Attorney Costs incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Loan Parties and the Administrative Agent).

(l) Compliance with Laws. Each Loan Party shall be in compliance with all
applicable Law, except where failure to comply would not result in a Material
Adverse Effect, and shall have provided the Administrative Agent with true and
correct copies of each of the accreditations, license and certifications
required by Section 5.01 below.

(m) Compliance with Agreements. Each Loan Party shall be in compliance with all
material agreements, except where failure to comply would not result in a
Material Adverse Effect, and shall have provided the Administrative Agent with
true and correct copies of each Material Contract.

(n) No Litigation. There exists no pending or, to the knowledge of the Loan
Parties, threatened Proceeding against the Loan Parties, the Target or any of
their respective Affiliates or respective assets in any court or administrative
forum which, if determined adversely, could reasonably be expected to have a
Material Adverse Effect, other than as set forth on Schedule 5.06.

(o) No Material Adverse Change. There shall not have occurred (i) a Material
Adverse Effect since December 31, 2006 with respect to the Borrower and its
Subsidiaries, taken as a whole (exclusive of the Target and its Subsidiaries),
and (ii) a Target Material Adverse Effect with respect to the Target and its
Subsidiaries, taken as a whole.

 

58



--------------------------------------------------------------------------------

(p) Closing Certificate. Receipt by the Administrative Agent of a certificate
executed by a Responsible Officer of the Borrower certifying that the conditions
specified in Sections 4.01(q), (s) – (v) and Sections 4.02(a), (b), (c) and
(d) have been satisfied.

(q) Target Acquisition. All conditions to the consummation of the Target
Acquisition shall have been satisfied, except for the funding of the purchase
price, in accordance with the Target Acquisition Agreement in form and substance
satisfactory to the Administrative Agent, including the provision that
management of the Target will exchange at least $13,000,000 of the proceeds
received from the Target Acquisition for equity in the Borrower and no provision
of the Target Acquisition Agreement which is materially adverse to the Lenders
shall have been waived, amended or supplemented without the consent of the
Required Lenders. The Administrative Agent shall have received a fully executed
copy of each of the Target Acquisition Documents, which shall be certified by a
Responsible Officer of the Borrower as being true, correct and complete. In
connection with the extension of credit hereunder, to the extent permitted by
Law or by the terms of such license, lease or contract all such licenses, leases
and contract shall be duly assigned to Administrative Agent as collateral
security. All of the transaction fees incurred by the Borrower in connection
with the Target Acquisition (including without limitation, fees associated with
the negotiation and execution of this Agreement and the issuance of the
Convertible Notes but exclusive of legal fees) shall not exceed $20,000,000.

(r) No Surviving Debt. Receipt by the Administrative Agent of evidence
(including pay-off letters in form, substance and detail reasonably satisfactory
to the Administrative Agent) that (i) the Existing Credit Agreements have been,
or concurrently with the Closing Date are being, terminated and all Liens
securing obligations under the Existing Credit Agreements have been, or
concurrently with the Closing Date are being, released and (ii) the Borrower and
its Subsidiaries have no debt that will survive the Closing Date other than
(x) the Loans and (y) any Indebtedness permitted under Section 7.03 hereof.

(s) Solvency. Receipt by the Administrative Agent of certificates attesting to
the Solvency of each Loan Party before and after giving effect to the Target
Acquisition, from its chief financial officer.

(t) Minimum EBITDA. Receipt by the Administrative Agent of a certificate of the
Borrower’s chief financial officer, in form, substance and detail reasonably
satisfactory to the Administrative Agent demonstrating that the Consolidated
EBITDA of the Consolidated Group (as adjusted in a manner reasonably
satisfactory to the Administrative Agent) for the twelve month period ended
September 30, 2007 is equal to or greater than $53,000,000, calculated on a Pro
Forma Basis to give effect to the Target Acquisition and the initial funding of
the Loans (and the application of the proceeds thereof).

(u) Minimum Cash at Closing. Receipt by the Administrative Agent of a
certificate of the Borrower’s chief financial officer, in form, substance and
detail reasonably satisfactory to the Administrative Agent, demonstrating that,
after giving effect to the Target Acquisition, the Consolidated Group, on a
consolidated basis, have at least $20,000,000 in cash or Cash Equivalents (free
of any Liens or encumbrances, except in favor of the Administrative Agent on
behalf of the Lenders and non-consensual Permitted Liens) on deposit in accounts
not subject to any Liens other than in favor of the Administrative Agent and
non-consensual Permitted Liens.

 

59



--------------------------------------------------------------------------------

(v) Maximum Closing Date Leverage. Receipt by the Administrative Agent of a
certificate of the Borrower’s chief financial officer, in form, substance and
detail reasonably satisfactory to the Administrative Agent, demonstrating that
(i) the ratio of the Loan Parties’ Indebtedness (including the Convertible Notes
and Capital Leases but excluding (A) all contingent obligations arising under or
in connection with surety bonds and (B) all letters of credit) to Consolidated
EBITDA of the Consolidated Group for the twelve-month period ended September 30,
2007 shall not exceed 4.55 to 1.00 and (ii) the ratio of the Loan Parties’
Indebtedness (including Capital Leases but excluding (A) all contingent
obligations arising under or in connection surety bonds, (B) all letters of
credit and (C) all Subordinated Indebtedness) to Consolidated EBITDA of the
Consolidated Group for the twelve-month period ended September 30, 2007 shall
not exceed 3.25 to 1.00, respectively, in each case calculated on a Pro Forma
Basis to give effect to the Target Acquisition and the initial funding of the
Loans (and the application of the proceeds thereof).

(w) Other. Receipt by the Administrative Agent and the Lenders of such other
documents, instruments, agreements and information as reasonably requested by
the Administrative Agent or any Lender, including, but not limited to,
information regarding litigation, tax, accounting, labor, insurance, pension
liabilities (actual or contingent), real estate leases, environmental matters,
material contracts, debt agreements, property ownership, contingent liabilities,
employment agreements, non-compete agreements and management of the Loan Parties
and their Subsidiaries.

4.02 Conditions to all Credit Extensions. The obligation of each Lender and the
L/C Issuer to honor any Request for Credit Extension, whether on the Closing
Date or at any time thereafter, is subject to the following conditions
precedent:

(a) The representations and warranties of each Loan Party contained in Article 5
(except in the case of the initial Borrowing, the representation and warranty
set forth in Section 5.05(e) (which is provided for in Section 4.01(o)) shall
not be brought down to the date thereof) or any other Loan Document, or which
are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct (i) if such date is the Closing
Date, on and as of such date and (ii) otherwise, in all material respects
(provided, that if any representation or warranty is by its terms qualified by
concepts of materiality, such representation shall be true and correct in all
respects) on and as of such date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, and except that for purposes of
this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

(b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension.

 

60



--------------------------------------------------------------------------------

(c) After giving effect to such Credit Extension, the total Revolving Exposures
shall not exceed the total Revolving Commitments.

(d) The Administrative Agent and, if applicable, the applicable L/C Issuer shall
have received a Request for Credit Extension in accordance with the requirements
hereof.

(e) With respect to the Incremental Term Loan, (i) a certificate of the Borrower
certifying that such Loan shall be used to satisfy all or a portion of the
earnout payments (as provided in the Target Acquisition Agreement), together
with a reasonably detailed schedule showing the computation thereof, and
(ii) the Administrative Agent shall have received satisfactory evidence that
after giving pro forma effect thereto, the Consolidated Senior Leverage Ratio is
not more than 3.25 to 1.00 and the Consolidated Total Leverage Ratio is not more
than 4.50 to 1.00, in each case with Consolidated EBITDA to be determined as of
the end of the immediately preceding Fiscal Quarter.

Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty by the Loan Parties that the conditions
specified in Section 4.02 have been satisfied on and as of the date of the
applicable Credit Extension.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

The Loan Parties hereby represent and warrant to the Administrative Agent and
the Lenders that:

5.01 Existence, Qualification and Power. Each Loan Party (a) is a corporation,
partnership or limited liability company duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite Permits to (i) own its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, except where the failure to have such Permits, either
singularly or in the aggregate, could not reasonably be expected to result in a
Material Adverse Effect, and (c) is duly qualified and is licensed and in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, except where failure to be so qualified or licensed
would not result in a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not (a) contravene the terms of any Loan Party’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, (i) any material Contractual Obligation to which any Loan
Party is a party or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which any Loan Party or the
Property of any Loan Party is subject; (c) violate any material Law (including
Regulation U or Regulation X issued by the FRB); or (d) result in a limitation
on any material licenses, permits or other Governmental Approvals applicable to
the business, operations or properties of any Loan Party or adversely affect the
ability of any Loan Party to participate in any Medical Reimbursement Programs.

 

61



--------------------------------------------------------------------------------

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, other than
(i) those that have already been obtained and are in full force and effect and
(ii) filings to perfect the Liens created by the Collateral Documents.

5.04 Binding Effect. Each Loan Document has been duly executed and delivered by
each Loan Party that is party thereto. Each Loan Document constitutes a legal,
valid and binding obligation of each Loan Party that is party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable Debtor Relief Laws or by equitable
principles relating to enforceability.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Loan Parties and their Subsidiaries (other than the
Target and its Subsidiaries) as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material Indebtedness and other liabilities,
direct or contingent, of the Loan Parties and their Subsidiaries (other than the
Target and its Subsidiaries) as of the date thereof, including liabilities for
taxes, commitments and Indebtedness.

(b) The Interim Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Loan Parties and their Subsidiaries (other than the
Target and its Subsidiaries) as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments; and (iii) show all material Indebtedness and other liabilities,
direct or contingent, of the Loan Parties and their Subsidiaries (other than the
Target and its Subsidiaries) as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness except to the extent not required
to be disclosed in accordance with GAAP.

(c) From the date of the Audited Financial Statements and the Interim Financial
Statements to and including the Closing Date, there has been no Disposition by
the Loan Parties and their Subsidiaries, or any Involuntary Disposition, of any
material part of the business or Property of the Loan Parties and their
Subsidiaries, taken as a whole, and no purchase or other acquisition by any of
them of any business or property (including any Capital Stock of any other
Person) material in relation to the consolidated financial condition of the Loan
Parties and their Subsidiaries, taken as a whole, in each case, which is not
reflected in the foregoing financial statements or in the notes thereto and has
not otherwise been disclosed in writing to the Lenders on or prior to the
Closing Date.

 

62



--------------------------------------------------------------------------------

(d) The financial statements delivered pursuant to Sections 6.01(a) and 6.01(b)
have been prepared in accordance with GAAP (except as may otherwise be permitted
under Sections 6.01(a) and 6.01(b)) and present fairly (on the basis disclosed
in the footnotes to such financial statements) in all material respects the
consolidated financial condition, results of operations and cash flows of the
Loan Parties and their Subsidiaries as of the dates thereof and for the periods
covered thereby except to the extent not required to be disclosed in accordance
with GAAP.

(e) Since December 31, 2006, there has not occurred any event or circumstance
that has had or could reasonably be expected to have a Material Adverse Effect
except as has been previously disclosed in writing prior to the date hereof to
the Administrative Agent or disclosed in any annual, regular, periodic or
special report or registration statement which the Borrower has filed prior to
the date hereof with the SEC.

5.06 Litigation. There are no Proceedings pending or, to the knowledge of the
Loan Parties, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or (b) if
determined adversely, could reasonably be expected to have a Material Adverse
Effect.

5.07 No Default.

(a) No Loan Party is in breach of or default under any Contractual Obligation
that could reasonably be expected to have a Material Adverse Effect.

(b) No Default or Event of Default has occurred and is continuing.

5.08 Ownership of Property; Liens. Each of the Loan Parties and its Subsidiaries
has good record and marketable title in fee simple to, or valid leasehold
interests in, all Real Property necessary or used in the ordinary conduct of its
business. No Property of the Loan Parties and their Subsidiaries is subject to
any Liens, other than Permitted Liens.

5.09 Environmental Compliance. Except as could not reasonably be expected to
have a Material Adverse Effect:

(a) Each of the Facilities and all operations at the Facilities are in material
compliance with all applicable Environmental Laws, and there is no material
violation of any Environmental Law with respect to the Facilities or the
Businesses, and there are no conditions relating to the Facilities or the
Businesses that could give rise to liability under any applicable Environmental
Laws.

(b) None of the Facilities contains, or, to the knowledge of the Loan Parties,
has previously contained, any Hazardous Materials at, on or under the Facilities
in amounts or concentrations that constitute or constituted a material violation
of, or could give rise to material liability under, Environmental Laws.

 

63



--------------------------------------------------------------------------------

(c) Neither any Loan Party nor any Subsidiary has received any written notice
of, or inquiry from any Governmental Authority regarding, any material violation
or material non-compliance regarding environmental matters or compliance with
Environmental Laws with regard to any of the Facilities or the Businesses, nor
does any Responsible Officer of any Loan Party have knowledge or reason to
believe that any such notice will be received or is being threatened.

(d) Hazardous Materials have not been transported or disposed of from the
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities or any other location, in each case by or on behalf of any Loan
Party or any Subsidiary in material violation of, or in a manner that would be
reasonably likely to give rise to material liability under, any applicable
Environmental Law.

(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Responsible Officers of the Loan Parties,
threatened, under any Environmental Law to which any Loan Party or any
Subsidiary is or will be named as a party, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to any Loan Party, any Subsidiary, the Facilities or the
Businesses.

(f) To the knowledge of the Loan Parties, there has been no release or, threat
of release of Hazardous Materials at or from the Facilities, or arising from or
related to the operations (including disposal) of any Loan Party or any
Subsidiary in connection with the Facilities or otherwise in connection with the
Businesses, in violation of or in amounts or in a manner that could give rise to
liability under Environmental Laws.

5.10 Insurance. The properties of the Loan Parties and their Subsidiaries are
insured with the Captive Insurance Subsidiaries or with financially sound and
reputable insurance companies (none of which are Affiliates of the Loan Parties,
except for the Captive Insurance Subsidiaries), in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the applicable Loan Party or the applicable Subsidiary operates. The insurance
coverage of the Loan Parties as in effect on the Closing Date complies with the
requirements of Section 6.07 and is outlined as to carrier, policy number,
expiration date, type, amount and deductibles on Schedule 5.10.

5.11 Taxes. The Loan Parties have filed all federal, state and other material
tax returns and reports required to be filed, and have paid all federal, state
and other material taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
any Loan Party that could, if made, have a Material Adverse Effect.

 

64



--------------------------------------------------------------------------------

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code, the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) and the regulations and published
interpretations thereunder, and other federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Internal Revenue Code has
received a favorable determination letter from the IRS or an application for
such letter is currently being processed by the IRS with respect thereto taking
into account the changes in qualification requirements under Section 401(a) of
the Internal Revenue Code made by the Uruguay Round Agreements Act, the Small
Business Job Protection Act of 1996, the Uniformed Services Employment and
Reemployment Rights Act of 1994, the Taxpayer Relief Act of 1997, the Internal
Revenue Service Restructuring and Reform Act of 1998, and the Community Renewal
Tax Relief Act of 2000 (and each Plan has been timely amended to reflect changes
in the qualification requirements under Section 401(a) of the Internal Revenue
Code made by the Economic Growth and Tax Relief Reconciliation Act of 2001 and
any applicable IRS guidance issued thereunder) and, to the best knowledge of the
Loan Parties, nothing has occurred which would prevent, or cause the loss of,
such qualification. Each Loan Party and each ERISA Affiliate has made all
material required contributions to each Plan subject to Section 412 of the
Internal Revenue Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Internal Revenue Code
has been made with respect to any Plan. Each Loan Party and each ERISA Affiliate
has performed all their material obligations under each Plan according to their
terms, including filing or furnishing to the IRS, Department of Labor or other
Governmental Authority, or to participants or beneficiaries of each Plan, any
material reports, returns, notices and other documentation required to be filed
or furnished.

(b) There are no pending or, to the knowledge of the Loan Parties, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan. There has been no prohibited transaction or violation of
the fiduciary responsibility rules with respect to any Plan.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) no Loan Party or any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) no Loan Party or any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) no Loan Party or any ERISA Affiliate
has engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.

5.13 Subsidiaries. Set forth on Schedule 5.13 is a complete and accurate list as
of the Closing Date of the name and jurisdiction of organization of each Loan
Party and each Subsidiary, together with (a) number of shares of each class of
Capital Stock outstanding and (b) number and percentage of outstanding shares of
each class owned (directly or indirectly) by any Loan Party or any Subsidiary.
None of the shares of Capital Stock of any Subsidiary is subject to any
outstanding options, warrants, rights of conversion or purchase and all other
similar rights with respect thereto, other than as set forth on Schedule 5.13.
The outstanding Capital Stock of each Loan Party and each Subsidiary is validly
issued, fully paid and non-assessable.

 

65



--------------------------------------------------------------------------------

5.14 Margin Regulations; Investment Company Act.

(a) The Loan Parties are not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock. No proceeds of
any Borrowing shall be used for the purpose of purchasing or carrying margin
stock.

(b) None of the Loan Parties, any Person Controlling any Loan Party or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.15 Disclosure. No report, financial statement, certificate or other
information furnished (in writing) by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to any projected
financial information, the Loan Parties represent that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time. Notwithstanding the foregoing, Administrative Agent and Lenders
acknowledge that the pro forma financial statements and other economic forecasts
by Borrower hereunder are not factual representations and that the actual
financial results of Borrower may differ from the pro forma financial statements
and other economic forecasts submitted from time to time.

5.16 Compliance with Laws. Each of the Loan Parties and each Subsidiary has
operated at all times in compliance with the requirements of all Laws (including
Healthcare Laws) and all orders, writs, conditions of participation, contracts,
standards, policies, injunctions, decrees, and Governmental Approvals applicable
to it, its properties or the Facilities, except where noncompliance individually
or in the aggregate could not reasonably be expected to result in a Material
Adverse Effect. Without limiting the generality of the foregoing:

(i) neither any Loan Party nor any Subsidiary, nor, to the knowledge of the Loan
Parties, any individual employed by any Loan Party or any Subsidiary, has any
criminal culpability or has been excluded from participation in any Medical
Reimbursement Program for corporate or individual actions or failures to act
known to any Loan Party or any Subsidiary where such culpability or exclusion
has resulted or would reasonably be expected to result in an Exclusion Event and
neither any Loan Party nor any Subsidiary nor, to the knowledge of the Loan
Parties, any individual employed by any Loan Party or Subsidiary has been
subject to sanction or been indicted or convicted of a crime, or pled nolo
contendre or to sufficient facts, in connection with any allegation of violation
of any Medical Reimbursement Program or health care law;

 

66



--------------------------------------------------------------------------------

(ii) no officer or other member of management continues to be employed by any
Loan Party or any Subsidiary who may reasonably be expected to have individual
culpability for matters under investigation by the OIG or other Governmental
Authority unless such officer or other member of management has been, within a
reasonable period of time after discovery of such actual or potential
culpability, either suspended or removed from positions of responsibility
related to those activities under challenge by the OIG or other Governmental
Authority;

(iii) current billing policies, arrangements, protocols, practices and
instructions of the Loan Parties and their Subsidiaries comply with requirements
of Medical Reimbursement Programs and are administered by property trained
personnel, except where any such failure to comply could not reasonably be
expected to result in an Exclusion Event or a Material Adverse Effect;

(iv) current arrangements of the Loan Parties and their Subsidiaries with
physicians and other healthcare providers and referral sources comply with all
Healthcare Laws, except where any such failure to comply would not reasonably be
expected to result in an Exclusion Event or a Material Adverse Effect;

(v) neither any Loan Party nor any Subsidiary is in receipt of any written
notice of any material violation of any Law, statute, rule, regulation,
ordinance, code, judgment, order writ, decree or Governmental Approval
applicable to it or any of its property, which notice, individually or in the
aggregate could not reasonably be expected to result in an Exclusion Event or a
Material Adverse Effect; and

(vi) none of the Borrower, any Subsidiary of the Borrower or any Affiliate of
the Borrower are in violation of and shall not violate any of the country or
list based economic and trade sanctions administered and enforced by OFAC that
are described or referenced at http://ustreas.gov/offices/enforcement/ofac/ or
as otherwise published from time to time.

5.17 Intellectual Property; Licenses, Etc. The Loan Parties and their
Subsidiaries own, or possess the legal right to use, all of the material
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are necessary for the operation of their respective businesses
without conflict with the rights of any other Person. Set forth on Schedule 5.17
is a list of all IP Rights registered or pending registration with the United
States Copyright Office or the United States Patent and Trademark Office and
owned by any Loan Party, or that any Loan Party has the right to use, as of the
Closing Date. No claim has been asserted and is pending by any Person
challenging or questioning the use of any material IP Rights or the validity or
effectiveness of any material IP Rights, nor does any Loan Party know of any
such claim, and, to the knowledge of the Responsible Officers of the Loan
Parties, the use of any material IP Rights by any Loan Party or any Subsidiary
or the granting of a right or a license in respect of any material IP Rights
from any Loan Party or any Subsidiary does not infringe on the rights of any
Person. As of the Closing Date, none of the material IP Rights owned by any of
the Loan Parties is subject to any licensing agreement or similar arrangement
except as set forth on Schedule 5.17.

 

67



--------------------------------------------------------------------------------

5.18 Broker’s Fees. Neither any Loan Party nor any Subsidiary has any obligation
to any Person in respect of any finder’s, broker’s, investment banking or other
similar fee in connection with the financing hereunder, except as provided in
the Fee Letter.

5.19 Labor Matters. Except as set forth on Schedule 5.19, there are no
collective bargaining agreements or Multiemployer Plans covering the employees
of any Loan Party or any Subsidiary as of the Closing Date, and neither any Loan
Party nor any Subsidiary has suffered any strikes, walkouts, work stoppages or
other material labor difficulty within the last five (5) years.

5.20 Business Locations. Set forth on Schedule 5.20(a) is a list of all Real
Property located in the United States that is owned or leased by any Loan Party
as of the Closing Date in which is located the equipment needed to successfully
bill, collect and track the Accounts. Set forth on Schedule 5.20(b) is the chief
executive office, tax payer identification number and organizational
identification number of each Loan Party as of the Closing Date. The exact legal
name and state of organization of each Loan Party is as set forth on the
signature pages hereto.

5.21 Perfection of Security Interests in the Collateral. The Collateral
Documents create valid security interests in, and Liens on, the Collateral
purported to be covered thereby, which security interests and Liens are
currently perfected security interests and Liens, prior to all other Liens, and
such Collateral is not subject to any other Liens other than Permitted Liens,
provided, all filings and registrations necessary to perfect the security
interests and Liens have been made and remain in full force and effect, Deposit
Account Control Agreements and Securities Account Control Agreements have not
been terminated and, where necessary for perfection, possession has been
maintained by Administrative Agent.

5.22 Solvency. Both before and after giving effect to (a) the Loans to be made
or extended on the Closing Date or such other date as Loans requested hereunder
are made or extended, the issuance of the guaranties of the Obligations and the
pledge of assets as security therefor by all of the Loan Parties, (b) the
disbursement of the proceeds of such Loans pursuant to the instructions of the
Loan Parties, (c) the consummation of the transactions contemplated in the Loan
Documents and the Target Acquisition Agreement and (d) the payment and accrual
of all transaction costs in connection with the foregoing, the Loan Parties
taken as a whole are Solvent.

5.23 Material Contracts. Schedule 5.23 contains a true, correct and complete
list of all Material Contracts in effect as of the Closing Date, and except as
described thereon, all such Material Contracts are in full force and effect and
no material breaches, defaults or events of default currently exist thereunder.

5.24 Patriot Act. To the extent applicable, each Loan Party is in compliance
with the (i) Trading with the Enemy Act, and each of the foreign assets control
regulations of the Untied States Treasury Department (31 CFR, Subtitle B,
Chapter V) and any other enabling legislation or executive order relating
thereto, and (ii) Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act of 2001)
(the “Patriot Act”). No part of the proceeds of the Loans will be used, directly
or indirectly, for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended.

 

68



--------------------------------------------------------------------------------

5.25 Fraud and Abuse. Neither any Loan Party nor any Subsidiary nor any of their
respective officers or directors has engaged in any activities that are
prohibited under any applicable provision of any Healthcare Law and the
regulations promulgated thereunder, including HIPAA, the Medicare Regulations or
the Medicaid Regulations, to the extent such activities would reasonably be
expected to result in a Material Adverse Effect.

5.26 Licensing and Accreditation.

(a) Each of the Loan Parties and their Subsidiaries has, except to the extent
such failure to do so would not reasonably be expected to result in a Material
Adverse Effect, to the extent applicable: (i) obtained (or been duly assigned)
all required Governmental Approvals and certificates of need or determinations
of need as required by the relevant state Governmental Authority for the
acquisition, construction, expansion of, investment in or operation of its
businesses and Facilities as currently operated; (ii) obtained and maintains in
good standing all Governmental Approvals and Healthcare Permits; (iii) obtained
and maintains accreditation from all generally recognized accrediting agencies
where required by applicable Law or necessary for reimbursement by any
applicable Medical Reimbursement Program; (iv) entered into and maintains in
good standing its Medicare Provider Agreements and, to the extent applicable,
Medicaid Provider Agreements; and (v) ensured that all such Healthcare Permits
are in full force and effect on the date hereof and have not been revoked or
suspended or otherwise limited (collectively, “Certificates, Licenses and
Accreditation”). No event has occurred or other fact exists with respect to the
Certificates, Licenses and Accreditation and Governmental Approvals that allows,
or after notice or lapse of time or both, would allow, revocation, suspension,
restriction, limitation or termination of any of the Certificates, Licenses and
Accreditation and Governmental Approvals, except to the extent such failure to
do so would not reasonably be expected to result in a Material Adverse Effect.
No written notice from any Governmental Authority in respect to the revocation,
suspension, restriction, limitation or termination of any material Certificates,
Licenses and Accreditation and Governmental Approvals has been delivered or
issued or, to the knowledge of the Loan Parties, proposed or threatened.

(b) To the knowledge of the Loan Parties, each Contract Provider is duly
licensed by each state, state agency, commission or other Governmental Authority
having jurisdiction over the provision of such services by such Person in the
locations where the Loan Parties and their Subsidiaries conduct business, to the
extent such licensing is required to enable such Person to provide the
professional services provided by such Person and otherwise as is necessary to
enable the Loan Parties and their Subsidiaries to operate as currently operated
and as contemplated to be operated.

(c) There is no civil, criminal or administrative action, suit, claim,
indictment, proceeding, hearing, charge, complaint, demand, audit inspection or
investigation pending or, to the knowledge of the Loan Parties, threatened by
any federal, state or local governmental agency against any Loan Party or any
Subsidiary or any Responsible Officer thereof, nor is there any basis therefore,
that would reasonably be expected to result in a Material Adverse Effect.

 

69



--------------------------------------------------------------------------------

5.27 Reimbursement from Medical Reimbursement Programs. The accounts receivable
of the Loan Parties and their Subsidiaries and all billing and collection
practices of Loan Parties and their Subsidiaries have been and will continue to
be adjusted to reflect the reimbursement policies (both those most recently
published in writing as well as those not in writing which have been verbally
communicated) of Medical Reimbursement Programs, including Medicare, Medicaid,
Blue Cross/Blue Shield, private insurance companies, health maintenance
organizations, preferred provider organizations, alternative delivery systems,
managed care systems, government contracting agencies and other third party
payors in all material respects. In particular, accounts receivable relating to
such Medical Reimbursement Programs do not and shall not exceed amounts any
obligee is entitled to receive under any capitation arrangement, fee schedule,
discount formula, cost-based reimbursement or other adjustment or limitation to
its usual charges. Neither the Loan Parties nor their Subsidiaries have
submitted to any Medical Reimbursement Program any fraudulent, abusive or
materially false or improper claim for payment, billed any Medical Reimbursement
Program for any service not rendered as claimed, or, to their knowledge,
received and retained any payment or reimbursement from any Medical
Reimbursement Program in excess of the proper amount allowed by applicable law
and applicable contracts or agreements with the Medical Reimbursement Program.

5.28 Medicare and Medicaid Notices and Filings Related to Health Care Business.
Except as set forth on Schedule 5.28, with respect to the Loan Parties and their
Subsidiaries, to the extent applicable: (i) each has timely filed all reports
required to be filed in connection with Medicare and applicable Medicaid
programs and due on or before the date hereof to the extent failure to do so
would reasonably be expected to result in a Material Adverse Effect, and all
required reports and administrative forms and filings are true and complete in
all material respects; (ii) there are no claims, actions, proceedings or appeals
pending (and neither any Loan Party nor any of their Subsidiaries has filed
anything that would result in any claims, actions or appeals) before any
Governmental Authority with respect to any Medicare or Medicaid cost reports or
claims filed by any Loan Party or any of their Subsidiaries on or before the
date hereof, or with respect to any adjustments, denials, recoupments or
disallowances by any intermediary, carrier, other insurer, commission, board or
agency in connection with any cost reports or claims that would reasonably be
expected to result in a Material Adverse Effect; (iii) except for normal
ordinary course inspections, audits and surveys, to the knowledge of the Loan
Parties, no validation review, survey, inspection, audit, investigation or
program integrity review related to any Loan Party or any Subsidiary has been
conducted by any Governmental Authority or government contractor in connection
with the Medicare or Medicaid programs, and no such reviews are scheduled or, to
the knowledge of the Loan Parties, pending or threatened against or affecting
any Loan Party or any Subsidiary; and (iv) each has timely filed all material
reports, data and other information required by any other Governmental Authority
with authority to regulate any Loan Party or any Subsidiary or its business in
any manner.

5.29 Captive Insurance Subsidiaries. The Borrower owns (directly or indirectly)
100% of the issued and outstanding Capital Stock of each of the Captive
Insurance Subsidiaries. Each of the Captive Insurance Subsidiaries has been
adequately capitalized by the Borrower and its Subsidiaries in compliance with
applicable Law. The sole business activity of the Captive Insurance Subsidiaries
is providing insurance coverage for the Borrower, its Affiliates, the other
Excluded Subsidiaries, the Managed Entities and transportation providers. The
Borrower has not guaranteed or otherwise agreed to pay or be responsible for any
Indebtedness or obligations of the Captive Insurance Subsidiaries of any kind or
nature which would not be permitted under the terms of this Agreement or arises
under a Letter of Credit.

 

70



--------------------------------------------------------------------------------

ARTICLE 6

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Revolving Commitment hereunder or any Loan
or other Obligation hereunder shall remain unpaid or unsatisfied (other than
contingent Obligations which, by their terms, survive termination of this
Agreement), or any Letter of Credit shall remain outstanding (unless such Letter
of Credit has been Cash Collateralized), the Loan Parties shall:

6.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail reasonably satisfactory to the Administrative Agent:

(a) as soon as available, but in any event within ninety (90) days after the end
of each Fiscal Year of the Loan Parties and their Subsidiaries, consolidated
balance sheets of the Loan Parties and their Subsidiaries as at the end of such
Fiscal Year, and the related consolidated statements of income or operations,
retained earnings, shareholders’ equity and cash flows for such Fiscal Year,
setting forth in each case in comparative form the figures as of the end of and
for the previous Fiscal Year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accounting firm of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; and

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three Fiscal Quarters of each Fiscal Year of the Loan
Parties and their Subsidiaries, consolidated balance sheets of the Loan Parties
and their Subsidiaries as at the end of such Fiscal Quarter, and the related
consolidated statements of income or operations, retained earnings,
shareholders’ equity and cash flows for such Fiscal Quarter and for the portion
of the Fiscal Year then ended, setting forth in each case in comparative form
the figures as of the end of and for the corresponding Fiscal Quarter of the
previous Fiscal Year and the corresponding portion of the previous Fiscal Year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting in all material respects the financial condition, results
of operations, shareholders’ equity and cash flows of Loan Parties and their
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail reasonably satisfactory to the Administrative
Agent:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and 6.01(b), a duly completed Compliance Certificate executed
by a Responsible Officer of the Borrower;

 

71



--------------------------------------------------------------------------------

(b) within seventy-five (75) days after end of each Fiscal Year, the annual
budget of the Loan Parties and their Subsidiaries containing projected
consolidated statements of income or operations of the Loan Parties and their
Subsidiaries as at the end of each Fiscal Quarter of the then current Fiscal
Year;

(c) copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of the Borrower by independent accountants in connection with the
accounts or books of the Consolidated Group;

(d) promptly after the same are available (and in any event within ten (10) days
thereof), (i) copies of each annual report, proxy or financial statement or
other report or communication sent to the stockholders of any Loan Party, and
copies of all annual, regular, periodic and special reports and registration
statements which any Loan Party may file or be required to file with the SEC
under Section 13 or 15(d) of the Exchange Act or to a holder of any Indebtedness
owed by any Loan Party or any Subsidiary in its capacity as such a holder and
not otherwise required to be delivered to the Administrative Agent pursuant
hereto, (ii) all reports and written information to and from the United States
Environmental Protection Agency, or any state or local agency responsible for
environmental matters, the United States Occupational Health and Safety
Administration or any successor agencies or authorities concerning
environmental, health or safety matters, and (iii) all material reports and
written information to and from any state or local agency responsible for health
and safety matters, or any successor agencies or authorities concerning
environmental, health or safety matters; and

(e) promptly (and in any event within two (2) Business Days after a reasonable
request therefor), such additional information regarding the business, financial
or corporate affairs of any Loan Party or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a), 6.01(b) or
6.01(d) or Section 6.02(e)(i) may (to the extent any such documents are included
in materials otherwise filed with the SEC) be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 12.02; or
(ii) on which such documents are posted on the Borrower’s behalf on IntraLinks
or another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third party website or whether
sponsored by the Administrative Agent); provided that: (i) the Borrower shall
deliver paper copies of such documents to the Administrative Agent or any Lender
that reasonably requests the Borrower to deliver such paper copies until a
written request to cease delivering paper copies is delivered by the
Administrative Agent or such Lender and (ii) the Borrower shall notify (which
may be by facsimile or electronic mail) the Administrative Agent and each Lender
of the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificate required by
Section 6.02(b) to the Administrative Agent and each of the Lenders. Except for
such

 

72



--------------------------------------------------------------------------------

Compliance Certificate, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

6.03 Notices.

(a) Promptly (and in any event within two (2) Business Days) notify the
Administrative Agent in writing of the occurrence of any Default or Event of
Default.

(b) Promptly (and in any event within two (2) Business Days) notify the
Administrative Agent in writing of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) Promptly (and in any event within two (2) Business Days) notify the
Administrative Agent in writing of the occurrence of any ERISA Event.

(d) Promptly (and in any event within two (2) Business Days) notify the
Administrative Agent in writing of any material change in accounting policies or
financial reporting practices by any Loan Party or any Subsidiary.

(e) Promptly (and in any event within two (2) Business Days), notify the
Administrative Agent, in writing, of any Proceeding, to which it has knowledge,
threatened against or affecting any Loan Party (i) in which the potential
liability is reasonably expected to be in excess of $1,000,000 (exclusive of any
such amount that is covered by insurance), (ii) which seeks injunctive relief,
(iii) which alleges criminal misconduct by any Loan Party, (iv) which alleges
material violations of any Laws or Governmental Approvals, or (v) which alleges
the violation of any law regarding, or seeks remedies in connection with, any
Environmental Liability.

(f) Promptly (and in any event within two (2) Business Days), notify the
Administrative Agent, in writing, of (i) receipt of notice of the institution of
any investigation, review or proceeding against any Loan Party to suspend,
revoke or terminate (or that would reasonably be expected to result in the
termination of) any Medicaid Provider Agreement or Medicare Provider Agreement,
or any such investigation or proceeding that would reasonably be expected to
result in an Exclusion Event, (ii) any notice of loss or threatened loss of any
applicable Governmental Approval or accreditation, loss of participation under
any Medical Reimbursement Program or loss of applicable health care license, in
each case, that could reasonably be expected to result in a Material Adverse
Effect, or (iii) any notice of an actual or threatened Exclusion Event.

(g) Promptly (and in any event within two (2) Business Days), notify the
Administrative Agent, in writing, of any loss, damage or destruction to the
Collateral in the amount of $500,000 or more individually, whether or not
covered by insurance.

(h) Immediately upon the occurrence of, upon becoming aware of, or upon receipt
of notice from a third party to any Loan Party of, (i) any Loan Party’s default
pursuant to the terms of any Material Contract to which such Loan Party is a
party or

 

73



--------------------------------------------------------------------------------

(ii) the termination of, or the intent or threat to terminate, any such Material
Contract or lease, in each case, to the extent such default or termination would
reasonably be expected to result in a Material Adverse Effect, notify the
Administrative Agent and each Lender in writing of such default, termination or
threat.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower have taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached. Promptly after its receipt thereof,
the Administrative Agent shall deliver to each Lender any notice it receives
under this Section.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by such Loan Party or such Subsidiary; and
(b) all lawful material claims which, if unpaid, would by law become a Lien upon
its Property unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by such Loan Party or such Subsidiary.

6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its (i) legal
existence under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 7.04 or Section 7.05 and (ii) good standing
under the Laws of the jurisdiction of its organization.

(b) Take all reasonable action to maintain all Governmental Approvals as are
necessary for the conduct of its business as currently conducted and herein
contemplated, including any required professional licenses, CLIA certifications,
Medicare Provider Agreements and Medicaid Provider Agreements, except to the
extent the failure to maintain any of the foregoing would not reasonably be
expected to result in a Material Adverse Effect.

(c) Preserve, register and renew whenever applicable all of its material
registered patents, copyrights, trademarks, trade names and service marks.

6.06 Maintenance of Properties.

(a) Maintain, preserve and protect all of its property necessary in the
operation of its business in good working order and condition, ordinary wear and
tear and Involuntary Dispositions excepted.

(b) Make all necessary repairs thereto and renewals and replacements thereof.

 

74



--------------------------------------------------------------------------------

(c) Use the standard of care typical in the industry in the operation and
maintenance of its Facilities.

6.07 Maintenance of Insurance. Maintain or cause to be maintained, with the
Captive Insurance Subsidiaries or with financially sound and reputable insurers
rated not less than B+, Class VI by Best’s, comprehensive general liability
insurance, professional liability insurance, business interruption or extra
expense insurance, as applicable, and all risk casualty insurance with respect
to liabilities, losses or damage in respect of the assets, properties and
businesses of each Loan Party as may customarily be carried or maintained under
similar circumstances by Persons of established reputation engaged in similar
businesses, in each case in such amounts (giving effect to self insurance), with
such deductibles, covering such risks, and in amounts and otherwise on such
terms and conditions as shall be customary for such Persons (including coverage
for flood, quake and/or windstorm perils for each material loss exposure) and
reasonably acceptable to the Administrative Agent. Without limiting the
generality of the foregoing, the Loan Parties will maintain or cause to be
maintained (a) for each material loss exposure, flood insurance with respect to
each Flood Hazard Property that is located in a community that participates in
the National Flood Insurance Program, in each case in compliance with any
applicable regulations of the FRB, and (b) 100% replacement value casualty
insurance on the Collateral. Each such policy of insurance shall (i) name
Administrative Agent, on behalf of each Lender as an additional insured
thereunder as its interests may appear and (ii) in the case of each casualty
insurance policy, contain a loss payable clause or endorsement, satisfactory in
form and substance to Administrative Agent, that names Administrative Agent, on
behalf of Lenders as the loss payee thereunder and (iii) provides for at least
thirty (30) days’ prior written notice to Administrative Agent of any
modification or cancellation of such policy. The Administrative Agent and
Secured Parties have no responsibility for premiums, warranties or
representations to underwriters. The Loan Parties or their insurance broker
shall provide a certificate of insurance prior to each policy renewal or
replacement. In the event Borrower fails within ten (10) Business Days after
Administrative Agent’s request to provide Administrative Agent with evidence of
the insurance coverage required by this Agreement, Administrative Agent may
purchase insurance at Borrower’s expense to protect Administrative Agent’s
interests in the Collateral. This insurance may, but need not, protect
Borrower’s interests. The coverage purchased by Administrative Agent may not pay
any claim made by the Borrower or any claim that is made against the Borrower in
connection with the Collateral. The Borrower may later cancel any insurance
purchased by Administrative Agent, but only after providing Administrative Agent
with evidence that the Borrower has obtained insurance as required by this
Agreement. If Administrative Agent purchases insurance for the Collateral, to
the fullest extent provided by law, the Borrower will be responsible for the
costs of that insurance, including interest and other charges imposed by
Administrative Agent in connection with the placement of the insurance, until
the effective date of the cancellation or expiration of the insurance. The costs
of the insurance may be added to the Obligations. The costs of the insurance may
be more than the cost of insurance the Borrower is able to obtain on their own.
The Captive Insurance Subsidiaries shall not provide insurance or reinsurance
coverage for any Person other than the Borrower, the other Loan Parties,
Affiliates of Borrower, the other Excluded Subsidiaries, transportation
providers or Managed Entities, without the prior written consent of the
Administrative Agent.

 

75



--------------------------------------------------------------------------------

6.08 Compliance with Laws.

(a) Comply in all material respects with the requirements of all Laws and
Governmental Approvals applicable to it (including Healthcare Laws and
Environmental Laws) and all orders, writs, injunctions and decrees applicable to
it or to its business or Property, except in such instances in which such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted;

(b) Ensure that (i) billing policies, arrangements, protocols and instructions
will comply in all material respects with reimbursement requirements under
Medicare, Medicaid and other Medical Reimbursement Programs and will be
administered by properly trained personnel; and (ii) medical director
compensation arrangements and other arrangements with referring physicians will
comply with applicable state and federal Healthcare Laws relating to
self-referrals and anti-kickback measures, including 42 U.S.C.
Section 1320a-7b(b)(1) - (b)(2) 42 U.S.C. and 42 U.S.C. Section 1395nn, except,
in each case, where the failure to so comply would not result in a Material
Adverse Effect; and

(c) Maintain policies that are consistent with HIPAA.

6.09 Books and Records.

(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of such
Loan Party or such Subsidiary, as the case may be.

(b) Maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and, to the extent contemporaneous with the visit and
inspection of the Administrative Agent, each Lender to visit and inspect any of
its properties, to examine its corporate, financial and operating records, and
make copies thereof or abstracts therefrom, and to discuss its affairs, finances
and accounts with its directors, officers, and, in the presence of the Borrower
or a representative of the Borrower, independent public accountants, all at the
expense of the Borrower and at such reasonable times during normal business
hours no more than one time per year so long as no Event of Default has occurred
and is continuing, upon reasonable advance notice to the Loan Parties; provided,
however, that when a Default or an Event of Default exists the Administrative
Agent and, to the extent contemporaneous with the visit and inspection of the
Administrative Agent, any Lender (or any of their respective representatives or
independent contractors) may do any of the foregoing at the expense of the Loan
Parties at any time during normal business hours and without advance notice.

6.11 Use of Proceeds.

(a) Use the proceeds of the Term Loan to (i) refinance Indebtedness of the Loan
Parties and their Subsidiaries under the Existing Credit Agreements, (ii) pay
the Merger Consideration (as defined in the Target Acquisition Agreement), and
(iii) pay transaction costs related to the consummation of the Target
Acquisition Agreement and the transactions contemplated thereunder and under
this Agreement and in connection with the Convertible Notes.

 

76



--------------------------------------------------------------------------------

(b) Use the proceeds of the Revolving Loans for the purposes set forth in
(a) above and to finance working capital, make Capital Expenditures, consummate
Permitted Acquisitions and for other general corporate purposes.

(c) Notwithstanding the foregoing, in no event shall the proceeds of the Credit
Extensions be used in contravention of any Law or of any Loan Document.

6.12 Additional Subsidiaries. Simultaneously with (or such longer period as the
Administrative Agent may provide in its reasonable credit judgment) an
Acquisition or formation of any Subsidiary (other than an Excluded Subsidiary):

(a) notify the Administrative Agent thereof in writing, together with
(i) jurisdiction of formation, (ii) number of shares of each class of Capital
Stock outstanding, (iii) number and percentage of outstanding shares of each
class owned (directly or indirectly) by any Loan Party or any Subsidiary and
(iv) number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto; and

(b) cause such Subsidiary (other than an Excluded Subsidiary) to (A) become a
Guarantor by executing and delivering to the Administrative Agent a Joinder
Agreement or such other document as the Administrative Agent shall deem
reasonably appropriate for such purpose and a grantor under the Security
Agreement by executing and delivering such documents as the Administrative Agent
shall deem reasonably appropriate for such purpose, and (B) deliver to the
Administrative Agent documents of the types referred to in Sections 4.01(b),
(c) and (d), all in form, content and scope reasonably satisfactory to the
Administrative Agent.

6.13 ERISA Compliance. Do, and cause each of its ERISA Affiliates to do, each of
the following: (a) maintain each Plan in compliance in all material respects
with the applicable provisions of ERISA, the Internal Revenue Code and other
federal or state Law; (b) cause each Plan that is qualified under Section 401(a)
of the Internal Revenue Code to maintain such qualification; and (c) make all
required contributions to any Plan subject to Section 412 of the Internal
Revenue Code, except, in each case, to the extent failure to comply would not
reasonably be expected to result in a Material Adverse Effect.

6.14 Pledged Assets. At all times, (a) cause all Real Property (other than
Excluded Property) of each Loan Party to be subject at all times to first
priority, perfected Liens (except for Permitted Liens) and, in the case of owned
and leased Real Property (other than Excluded Property), title insured Liens in
favor of the Administrative Agent to secure the Obligations pursuant to the
terms and conditions of the Collateral Documents or, with respect to any such
Property acquired subsequent to the Closing Date, such other additional security
documents as the Administrative Agent shall reasonably request, subject in any
case to Permitted Liens and (b) deliver such other documentation as the
Administrative Agent reasonably deems necessary in connection with the
foregoing, including appropriate UCC financing statements, real estate title
insurance policies, surveys, environmental reports, landlord’s waivers,
certified resolutions and other organizational and authorizing documents of such
Person, favorable opinions of counsel to

 

77



--------------------------------------------------------------------------------

such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to above and the
perfection of the Administrative Agent’s Liens thereunder) and other items of
the types required to be delivered pursuant to Section 4.01(d), all in form,
content and scope reasonably satisfactory to the Administrative Agent.

Without limiting the generality of the above, the Loan Parties will cause
(a) 100% of the issued and outstanding Capital Stock of each Domestic Subsidiary
(other than Excluded Subsidiaries) and (b) 65% (or such greater percentage that
could not reasonably be expected to cause any adverse tax consequences) of the
issued and outstanding Capital Stock entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued and outstanding
Capital Stock not entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) in each Foreign Subsidiary directly owned by the Borrower
or any Domestic Subsidiary to be subject at all times to a first priority,
perfected Lien (subject to non-consensual Permitted Liens) in favor of the
Administrative Agent pursuant to the terms and conditions of the Collateral
Documents or such other security documents as the Administrative Agent shall
request.

With respect to each Account for which either the perfection, enforceability, or
validity of the Administrative Agent’s Liens in such Account, or the
Administrative Agent’s right or ability to obtain direct payment to the
Administrative Agent of the proceeds of such Account, is governed by any
federal, state, or local statutory requirements other than those of the UCC, the
Loan Parties will take such steps as the Administrative Agent may from time to
time reasonably deem necessary, including compliance with the Federal Assignment
of Claims Act of 1940, the Social Security Act, the Medicare Regulations and the
Medicaid Regulations, in each case and such acts, rules and regulations may be
amended, modified, supplemented and/or replaced from time to time.

6.15 Covenant with Respect to Environmental Matters. In respect of all
environmental matters, except as would not reasonably be expected to have a
Material Adverse Effect:

(a) comply with the requirements of all federal, state, and local Environmental
Laws applicable to the Loan Parties or their Property; notify the Administrative
Agent promptly in the event of any spill, release or disposal of Hazardous
Material on, or hazardous waste pollution or contamination affecting, the
Facilities in material violation of applicable Environmental Laws of which a
Loan Party has actual knowledge; forward to the Administrative Agent promptly
any written notices relating to such matters received from any Governmental
Authority; and pay when due any fine or assessment against the Facilities;
provided, however, that the Loan Parties shall not be required to pay any such
fine or assessment so long as the validity thereof shall be diligently contested
in good faith by appropriate proceedings and they shall have set aside on their
books reasonable reserves (in accordance with GAAP) with respect to any such
fine or assessment so contested; and provided further that, in any event,
payment of any such fine or assessment shall be made before any of their
Property shall be subjected to a Lien or be seized or sold in satisfaction
thereof;

 

78



--------------------------------------------------------------------------------

(b) promptly notify the Administrative Agent upon becoming aware of any fact or
change in circumstances that would be expected to cause any of the
representations and warranties contained in Section 5.09 to cease to be true in
all material respects for any time before the Termination Date;

(c) not become involved, and will not knowingly permit any tenant of the
Facilities to become involved, in any operations at the Facilities generating,
storing, disposing, or handling Hazardous Materials in material violation of
applicable Environmental Laws or any other activity that could lead to the
imposition on any Lender or the Administrative Agent of any liability, or the
imposition on the Loan Parties or the Facilities of any material liability or
any lien under any Environmental Laws;

(d) promptly contain or remove any Hazardous Materials found on the Facilities
in violation of any applicable Environmental Law, which containment or removal
must be done in compliance with applicable Environmental Laws and at the
Borrower’s expense; and the Borrower agrees that the Administrative Agent has
the right, at its reasonable discretion but at the Borrower’s expense, to have
an environmental engineer or other representative review the work being done;
and

(e) indemnify, protect, defend and hold harmless each Indemnitee from and
against and all liabilities, obligations, losses, damages (including,
consequential damages), penalties, actions, judgments, suits, claims, costs,
expenses and disbursements of any kind or nature whatsoever (including, the
reasonable fees and disbursements of counsel for and consultants of such
Indemnitees in connection with any investigative, administrative or judicial
proceeding, whether or not such Indemnitees shall be designated a party
thereto), which may be imposed on, incurred by, or asserted against such
Indemnitees (whether direct, indirect, or consequential) now or hereafter
arising as a result of any claim for environmental cleanup costs, any resulting
damage to the environment and any other environmental claims against any Loan
Party, any Lender, the Administrative Agent, any other Indemnitee or the
Facilities except to the extent caused by gross negligence or willful misconduct
of such Indemnitee. The provisions of this Section 6.15(e) shall continue in
effect and shall survive the Termination Date.

6.16 Lenders Meetings. The Loan Parties will, upon the reasonable advance notice
and the reasonable request of the Administrative Agent, participate in a meeting
of the Administrative Agent and Lenders once during each Fiscal Year to be held
at the Borrower’s corporate offices (or at such other location as may be agreed
to by the Borrower and the Administrative Agent) at such time as may be agreed
to by the Borrower and the Administrative Agent; provided that during the
existence of an Event of Default, meetings may be held more frequently than once
per Fiscal Year.

6.17 Post Closing Covenants. On or before the sixtieth (60th) day after the
Closing Date or such later date to be determined by the Administrative Agent, in
its reasonable discretion, the Borrower shall cause Deposit Account Control
Agreements, each of which shall be in form and substance reasonably satisfactory
to the Administrative Agent, to be executed in respect of the deposit accounts
listed on Schedule 6.17.

 

79



--------------------------------------------------------------------------------

6.18 Interest Rate Protection. Within ninety (90) days following the Closing
Date, the Borrower shall obtain, and at all times thereafter until the third
(3rd) anniversary of the Closing Date, the Borrower shall cause to be maintained
protection against fluctuations in interest rates pursuant to one or more Hedge
Agreements in form and substance, and with a Hedge Party, reasonably
satisfactory to the Administrative Agent, in order to ensure that no less than
fifty percent (50%) of the Term Loan at any time outstanding is subject to such
Hedge Agreements.

6.19 Handling of Proceeds of Collateral; Cash Dominion. The Borrower, at its
expense, will enforce and collect payments and other amounts owing on all
Accounts in the ordinary course of the Borrower’s business subject to the terms
hereof and take all actions necessary so that at the close of each Business Day
all such payments and amounts are transferred into deposit accounts that are
subject to a Deposit Account Control Agreement (except such payments and amounts
in Excluded Accounts and as provided in Section 6.17), including without
limitation, causing all available funds deposited by Governmental Account
Debtors or other payors into deposit accounts which are not subject to Deposit
Account Control Agreements to be transferred into a deposit account subject to a
Deposit Account Control Agreement by the end of the Business Day such funds are
initially received by the respective Loan Party.

ARTICLE 7

NEGATIVE COVENANTS

So long as any Lender shall have any Revolving Commitment hereunder or any Loan
or other Obligation hereunder shall remain unpaid or unsatisfied (other than
contingent Obligations which, by their terms, survive termination of this
Agreement), or any Letter of Credit shall remain outstanding (unless such Letter
of Credit has been Cash Collateralized), no Loan Party shall, nor shall it
permit any Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
Property, whether now owned or hereafter acquired, other than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that the Property covered thereby is
not increased and any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.03(b);

(c) Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP; provided, that the holder of any such Lien has not
commenced any enforcement actions against the Collateral on the basis of such
Lien and such actions have not been stayed;

 

80



--------------------------------------------------------------------------------

(d) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business, provided that such Liens secure only amounts not yet due and payable
or, if due and payable, are unfiled and no other action has been taken to
enforce the same or are being contested in good faith by appropriate proceedings
for which adequate reserves determined in accordance with GAAP have been
established;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts, licenses and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

(g) Liens securing Indebtedness permitted under Section 7.03(c); provided that
(i) such Liens do not at any time encumber any Property other than the Property
financed by such Indebtedness, (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the Property being
acquired on the date of acquisition and (iii) such Liens attach to such Property
concurrently with or within thirty (30) days after the acquisition thereof;

(h) leases, licenses or subleases granted to others not interfering in any
material respect with the business of any Loan Party or any Subsidiary;

(i) any interest of title of a lessor under, and Liens arising from
precautionary UCC financing statements (or equivalent filings, registrations or
agreements in foreign jurisdictions) solely evidencing such lessor’s interest
under, leases permitted by this Agreement;

(j) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.02;

(k) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions holding such deposits;

(l) Liens of a collection bank arising under Section 4-210 of the UCC on items
in the course of collection;

(m) Liens created or deemed to exist by the establishment of trusts for the
purpose of satisfying (i) Governmental Reimbursement Program Costs and
(ii) other actions or claims pertaining to the same or related matters or other
Medical Reimbursement Programs, provided that the Borrower, in each case, shall
have established adequate reserves for such claims or actions; and

(n) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 9.01(h).

 

81



--------------------------------------------------------------------------------

7.02 Investments. Make any Investments, except:

(a) cash or Cash Equivalents so long as such Investments are maintained in
accounts subject to a Deposit Account Control Agreement or Securities Account
Control Agreement, subject to Section 6.17 or an Excluded Account;

(b) accounts receivable created, acquired or made and trade credit extended in
the ordinary course of business and payable or dischargeable in accordance with
customary trade terms;

(c) Investments consisting of stock, obligations, securities or other property
received in settlement of accounts receivable (created in the ordinary course of
business) from bankrupt obligors;

(d) Investments existing as of the Closing Date and set forth in Schedule 7.02
provided, that the amount of any such Investment is not increased after the
Closing Date except in accordance with this Section 7.02;

(e) Guarantees permitted by Section 7.03;

(f) Permitted Acquisitions;

(g) loans and advances to employees, directors and officers of the Loan Parties
not to exceed $200,000 in the aggregate at any time outstanding;

(h) intercompany Investments by (i) any Loan Party in any other wholly-owned
Loan Party (excluding the Borrower), (ii) Subsidiaries that are not Loan Parties
in any Loan Party or in other Subsidiaries that are not Loan Parties, (iii) any
Loan Party in Excluded Subsidiaries which are not-for-profit entities in an
aggregate amount not to exceed $2,500,000, (iv) any Loan Party in Foreign
Subsidiaries in an aggregate amount not to exceed (A) the amount then available
for Permitted Acquisitions under clause (viii) of the definition thereof if the
proceeds of such Investments are used solely for Permitted Acquisitions and
(B) $8,000,000 if the proceeds of such Investments are used for purposes other
than Permitted Acquisitions and (v) any Loan Party in Foreign Subsidiaries to
the extent such Investments are funded solely with the proceeds of the issuance
by the Borrower of its Capital Stock and such proceeds are used solely for
Permitted Acquisitions;

(i) short-term loans to employees and consultants who hold options under the
Target Acquisition Agreement in an amount not to exceed $5,000,000 in the
aggregate, provided the maturity date of such loans is not later than one
hundred eighty (180) days after the Closing Date;

(j) Collateralized Investments not exceeding $2,500,000 individually or
$5,000,000 in the aggregate outstanding at any time, provided that Loan Parties
shall not make any such Collateralized Investment at any time that a Default or
Event of Default has occurred and is continuing;

 

82



--------------------------------------------------------------------------------

(k) notes received in settlement of accounts receivable (created in the ordinary
course of business) from the Managed Entities; and

(l) other Investments (not including Investments in the Excluded Subsidiaries)
by the Loan Parties and their Subsidiaries not exceeding in the aggregate
$3,000,000.

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness of the Loan Parties and their Subsidiaries existing on the
Closing Date and set forth in Schedule 7.03(b) (and renewals, refinancings, and
extensions thereof which do not increase the principal amount thereof and are
otherwise on terms and conditions satisfactory to the Administrative Agent in
its sole discretion);

(c) purchase money Indebtedness (including obligations in respect of Capital
Leases but excluding Synthetic Leases) hereafter incurred by the Loan Parties or
any of their Subsidiaries (except Foreign Subsidiaries) to finance the purchase
of fixed assets, provided that (i) such Indebtedness when incurred shall not
exceed the purchase price of the asset(s) financed, (ii) no such Indebtedness
shall be refinanced for a principal amount in excess of the principal balance
outstanding thereon at the time of such refinancing and (iii) the total amount
of all such Indebtedness at any time outstanding shall not exceed $2,500,000;

(d) obligations (contingent or otherwise) of any Loan Party or any Subsidiary
(except any Foreign Subsidiary) existing or arising under any Hedge Agreement,
provided that (i) such obligations are (or were) entered into by such Person in
the ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view;” and (ii) such Hedge Agreement does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(e) intercompany Indebtedness permitted under Section 7.02(h); provided that the
terms of such intercompany Indebtedness is reasonably satisfactory to the
Administrative Agent and, if evidenced by an instrument, pledged and delivered
to the Administrative Agent pursuant to the Security Agreement as additional
collateral security for the Obligations, and the obligations under such
Indebtedness shall be subordinated to the Obligations in a manner reasonably
satisfactory to the Administrative Agent;

(f) Subordinated Indebtedness of the Loan Parties in an aggregate principal
amount not to exceed $30,000,000 at any time outstanding; provided that such
Subordinated Indebtedness (i) has a maturity date that is not earlier than the
six (6) month anniversary of the Maturity Date in respect of the Term Loan and
(ii) by its terms, does not require amortization payments, or, except as a
result of a “change of control” or default thereunder, redemption payments,
prior to the maturity thereof

 

83



--------------------------------------------------------------------------------

(g) Indebtedness assumed by any Loan Party (including the Person or Property
acquired) in connection with a Permitted Acquisition and any Indebtedness of the
Person or Property acquired which is not retired in connection with such
transaction;

(h) The endorsement in the ordinary course of business of negotiable instruments
for deposit or collection;

(i) Guarantees by any Loan Party with respect to (i) Indebtedness permitted
under this Section 7.03 and (ii) reinsurance obligations of the Captive
Insurance Subsidiaries, provided the aggregate amount at any one time
outstanding subject to such Guarantees of such reinsurance obligations shall not
exceed $12,000,000;

(j) Obligations under letters of credit issued for the account of the Target
prior to the date hereof and set forth on Schedule 7.03(j);

(k) Indebtedness under the Convertible Notes;

(l) Provided that no Default or Event of Default has occurred and is continuing
hereunder at the time of incurrence, additional Indebtedness of any Loan Party
in an aggregate principal amount not to exceed $2,500,00 at any time
outstanding;

(m) Obligations with respect to earnout payments required to be paid in
connection with Permitted Acquisitions; and

(n) Indebtedness of Foreign Subsidiaries arising from trade payables unpaid for
more than ninety (90) days in an aggregate amount not in excess of $1,000,000.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person; provided, however, that,
notwithstanding the foregoing provisions of this Section 7.04 but subject to the
terms of Sections 6.12 and 6.14 (a) any Loan Party may merge or consolidate with
any other Loan Party, provided that, if such transaction involves the Borrower,
the Borrower is the surviving entity, (b) any Wholly Owned Subsidiary that is
not a Loan Party may merge or consolidate with any other Wholly Owned Subsidiary
that is not a Loan Party or a Loan Party, provided that, if such transaction
involves a Loan Party, the Loan Party is the surviving entity, (c) any
Subsidiary which is not a Loan Party may merge with any Person that is not a
Loan Party in connection with a Disposition permitted under Section 7.05,
(d) any Loan Party or any Subsidiary may merge with any Person that is not a
Loan Party in connection with a Permitted Acquisition provided that, if such
transaction involves the Borrower or Guarantor, the Borrower or Guarantor, as
applicable shall be the continuing or surviving corporation, and (e) any Wholly
Owned Subsidiary may dissolve, liquidate or wind up its affairs at any time
provided that such dissolution, liquidation or winding up, as applicable, could
not reasonably be expected to have a Material Adverse Effect and all of its
assets and business is transferred to a Loan Party.

 

84



--------------------------------------------------------------------------------

7.05 Dispositions. Make any Disposition unless:

(a) such transaction does not involve the sale or other disposition of a
minority equity interest in any Subsidiary;

(b) such transaction does not involve a sale or other disposition of receivables
other than receivables owned by or attributable to other Property concurrently
being disposed of in a transaction otherwise permitted under this Section 7.05;

(c) no Default or Event of Default has occurred and is continuing;

(d) the consideration paid in connection therewith shall be cash or Cash
Equivalents, shall be received contemporaneous with the consummation of such
Disposition and shall be in an amount not less than the fair market value of the
Property disposed of;

(e) such transaction is a Disposition of an Immaterial Subsidiary; provided,
that the aggregate total revenues of all Immaterial Subsidiaries Disposed of in
any Fiscal Year shall not exceed $50,000,000; and

(f) the Net Cash Proceeds of any Disposition permitted above are applied in the
manner specified in Section 2.04(b)(ii) hereof.

7.06 Restricted Payments. Directly or indirectly declare or make any Restricted
Payment or incur any obligation to do so, except that:

(a) each Subsidiary may make Restricted Payments (directly or indirectly) to any
Loan Party or the Borrower;

(b) each Loan Party and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the Capital Stock of the Person making
such dividend or distribution;

(c) the Borrower may purchase its Capital Stock from (i) retired or terminated
employees or officers or employees, officers or directors of the Borrower or its
Subsidiaries pursuant to employment agreements entered into in the ordinary
course of business or (ii) holders of restricted Capital Stock to the extent
representing withholding tax obligations provided that purchases described in
this clause (ii) shall not exceed $500,000 in any Fiscal Year, in each case,
provided no Default or Event of Default shall have occurred and remains
outstanding on the date on which such payment occurs or would occur as a result
thereof; and

(d) each applicable Loan Party and each Subsidiary may make regularly scheduled
payments of interest permitted under the Subordinated Indebtedness if such
payment is permitted under the terms of the agreement evidencing such
Subordinated Indebtedness and no Default or Event of Default shall have occurred
and remains outstanding on the date on which such payment or transaction occurs
or would occur as a result thereof.

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Loan
Parties and their Subsidiaries on the Closing Date.

 

85



--------------------------------------------------------------------------------

7.08 Transactions with Affiliates and Insiders. Enter into or permit to exist
any transaction or series of transactions with any officer, director or
Affiliate of such Person other than (a) transactions between the Loan Parties,
(b) intercompany transactions expressly permitted by Sections 7.02, 7.03, 7.04,
7.05 or 7.06, (c) reasonable compensation and reimbursement of expenses of
officers and directors, and (d) except as otherwise specifically limited in this
Agreement, other transactions which are entered into in the ordinary course of
such Person’s business on terms and conditions substantially as favorable to
such Person as would be obtainable by it in a comparable arms length transaction
with a Person other than an officer, director or Affiliate.

7.09 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation that encumbers or restricts the ability of any Loan Party or any
Subsidiary to (a) pay dividends or make any other distributions to any Loan
Party on its Capital Stock or with respect to any other interest or
participation in, or measured by, its profits, (b) pay any Indebtedness or other
obligation owed to any Loan Party, (c) make loans or advances to any Loan Party,
(d) sell, lease or transfer any of its Property to any Loan Party, (e) grant any
Lien on any of its Property to secure the Obligations pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof or (f) act as a Loan Party pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (a)-(e) above) for (i) this
Agreement and the other Loan Documents, (ii) any document or instrument
governing Indebtedness incurred pursuant to Section 7.03(c), provided that any
such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, (iii) any Permitted Lien or any
document or instrument governing any Permitted Lien, provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien, (iv) customary restrictions and conditions contained in any
agreement relating to the sale of any Property permitted under Section 7.05
pending the consummation of such sale and (v) any document or instrument
governing Subordinated Indebtedness.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund Indebtedness originally incurred for such purpose.

7.11 Amendments of Certain Agreements.

(a) Amend or modify any of the terms of any Subordinated Indebtedness Documents
or any Subordinated Indebtedness of any Loan Party or any Subsidiary if such
amendment or modification would add or change any terms in a manner materially
adverse to any Loan Party or any Subsidiary (including any amendment or
modification that would shorten the final maturity or average life to maturity
or require any payment to be made sooner than originally scheduled or increase
the interest rate applicable thereto), or amend or modify any of the
subordination provisions of any Subordinated Indebtedness Documents or any
Subordinated Indebtedness.

 

86



--------------------------------------------------------------------------------

(b) Amend or modify, or waive any rights under, any Target Acquisition Document,
if, in any case, such amendment, modification or waiver could be materially
adverse to the interests of the Lenders.

7.12 Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity.

(a) Amend, modify or change its Organization Documents in a manner which is
materially adverse to the interests of the Lenders.

(b) Change its Fiscal Year.

(c) Change its name without providing thirty (30) days prior written notice to
the Administrative Agent or its state of formation or form of organization
(except as permitted by Section 7.04 and so long as the Borrower provides the
Administrative Agent at least thirty (30) days prior written notice of any such
transaction).

7.13 Ownership of Subsidiaries. Notwithstanding any other provisions of this
Agreement to the contrary, (i) permit any Person (other than the Borrower or any
Wholly Owned Subsidiary) to own any Capital Stock of any Loan Party (other than
the Borrower), except to qualify directors where required by applicable Law,
(ii) except as set forth on Schedule 7.13 or in connection with a Permitted
Acquisition, permit any Subsidiary to issue or have outstanding any shares of
preferred Capital Stock, (iii) create, incur, assume or suffer to exist any Lien
on any Capital Stock of any Subsidiary, except for under the Collateral
Documents, or (iv) create any Foreign Subsidiaries without providing written
notice to the Administrative Agent.

7.14 Excluded Subsidiaries. Permit at any time the aggregate revenues of all
Excluded Subsidiaries for any Fiscal Quarter to exceed 20% of the consolidated
revenues of the Consolidated Group for such Fiscal Quarter.

7.15 Sale and Leaseback Transactions. Enter into any Sale and Leaseback
Transaction.

ARTICLE 8

FINANCIAL COVENANTS

8.01 Financial Covenants. So long as any Lender shall have any Commitment
hereunder or any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied (other than contingent Obligations which, by their terms, survive
termination of this Agreement), or any Letter of Credit shall remain outstanding
(unless such Letter of Credit is Cash Collateralized), no Loan Party shall, nor
shall it permit any Subsidiary to, directly or indirectly:

(a) Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio as of the end of each of the Fiscal Quarters ending on the dates set forth
for the period of four Fiscal Quarters ending on such date below to be greater
than the ratio set forth below opposite such period:

 

Four Fiscal Quarters Ending

   Maximum
Consolidated
Leverage Ratio

March 31, 2008 through September 30, 2008

   4.75 to 1.00

December 31, 2008 through June 30, 2009

   4.50 to 1.00

September 30, 2009 through December 31, 2009

   4.25 to 1.00

March 31, 2010 through December 31, 2010

   4.00 to 1.00

March 31, 2011 through December 31, 2011

   3.75 to 1.00

March 31, 2012 through December 31, 2012

   3.50 to 1.00

March 31, 2013 through December 31, 2013

   3.25 to 1.00

 

87



--------------------------------------------------------------------------------

(b) Consolidated Senior Leverage Ratio. Permit the Consolidated Senior Total
Leverage Ratio as of the end of each of the Fiscal Quarters ending on the dates
set forth for the period of four Fiscal Quarters ending on such date below to be
greater than the ratio set forth below opposite such period:

 

Four Fiscal Quarters Ending

   Maximum Senior
Leverage Ratio

March 31, 2008 through December 31, 2008

   3.50 to 1.00

March 31, 2009 through December 31, 2009

   3.25 to 1.00

March 31, 2010 through December 31, 2010

   3.00 to 1.00

March 31, 2011 through December 31, 2011

   2.50 to 1.00

March 31, 2012 through December 31, 2013

   2.25 to 1.00

(c) Consolidated Fixed Charges Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of each Fiscal Quarter ending on the dates
set forth below to be less than the ratio set forth below opposite such Fiscal
Quarter:

 

Four Fiscal Quarters Ending

   Minimum
Consolidated Fixed
Charge Coverage
Ratio

March 31, 2008 through June 30, 2008

   1.10 to 1.00

September 30, 2008 through December 31, 2008

   1.15 to 1.00

March 31, 2009 through December 31, 2013

   1.10 to 1.00

(d) Minimum Liquidity. Permit Excess Liquidity to be less than $15,000,000 as of
the last day of any month.

 

88



--------------------------------------------------------------------------------

ARTICLE 9

EVENTS OF DEFAULT AND REMEDIES

9.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when and
as required to be paid pursuant to this Agreement or any other Loan Document,
any amount of principal of any Loan or any Letter of Credit Liabilities, or
(ii) within three (3) Business Days after the same becomes due, any interest on
any Loan or any Letter of Credit Liabilities, or any commitment fee, utilization
fee or other fee due hereunder, or (iii) within three (3) Business Days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document; or

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.01, 6.10, 6.11, 6.12, 6.14,
6.18, 6.19, Article 7, Article 8 (and with respect to Section 8.01(d), such
failure shall continue for a period exceeding three (3) Business Days) or
Article 10; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after the earlier of (i) a Responsible Officer of
any Loan Party becoming aware of such failure or (ii) notice thereof to any Loan
Party by the Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder, or Indebtedness under Hedge Agreements)
having an aggregate principal amount (including undrawn committed or available
amounts and including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than $5,000,000; (ii) any Loan Party or
any Subsidiary fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (iii) there occurs under any Hedge Agreement an Early
Termination Date (as

 

89



--------------------------------------------------------------------------------

defined in such Hedge Agreement) resulting from (A) any event of default under
such Hedge Agreement as to which any Loan Party or any Subsidiary (other than
Immaterial Subsidiaries) is the Defaulting Party (as defined in such Hedge
Agreement) or (B) any Termination Event (as so defined) under such Hedge
Agreement as to which any Loan Party or any Subsidiary (other than Immaterial
Subsidiaries) is an Affected Party (as so defined) and, in either event, the
Termination Value owed by such Loan Party or such Subsidiary as a result thereof
is greater than $5,000,000; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
(other than Immaterial Subsidiaries) institutes or consents to the institution
of any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its Property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its Property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any of its
Subsidiaries (other than Immaterial Subsidiaries) becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the Property of any such Person
and is not released, vacated or fully bonded within thirty (30) days after its
issue or levy; or (iii) any writ of execution is issued or levied against all or
any material part of the Property of any Loan Party; or

(h) Judgments. There is entered against any Loan Party or any of its
Subsidiaries (i) one or more final judgments or orders for the payment of money
in an aggregate amount exceeding $5,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer has acknowledged in
writing its obligation to cover), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of ten (10) consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

(i) ERISA. (i) An ERISA Event occurs which has resulted or could reasonably be
expected to result in liability of any Loan Party under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$5,000,000, or (ii) any Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $5,000,000; or

 

90



--------------------------------------------------------------------------------

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect or ceases to give the Administrative Agent, for the benefit of
the Lenders, any part of the Liens purported to be created thereby; or any Loan
Party or any other Person contests in any manner the validity or enforceability
of any Loan Document; or any Loan Party denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Subordinated Indebtedness. (i) There shall occur a “Default,” an “Event of
Default” (or any comparable term) under any of the Subordinated Indebtedness
Documents, (ii) any of the Obligations for any reason shall cease to be “Senior
Debt” (or any comparable term) under, and as defined in, the Subordinated
Indebtedness Documents, or (iii) except in accordance with the terms thereof,
the subordination provisions of any of the Subordinated Indebtedness Documents
shall, in whole or in part, terminate, cease to be effective or cease to be
legally valid, binding and enforceable against any holder of the Subordinated
Indebtedness; or

(m) Exclusion Event. There shall occur an Exclusion Event; or

(n) Healthcare Permits. A state or federal regulatory agency shall have revoked
any Governmental Approvals or Healthcare Permit to the extent that such
revocation could reasonably be expected to have a Material Adverse Effect,
regardless of whether such Governmental Approvals or Healthcare Permit was held
by or originally issued for the benefit of Borrower, a Subsidiary, or a Contract
Provider with whom the Borrower or Subsidiary has entered into a management
agreement; or

(o) Healthcare Law Fines. One or more penalties or fines in an aggregate amount
in excess of $5,000,000 shall be paid by the Loan Parties during any 12-month
period under any Healthcare Law.

9.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Loan Parties;

(c) require that the Borrower Cash Collateralize the total Letter of Credit
Liabilities (in an amount equal to 105% the total Letter of Credit Liabilities
as of such date); and

 

91



--------------------------------------------------------------------------------

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of any Event of Default described in
Section 9.01(f), the obligation of each Lender to make Loans and any obligation
of the L/C Issuers to make L/C Credit Extensions shall automatically terminate,
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Loan Parties to Cash Collateralize the total Letter of Credit
Liabilities as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender. Except as
expressly provided for herein, presentment, demand, protest and all other
notices of any kind are hereby waived by the Borrower.

9.03 Application of Funds. Upon the occurrence and during the continuance of an
Event of Default (or after the Loans have otherwise become due and payable and
the Letter of Credit Liabilities have been required to be Cash Collateralized as
set forth in the proviso to Section 9.02), any amounts received on account of
the Obligations shall be applied by the Administrative Agent in the following
order:

(a) First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article 3) payable to the Administrative Agent in its capacity as
such;

(b) Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including amounts payable under Article 3), ratably among them in
proportion to the amounts described in this clause (b) payable to them;

(c) Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and L/C Borrowings and fees, premiums and
scheduled periodic payments, and any interest accrued thereon, due under any
Secured Hedge Agreement, ratably among the Secured Parties in proportion to the
respective amounts described in this clause (c) held by them;

(d) Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and breakage, termination or other
payments, and any interest accrued thereon, due under any Secured Hedge
Agreement and to Cash Collateralize that portion of Letter of Credit Liabilities
comprised of the aggregate undrawn amount of Letters of Credit, ratably among
the Secured Parties in proportion to the respective amounts described in this
clause (d) held by them; and

(e) Last, the balance, if any, after all of the Obligations have been paid in
full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause (d) above shall be
applied to satisfy drawings under such Letters of Credit if and as they occur.
If any amount remains on deposit as cash collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to other Obligations, if any, in the order set forth above.

 

92



--------------------------------------------------------------------------------

In connection with any distribution of payments and collections pursuant to this
Section 9.03, the Administrative Agent shall be entitled to assume that no
amounts are due to any Secured Hedge Provider unless such Secured Hedge Provider
has notified the Administrative Agent of the amount of any such liability owed
to it prior to such distribution.

ARTICLE 10

GUARANTY

10.01 The Guaranty. Each Guarantor hereby guarantees to each Secured Party and
the Administrative Agent as hereinafter provided, as primary obligor and not as
surety, the prompt payment and performance of the Obligations in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise) strictly in accordance with the terms thereof. Each Guarantor hereby
further agrees that if any of the Obligations are not paid in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise), each Guarantor will promptly pay the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Obligations, the same will be promptly paid in full when
due (whether at extended maturity, as a mandatory prepayment, by acceleration or
otherwise) in accordance with the terms of such extension or renewal
(collectively, the “Guaranteed Obligations”).

Subject to Section 10.06 and the last sentence of this Section 10.01 below, the
Guarantors hereby jointly and severally agree, in furtherance of the foregoing
and not in limitation of any other right which the Administrative Agent or any
Secured Party may have at law or in equity against any Guarantor by virtue
hereof, that upon the failure of the Borrower to pay any of the Guaranteed
Obligations when and as the same shall become due, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code), the Guarantors will upon
demand pay, or cause to be paid, in cash, to the Administrative Agent for the
ratable benefit of Secured Parties, an amount equal to the sum of the unpaid
principal amount of all Guaranteed Obligations then due as aforesaid, accrued
and unpaid interest on such Guaranteed Obligations (including interest which,
but for the Borrower’s becoming the subject of a case under the Bankruptcy Code,
would have accrued on such Guaranteed Obligations, whether or not a claim is
allowed against the Borrower for such interest in the related bankruptcy case)
and all other Guaranteed Obligations then owed to the Secured Parties as
aforesaid.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, the Guaranteed Obligations of each Guarantor under this
Agreement and the other Loan Documents shall be limited to an aggregate amount
equal to the largest amount that would not render such obligations subject to
avoidance under the Debtor Relief Laws.

 

93



--------------------------------------------------------------------------------

10.02 Obligations Unconditional. The Guaranteed Obligations of each Guarantor
under Section 10.01 are joint and several and absolute and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of any of the Loan Documents or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 10.02 that the
obligations of each Guarantor hereunder shall be absolute and unconditional
under any and all circumstances. Each Guarantor agrees that such Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
the Borrower or any other Guarantor for amounts paid under this Article 10 until
the Termination Date. Without limiting the generality of the foregoing, it is
agreed that, to the fullest extent permitted by law, the occurrence of any one
or more of the following shall not alter or impair the liability of any
Guarantor hereunder, which shall remain joint and several and absolute and
unconditional as described above:

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents or any other agreement or instrument referred to in the Loan Documents
shall be done or omitted;

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents or any other agreement or instrument
referred to in the Loan Documents shall be waived or any other guarantee of any
of the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;

(d) any Lien granted to, or in favor of, the Administrative Agent or any Secured
Party or Secured Parties as security for any of the Obligations shall fail to
attach or be perfected; or

(e) any of the Obligations shall be determined to be void or voidable (including
for the benefit of any creditor of any Guarantor) or shall be subordinated to
the claims of any Person (including any creditor of any Guarantor).

10.03 Reinstatement. The Guaranteed Obligations of any Guarantor under this
Article 10 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Person in respect of the Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each Secured Party on demand for all reasonable
costs and expenses (including reasonable fees and expenses of counsel) incurred
by the Administrative Agent or such Secured Party in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.

 

94



--------------------------------------------------------------------------------

10.04 Waivers. Each Guarantor hereby waives, to the fullest extent permitted by
Law, for the benefit of the Administrative Agent and Secured Party: (a) any
right to require the Administrative Agent or any Secured Party, as a condition
of payment or performance by such Guarantor, to (i) proceed against the
Borrower, any other guarantor (including any other Guarantor) of the Guaranteed
Obligations or any other Person, (ii) proceed against or exhaust any security
held from the Borrower, any such other guarantor or any other Person,
(iii) proceed against or have resort to any balance of any deposit account or
credit on the books of the Administrative Agent and Secured Parties favor of the
Borrower or any other Person, or (iv) pursue any other remedy in the power of
the Administrative Agent and the Secured Parties whatsoever; (b) any defense
arising by reason of the incapacity, lack of authority or any disability or
other defense of the Borrower or any other Guarantor including any defense based
on or arising out of the lack of validity or the unenforceability of the
Guaranteed Obligations or any agreement or instrument relating thereto or by
reason of the cessation of the liability of the Borrower or any other Guarantor
from any cause other than payment in full of the Guaranteed Obligations; (c) any
defense based upon any statute or rule of law which provides that the obligation
of a surety must be neither larger in amount nor in other respects more
burdensome than that of the principal or any law, rule, regulation, or order of
any jurisdiction affecting any term of the Guaranteed Obligations; (d) any
defense based upon the Administrative Agent’s or any Secured Party’s errors or
omissions in the administration of the Guaranteed Obligations, except behavior
which amounts to bad faith; (e) (i) any principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms hereof
and any legal or equitable discharge of such Guarantor’s obligations hereunder,
(ii) the benefit of any statute of limitations affecting such Guarantor’s
liability hereunder or the enforcement hereof, (iii) any rights to set offs,
recoupments and counterclaims, and (iv) promptness, diligence and any
requirement that the Administrative Agent and the Secured Parties protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default hereunder, any Secured Hedge Agreement or any
agreement or instrument related thereto, notices of any renewal, extension or
modification of the Guaranteed Obligations or any agreement related thereto,
notices of any extension of credit to the Borrower and notices of any of the
matters referred to in Section 10.02 and any right to consent to any thereof;
and (g) any defenses or benefits that may be derived from or afforded by law
which limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms hereof. Each Guarantor agrees that such Guarantor shall
have no right of recourse to security for the Obligations, except through the
exercise of rights of subrogation pursuant to Section 10.02.

10.05 Remedies. Each Guarantor agrees that, to the fullest extent permitted by
law, as between such Guarantor, on the one hand, and the Administrative Agent
and the Secured Parties, on the other hand, the Obligations may be declared to
be forthwith due and payable as provided in Section 9.02 (and shall be deemed to
have become automatically due and payable in the circumstances provided in
Section 9.02) for purposes of Section 10.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by each
Guarantor for purposes of Section 10.01. Each Guarantor acknowledges and agrees
that its Guaranteed Obligations hereunder are secured in accordance with the
terms of the Collateral Documents and that the Secured Parties may exercise
their remedies thereunder in accordance with the terms thereof.

 

95



--------------------------------------------------------------------------------

10.06 Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of the Bankruptcy Code or any
comparable applicable provisions of state law; provided, solely for purposes of
calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 10.06, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including
in respect of this Section 10.06), minus (2) the aggregate amount of all
payments received on or before such date by such Contributing Guarantor from the
other Contributing Guarantors as contributions under this Section 10.06. The
amounts payable as contributions hereunder shall be determined as of the date on
which the related payment or distribution is made by the applicable Funding
Guarantor. The allocation among Contributing Guarantors of their obligations as
set forth in this Section 10.06 shall not be construed in any way to limit the
liability of any Contributing Guarantor hereunder. Each Guarantor is a third
party beneficiary to the contribution agreement set forth in this Section 10.06
and a right to receive any Fair Share Contribution Amount shall be deemed an
asset of the Guarantor entitled to such amount.

10.07 Guarantee of Payment; Continuing Guarantee. The guarantee in this
Article 10 is an absolute and unconditional guaranty of payment and not of
collection, is a continuing and irrevocable guarantee, and shall apply to all
Obligations whenever arising.

10.08 Subordination of Other Obligations. Any Indebtedness of the Borrower or
any Guarantor now or hereafter owing to any other Loan Party (the “Obligee”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such indebtedness collected or received by the Obligee after an Event of Default
has occurred and is continuing shall be held in trust for the Administrative
Agent for its benefit and the benefit of the Secured Parties and shall forthwith
be paid over to Administrative Agent for its benefit and the benefit of the
Secured Parties to be credited and applied against the Guaranteed Obligations
but without affecting, impairing or limiting in any manner the liability of the
Obligee under any other provision hereof.

 

96



--------------------------------------------------------------------------------

ARTICLE 11

THE ADMINISTRATIVE AGENT

11.01 Appointment and Authorization of Administrative Agent. (a) Each Secured
Party hereby irrevocably appoints, designates and authorizes the Administrative
Agent to take such action on its behalf under the provisions of this Agreement
and each other Loan Document and to exercise such powers and perform such duties
as are expressly delegated to it by the terms of this Agreement or any other
Loan Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Secured Party or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (i) provided to the
Administrative Agent in this Article 11 with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and the applications and agreements
for letters of credit pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in this Article 11 and in the definition of
“Agent-Related Person” included such L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to the L/C
Issuers.

11.02 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through its, or its
Affiliates’, agents, employees or attorneys-in-fact and shall be entitled to
obtain and rely upon the advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct (as finally determined in a non-appealable decision of a court of
competent jurisdiction).

 

97



--------------------------------------------------------------------------------

11.03 Liability of Administrative Agent. No Agent-Related Person shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct
in connection with its duties expressly set forth herein) (as finally determined
in a non-appealable decision of a court of competent jurisdiction), or (b) be
responsible in any manner to any Secured Party or participant for any recital,
statement, representation or warranty made by any Loan Party or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Secured Party or participant to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Loan Party or any Affiliate thereof.

11.04 Reliance by Administrative Agent. (a) The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
electronic mail message, statement or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to any Loan Party), independent accountants and other experts selected
by the Administrative Agent. The Administrative Agent shall be fully justified
in failing or refusing to take any action under any Loan Document unless it
shall first receive such advice or concurrence of the Required Lenders as it
deems appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders (or such greater
number of Lenders as may be expressly required hereby in any instance) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders.

(b) For purposes of determining compliance with the conditions specified in
Sections 4.01 and 4.02, each Lender that has signed this Agreement (or an
addendum to this Agreement or an Assignment and Assumption) shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required hereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

11.05 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default and/or Event of Default,
unless the Administrative Agent shall have received written notice from a Lender
or the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to such Default
and/or Event of Default as may be directed by the Required Lenders in accordance
with Article 9; provided,

 

98



--------------------------------------------------------------------------------

however, that unless and until the Administrative Agent has received any such
direction, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default
and/or Event of Default as it shall deem advisable or in the best interest of
the Lenders.

11.06 Credit Decision; Disclosure of Information by Administrative Agent. Each
Lender acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by the Administrative Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower and the other Loan Parties hereunder. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower and the other Loan
Parties. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent herein, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
of the Loan Parties or any of their respective Affiliates which may come into
the possession of any Agent-Related Person.

11.07 Indemnification of Administrative Agent. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided, however, that no Lender shall
be liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities to the extent determined in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from such
Agent-Related Person’s own gross negligence or willful misconduct; provided,
however, that no action taken in accordance with the directions of the Required
Lenders shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section 11.07. Without limitation of the foregoing, each Lender
shall reimburse the Administrative Agent upon demand for its ratable share of
any costs or out-of-pocket expenses (including Attorney Costs) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrower. The undertaking in this Section 11.07 shall survive the Termination
Date and the resignation of the Administrative Agent.

 

99



--------------------------------------------------------------------------------

11.08 Administrative Agent in its Individual Capacity. CIT Healthcare LLC and
its Affiliates may make loans to, issue letters of credit for the account of,
accept deposits from, acquire equity interests in and generally engage in any
kind of banking, trust, financial advisory, underwriting or other business with
each of the Loan Parties and their respective Affiliates as though CIT
Healthcare LLC were not the Administrative Agent or an L/C Issuer hereunder and
without notice to or consent of the Lenders. The Lenders acknowledge that,
pursuant to such activities, CIT Healthcare LLC or its Affiliates may receive
information regarding any Loan Party or its Affiliates (including information
that may be subject to confidentiality obligations in favor of such Loan Party
or such Affiliate) and acknowledge that the Administrative Agent shall be under
no obligation to provide such information to them. With respect to its Loans,
CIT Healthcare LLC shall have the same rights and powers under this Agreement as
any other Lender and may exercise such rights and powers as though it were not
the Administrative Agent or an L/C Issuer, and the terms “Lender” and “Lenders”
include CIT Healthcare LLC in its individual capacity.

11.09 Successor Administrative Agent. The Administrative Agent may resign as the
Administrative Agent upon thirty (30) days’ notice to the Lenders. If the
Administrative Agent resigns under this Agreement, the Required Lenders shall
appoint from among the Lenders (or an Affiliate thereof) a successor
administrative agent for the Lenders. If no successor administrative agent is
appointed prior to the effective date of the resignation of the Administrative
Agent, the Administrative Agent may appoint, after consulting with the Lenders,
a successor administrative agent from among the Lenders (or an Affiliate
thereof). Upon the acceptance of its appointment as successor administrative
agent hereunder and, so long as no Event of Default has occurred and is
continuing, the written consent of the Borrower (such consent not to be
unreasonably withheld or delayed), the Person acting as such successor
administrative agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent and L/C Issuer and the respective terms
“Administrative Agent” and “L/C Issuer” means such successor administrative
agent and Letter of Credit issuer, and the retiring Administrative Agent’s
appointment, powers and duties in such capacities shall be terminated without
any other further act or deed on its behalf. After any retiring Administrative
Agent’s resignation hereunder as the Administrative Agent, the provisions of
this Article 11 and Sections 12.04 and 12.05 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was the Administrative
Agent under this Agreement. If no successor administrative agent has accepted
appointment as the Administrative Agent by the date thirty (30) days following a
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.

11.10 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan or Letter of Credit Liabilities shall then be due and payable

 

100



--------------------------------------------------------------------------------

as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Loan Parties) shall
be entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit Liabilities and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.08 and 12.04) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.08 and 12.04.

11.11 Collateral and Guaranty Matters. The Secured Parties irrevocably authorize
the Administrative Agent, at its option and in its discretion:

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Commitments of all the
Lenders and payment in full of all Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit, or (ii) that is sold or transferred as part of or in connection with any
sale permitted hereunder or under any other Loan Document;

(b) to release any Guarantor from its obligations under this Agreement if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(g).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under this Agreement pursuant to this
Section 11.11. In each case as specified in this Section 11.11, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
this Agreement, in each case in accordance with the terms of the Loan Documents
and this Section 11.11.

 

101



--------------------------------------------------------------------------------

11.12 Other Agents; Arrangers and Managers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “co-syndication agent,” “documentation agent,”
“co-documentation agent,” “co-agent,” “book manager,” “lead manager,”
“arranger,” “lead arranger” or “co-arranger” (each, an “Additional Titled
Agent”) shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than, in the case of such Lenders, those
applicable to all Lenders as such. Without limiting the foregoing, no Additional
Titled Agent shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any Additional Titled Agent in deciding to enter into this Agreement or in
taking or not taking action hereunder. At any time that any Lender serving as an
Additional Titled Agent shall have transferred to any other Person (other than
any Affiliates) all of its interests in the Loans, such Lender shall be deemed
to have concurrently resigned as such Additional Titled Agent.

11.13 Cooperation of Loan Parties. If necessary, each Loan Party agrees to
(i) execute any documents (including new Revolving Notes and/or Term Notes)
reasonably required to effectuate and acknowledge each assignment of a
Commitment or Loan to an assignee in accordance with Section 12.07, (ii) upon
reasonable prior notice, make the Loan Parties’ management available to meet
with the Administrative Agent and prospective participants and assignees of
Commitments or Loans during normal business hours and (iii) assist the
Administrative Agent or the Lenders in the preparation of information relating
to the financial affairs of the Loan Parties as any prospective participant or
assignee of a Commitment or Loan reasonably may request, provided that no Loan
Party shall be required to deliver such information to the Administrative Agent
to the extent not required by Sections 6.01 or 6.02. Subject to the provisions
of Section 12.08, each Loan Party authorizes each Lender to disclose to any
prospective participant or assignee of a Commitment or Loan, any and all
information in such Lender’s possession concerning the Loan Parties and their
financial affairs which has been delivered to such Lender by or on behalf of the
Loan Parties pursuant to this Agreement, or which has been delivered to such
Lender by or on behalf of the Loan Parties in connection with such Lender’s
credit evaluation of the Loan Parties prior to entering into this Agreement.

ARTICLE 12

MISCELLANEOUS

12.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing executed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and no amendment or waiver of any
provision of any Collateral Document shall be effective unless in writing
executed by the Administrative Agent (with the consent of the Required Lenders)
and the applicable Loan Party, as the case may be, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it is delivered; provided, however, that no such amendment,
waiver or consent shall:

(a) Extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender;

 

102



--------------------------------------------------------------------------------

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal (excluding mandatory prepayments), interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(c) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at the Default Rate;

(d) change Section 2.12 or Section 9.03 or the definition of “Pro Rata Share” in
a manner that would alter the pro rata sharing or application of payments
required thereby without the written consent of all Lenders;

(e) change any provision of this Section 12.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
all Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of all Lenders;

(f) release all or substantially all of the Collateral or subordinate the
Administrative Agent’s Lien arising under the Collateral Documents in all or
substantially all of the Collateral without the written consent of all Lenders;
or

(g) release all or substantially all of the Guarantors (or otherwise limit such
Guarantors’ liability) with respect to their Obligations hereunder;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and executed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) no amendment, waiver or consent
shall, unless in writing and executed by the L/C Issuers in addition to the
Lenders required above, affect the rights or duties of any L/C Issuers under
this Agreement; (iii) no amendment, waiver or consent of any provision of this
Agreement or any Loan Document altering the ratable treatment of Obligations
arising under Secured Hedge Agreements resulting in such Obligations being
junior in right of payment to principal on the Loans or resulting in Obligations
owing to any Secured Hedge Provider becoming unsecured (other than releases of
Liens in accordance with terms hereof), in each case in a manner adverse to any
Secured Hedge Provider without the written consent of such Secured Hedge
Provider in the case of a Secured Hedge Agreement entered into by a Lender or an
Affiliate of a Lender; and (iv) no amendment, waiver or consent shall (A) unless
in writing and signed by the Majority Revolving Lenders, amend, modify or waive
any condition precedent to any extension of credit

 

103



--------------------------------------------------------------------------------

under the Revolving Loan set forth in Section 4.02 (including in connection with
the waiver of compliance with any covenant or any Default or Event of Default)
and (B) unless in writing and signed by all Revolving Lenders, amend the
percentage specified in the definition of Majority Revolving Lenders.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Revolving Commitment of such Lender may not be increased or
extended without the consent of such Lender.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Required Lenders shall determine whether or not to allow a Loan
Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.

12.02 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (messages sent by
electronic mail or other electronic transmission (other than by facsimile) shall
not constitute a writing, however any signature on a document or other writing
that is transmitted by electronic mail or facsimile machine shall constitute a
valid signature for the purposes hereof). All such written notices shall be
mailed, faxed or delivered to the applicable address, facsimile number or
(subject to subsection (c) below) electronic mail address, and all notices and
other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i) if to the Loan Parties, the Borrower, the Administrative Agent or the L/C
Issuer, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 12.02 or to such other address,
facsimile number, electronic mail address or telephone number as shall be
designated by such party in a notice to the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower and the
Administrative Agent and the L/C Issuer.

All such notices and other communications shall be deemed to be delivered or
made upon the earlier to occur of (i) actual receipt by the relevant party
hereto and (ii) (A) if delivered by hand or by courier, when signed for by or on
behalf of the relevant party hereto; (B) if delivered by mail, four Business
Days after deposit in the mails, postage prepaid; (C) if delivered by facsimile,
when sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
subsection (c) below), when delivered; provided, however, that notices and other
communications to the Administrative Agent pursuant to Article 2 shall not be
effective until actually received by such Person. In no event shall a voicemail
message be effective as a notice, communication or confirmation hereunder.

 

104



--------------------------------------------------------------------------------

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or executed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually signed originals and shall be binding on all Loan
Parties, the Administrative Agent and the Lenders. The Administrative Agent may
also require that any such documents and signatures be confirmed by a manually
signed original thereof; provided, however, that the failure to request or
deliver the same shall not limit the effectiveness of any facsimile document or
signature.

(c) Limited Use of Electronic Mail. Electronic mail and internet and intranet
websites may be used only to distribute routine communications, such as
financial statements and other information as provided in Section 6.01 and
Section 6.02, and to distribute Loan Documents for execution by the parties
thereto, and may not be used for any other purpose.

(d) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly delivered by or on behalf of any Loan Party
or the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly delivered by or on behalf of any Loan Party or Borrower. All
telephonic notices to and other communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

12.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

12.04 Attorney Costs and Expenses. The Borrower agrees (a) to pay or reimburse
the Administrative Agent for all reasonable costs and expenses incurred in
connection with the development, preparation, negotiation and execution of this
Agreement and the other Loan Documents and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs and reasonable costs and expenses in
connection with the use of IntraLinks, SyndTrak, StuckyNet, or other similar
information transmission systems in connection with this Agreement, and (b) to
pay or reimburse the Administrative Agent and each Lender for all reasonable
costs and expenses incurred in connection with the

 

105



--------------------------------------------------------------------------------

enforcement, attempted enforcement, or preservation of any rights or remedies
under this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any “workout” or restructuring in respect of the
Obligations and during any legal proceeding, including any proceeding under any
Debtor Relief Law), including all Attorney Costs. The foregoing costs and
expenses shall include all search, filing, recording, title insurance and
appraisal charges and fees and taxes related thereto, and other out-of-pocket
expenses incurred by the Administrative Agent and the cost of independent public
accountants, consultants and other outside experts retained by the
Administrative Agent. All amounts due under this Section 12.04 shall be deemed
part of the Obligations when incurred and shall be payable within ten
(10) Business Days after demand therefor. The agreements in this Section 12.04
shall survive the Termination Date.

12.05 Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower agrees to indemnify and hold
harmless each Agent-Related Person, each Lender, the L/C Issuer, each Secured
Party and the respective Affiliates of all such Persons, directors, officers,
employees, counsel, trustees, advisors, agents and attorneys-in-fact
(collectively the “Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements (including Attorney Costs and other
costs of investigation or defense, including those incurred upon any appeal) of
any kind or nature whatsoever which may at any time be imposed on, incurred by
or asserted against any such Indemnitee in any way relating to or arising out of
or in connection with (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (b) any Commitment, Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (c) any actual or
alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by the Borrower, any Subsidiary or any
other Loan Party, or any Environmental Liability related in any way to the
Borrower, any Subsidiary or any other Loan Party, or (d) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided, however, that such indemnity shall not, as to any
Indemnitee, be available to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee (or such Indemnitee’s officers, directors,
employees or agents). No Indemnitee shall be liable for any damages arising from
the use by others of any information or other materials obtained through the
internet, IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee have any liability for
any punitive, special, indirect or consequential damages relating to this
Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether arising or occurring before or after
the Closing Date). All amounts due under this Section 12.05 shall be

 

106



--------------------------------------------------------------------------------

payable within ten (10) Business Days after demand therefor. The agreements in
this Section 12.05 shall survive the resignation of the Administrative Agent,
the replacement of any Lender and the Termination Date. To the extent that the
indemnification set forth in this Section 12.05 may be unenforceable, each Loan
Party shall contribute the maximum portion which it is permitted to pay and
satisfy under applicable Law to the payment and satisfaction of all such
indemnified liabilities incurred by the Indemnitees or any of them. Without
limiting the generality of any provision of this Section 12.05, to the fullest
extent permitted by law, each Loan Party hereby waives all rights for
contribution or any other rights of recovery with respect to liabilities,
losses, damages, costs and expenses arising under or relating to Environmental
Laws that it might have by statute or otherwise against any Indemnitee, except
to the extent that such items are determined by a final and non-appealable
decision of a court of competent jurisdiction to have resulted solely from the
gross negligence or willful misconduct of such Indemnitee.

12.06 Payments Set Aside. To the extent that any payment by or on behalf of any
Loan Party is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.

12.07 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section 12.07, (ii) by way of participation
in accordance with the provisions of subsection (d) of this Section 12.07 or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of subsection (f) of this Section 12.07 (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section 12.07 and, to the extent expressly contemplated hereby, the Indemnitees
of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

107



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section 12.07, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $1,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate tranches
on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section 12.07 and, in
addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) a
Revolving Commitment if such assignment is to a Person that is not a Lender with
a Revolving Commitment, an Affiliate of such assigning Lender or an Approved
Fund with respect to such Lender or (ii) a Term Loan to a Person who is not a
Lender, an Affiliate of a Lender or an Approved Fund.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500, and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

108



--------------------------------------------------------------------------------

(v) No Assignment to any Loan Party. No such assignment may be made to any Loan
Party or its Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 12.07, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section 12.07.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (the “Registrar”), shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, the principal amounts of the Loans owing to, and the Letter of
Credit Liabilities held by, each Lender pursuant to the terms hereof from time
to time (the “Register”). No assignment or transfer of a Loan or a Commitment
shall be effective unless and until registered in the Register. The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary, provided that, failure to
make any such recordation, or any error in such recordation, shall not affect
any Lender’s Commitments or the Borrower’s or other Loan Party’s Obligations in
respect of any Loan or Letter of Credit. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice. Each Borrower hereby designates the entity
serving as the Administrative Agent to serve as the Borrower’s agent solely for
purposes of maintaining the Register as provided in this Section 12.07, and the
Borrower hereby agrees that the entity serving as Registrar and its Affiliates,
and their respective officers, directors, employees and agents shall constitute
Indemnitees under Section 12.05. At the request of the registered Lender, the
Registrar shall note a collateral assignment of a Loan on the Register and,
provided that the Registrar has received the name and address of such collateral
assignee, the Registrar (i) shall not permit any further transfers of the Loan
on the Register absent receipt of written consent to such transfers from such
collateral assignee and (ii) shall record the transfer of the Loan on the
Register to such collateral assignee (or such collateral assignee’s designee,
nominee or assignee) upon written request by such collateral assignee.

 

109



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, any Loan Party, the Administrative Agent or the L/C
Issuer, sell participations to any Person (other than a natural person or any
Loan Party or any of its Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it
(including such Lender’s Letter of Credit Liabilities)); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, each other Loan Party,
the Administrative Agent and the Lenders and the L/C Issuer shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso of
Section 12.01 that affects such Participant. Subject to subsection (e) of this
Section 12.07, the Borrower and each other Loan Party agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section 12.07. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.09 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.12 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 3.01, 3.04 or 3.05 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01 as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank and any pledge to a trustee as security
for the benefit of the noteholders and other securityholders or creditors of a
Lender; provided that no such pledge or assignment shall release such Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto until the provisions of this Section 12.07
regarding assignment are satisfied with respect to such pledge.

 

110



--------------------------------------------------------------------------------

(g) Lender Securitization. In addition to any other assignment permitted
pursuant to this Section 12.07, the Loan Parties hereby acknowledge that (x) the
Lenders, their Affiliates and Approved Funds (the “Lender Parties”) may sell or
securitize the Loans (a “Lender Securitization”) through the pledge of the Loans
as collateral security for loans to a Lender Party or the assignment or issuance
of direct or indirect interests in the Loans (such as, for instance,
collateralized loan obligations), and (y) such Lender Securitization may be
rated by a Rating Agency. The Loan Parties shall reasonably cooperate with the
Lender Parties to effect the Lender Securitization at the expense of the
applicable Lender Party, including by (a) amending this Agreement and the other
Loan Documents, and executing such additional documents, as reasonably requested
by the Lenders in connection with the Lender Securitization; provided that
(i) any such amendment or additional documentation does not impose additional
costs on the Borrower and (ii) any such amendment or additional documentation
does not adversely affect the rights, or, without the Borrower’s consent (not to
be unreasonably withheld or delayed), materially increase the obligations, of
the Borrower under the Loan Documents or change or affect in a manner adverse to
the Borrower the financial terms of the Loans, (b) providing such information as
may be reasonably requested by the Lenders or Rating Agencies in connection with
the rating of the Loans or the Lender Securitization, and (c) providing a
certificate (i) agreeing to indemnify the Lender Parties, or any party providing
credit support or otherwise participating in the Lender Securitization,
including any investors in a Lender Securitization entity (collectively, the
“Lender Securitization Parties”) for any losses, claims, damages or liabilities
(the “Lender Securitization Liabilities”) to which the Lender Parties or such
Lender Securitization Parties may become subject insofar as the Lender
Securitization Liabilities arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact contained in any Loan Document
or in any writing delivered by or on behalf of any Loan Party to the Lender
Parties in connection with any Loan Document or arise out of or are based upon
the omission or alleged omission to state therein a material fact required to be
stated therein, or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading, and such
indemnity shall survive any transfer by the Lenders or their successors or
assigns of the Loans, and (ii) agreeing to reimburse the Lender Parties and the
other Lender Securitization Parties for any legal or other expenses reasonably
incurred by such Persons in connection with defending the Lender Securitization
Liabilities.

(h) Consent to Disclosure. Subject to the provisions of Section 12.08, each Loan
Party authorizes each Lender to disclose to any prospective participant or
assignee of a Commitment, any and all information in such Lender’s possession
concerning the Loan Parties and their financial affairs which has been delivered
to such Lender by or on behalf of the Loan Parties pursuant to this Agreement,
or which has been delivered to such Lender by or on behalf of the Loan Parties
in connection with such Lender’s credit evaluation of the Loan Parties prior to
entering into this Agreement.

12.08 Confidentiality.

(a) Each of the Administrative Agent and each Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and Approved Funds and to its and its
Affiliates’ and Approved Funds’ respective partners, directors, officers,
employees, agents, consultants, counsel, accountants, advisors, actual and
prospective investors, and other representatives (collectively, the
“Representatives”) (it being understood that the Persons to

 

111



--------------------------------------------------------------------------------

whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), or to Rating
Agencies, (b) to the extent requested by any regulatory authority purporting to
have jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar judicial or legal
process, and if practicable following prior written notice to the Borrower and a
reasonable period of time in the circumstances for the Borrower to object to
such disclosure, (d) to any other party hereto, (e) in connection with and to
the extent necessary for the exercise of any remedies hereunder or under any
other Loan Document or any action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) to (i) any assignee or pledgee of or Participant in, or any prospective
assignee or pledgee of or Participant in, any of its rights or obligations under
this Agreement, or (ii) any actual or prospective counterparty to any swap or
derivative transaction relating to the Borrower or any other Loan Party and its
obligations, provided that such parties agree to be bound by confidentiality
provisions substantially similar to those hereunder, and to the Representatives
of the foregoing parties in clauses (i) and (ii), (g) with the consent of the
Borrower, or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section 12.08 or (ii) becomes
available to the Administrative Agent, any Lender, or any of their respective
Representatives on a non-confidential basis from a source other than the Loan
Parties, unless the Administrative Agent or such Lender, respectively, is aware
that such source otherwise breached its obligations of confidentiality in
disclosing such information. The terms of this provision shall supersede and
replace any previous agreement regarding the confidentiality of the Information.
This provision shall survive the termination of the Commitments and payment of
the Obligations. For purposes of this Section 12.08, (i) “Information” means,
all information received from any Loan Party or any of its Subsidiaries relating
to any Loan Party or any of its Subsidiaries or any of their respective
businesses, other than any such information that is available to or in the
possession of the Administrative Agent, any Lender or the L/C Issuer or their
Representatives on a non-confidential basis prior to disclosure by any Loan
Party or any of its Subsidiaries, provided that, such information was or is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section 12.08
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information and
(ii) “Rating Agencies” means Moody’s, S&P, Fitch Ratings Ltd., or any other
nationally recognized rating agency or service.

(b) Neither the Borrower or any Affiliate thereof will issue any press releases
or other public disclosure using the name of “CIT Healthcare LLC” or its
Affiliates or any other Lender or its Affiliates or referring to this Agreement
or the other Loan Documents without at least three (3) Business Days’ prior
notice to such Lender and without the prior written consent of such Lender
unless (and only to the extent that) the Borrower or such Affiliate is required
to do so under law and then, in any event, the Borrower or such Affiliate will
consult with such Lender before issuing such press release or other public
disclosure. The Borrower hereby consents to the publication by any Lender of a
tombstone or similar advertising material relating to the financing transactions
contemplated by this Agreement. Each Lender reserves the right to provide to
industry trade organizations information necessary and customary for inclusion
in league table measurements.

 

112



--------------------------------------------------------------------------------

12.09 Set-off. In addition to any rights and remedies of the Lenders provided by
law, upon the occurrence and during the continuance of any Event of Default,
each Lender and any Affiliate of a Lender is authorized at any time and from
time to time, with the prior written consent of the Administrative Agent, but
without prior notice to the Borrower or any other Loan Party, any such notice
being waived by the Borrower (on its own behalf and on behalf of each Loan
Party) to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other indebtedness at any time owing by, such Lender or such
Affiliate to or for the credit or the account of the respective Loan Parties
against any and all Obligations owing to such Lender hereunder or under any
other Loan Document, now or hereafter existing, irrespective of whether or not
the Administrative Agent or such Lender shall have made demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or indebtedness. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set-off and application
made by such Lender; provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application.

12.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

12.11 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

12.12 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter; provided that the Fee Letter and the Commitment Letter
shall survive the effectiveness of this Agreement and the initial Credit
Extensions hereunder and shall continue to be in full force and effect after the
Closing Date in accordance with its terms. In the event of any conflict between
the provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

 

113



--------------------------------------------------------------------------------

12.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

12.14 Severability. If any provision of this Agreement or any other Loan
Document is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

12.15 Replacement of Lenders. Under any circumstances set forth herein providing
that the Borrower shall have the right to replace a Lender as a party to this
Agreement, the Borrower may, upon notice to such Lender and the Administrative
Agent, replace such Lender by causing such Lender to assign at par (plus accrued
interest and fees) its Revolving Commitment and outstanding Loans (with the
assignment fee to be paid by the Borrower in such instance) pursuant to
Section 12.07(b) to one or more other Lenders or eligible assignees procured by
the Borrower (each, a “replacement lender”); provided, however, that if the
Borrower elects to exercise such right with respect to any Lender pursuant to
Section 3.06(b), it shall be obligated to replace all Lenders that have made
similar requests for compensation pursuant to Section 3.01, 3.02 or 3.04. The
Borrower shall have reimbursed such Lender for its increased costs and
additional payments for which it is entitled to reimbursement under
Section 3.01, 3.04 or 3.05, as applicable, through the date of such sale and
assignment. Any Lender being replaced shall execute and deliver an Assignment
and Assumption with respect to such Lender’s Commitment and outstanding Loans
and such Lender’s Letter of Credit Liabilities.

12.16 Governing Law.

(a) THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

(b) EACH PARTY HERETO HEREBY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF THE
SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY (INCLUDING ITS
APPELLATE DIVISION), AND OF

 

114



--------------------------------------------------------------------------------

ANY OTHER APPELLATE COURT IN THE STATE OF NEW YORK, FOR THE PURPOSES OF ALL
LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS LOAN AGREEMENT OR THE OTHER
LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH LOAN PARTY HEREBY
ALSO SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ALL FEDERAL AND STATE COURTS
SITTING IN ANY STATE IN WHICH A BORROWER OR OTHER LOAN PARTY OWNS PROPERTY OR
OPERATES ITS BUSINESS. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH
A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

12.17 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

12.18 USA Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Loan Parties that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the Patriot Act.

12.19 Nonliability of Lenders. The relationship between the Loan Parties on the
one hand and the Lenders and the Administrative Agent on the other hand shall be
solely that of borrower or guarantor, as applicable, and lender. Neither the
Administrative Agent nor any Lender has any fiduciary relationship with or duty
to any Loan Party arising out of or in connection with this Agreement or any of
the other Loan Documents, and the relationship between the Loan Parties, on the
one hand, and the Administrative Agent and the Lenders, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor. Neither
the Administrative Agent nor any Lender undertakes any responsibility to any
Loan Party to review or inform any Loan Party of any matter in connection with
any phase of any Loan Party’s business or operations. The Loan Parties agree
that neither the Administrative Agent nor any Lender shall have liability to any
Loan Party (whether sounding in tort, contract or otherwise) for losses suffered
by any Loan Party in connection with, arising out of, or in any way related to
the transactions contemplated and the

 

115



--------------------------------------------------------------------------------

relationship established by the Loan Documents, or any act, omission or event
occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought. NO LENDER PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM
THE USE BY OTHERS OF ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH
INTRALINKS OR OTHER SIMILAR INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH
THIS AGREEMENT, NOR SHALL ANY LENDER PARTY HAVE ANY LIABILITY WITH RESPECT TO,
AND THE BORROWER REPRESENTATIVE ON BEHALF OF ITSELF AND EACH OTHER LOAN PARTY,
HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE FOR ANY SPECIAL, PUNITIVE,
INDIRECT OR CONSEQUENTIAL DAMAGES RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR ARISING OUT OF ITS ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH
(WHETHER BEFORE OR AFTER THE CLOSING DATE). The Loan Parties acknowledge that
they have been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party. No joint
venture is created hereby or by the other Loan Documents or otherwise exists by
virtue of the transactions contemplated hereby among the Agents, Lenders or
among the Loan Parties and the Lenders and the Agents.

Signature Pages Follow

 

116



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:     THE PROVIDENCE SERVICE CORPORATION     By:   /s/ Fletcher McCusker
        Fletcher McCusker, Chairman GUARANTORS:       A TO Z IN-HOME TUTORING
LLC       ALPHACARE RESOURCES, INC.       CAMELOT CARE CENTERS, INC.      
CHILDREN’S BEHAVIORAL HEALTH, INC.       DOCKSIDE SERVICES, INC.      
DRAWBRIDGES COUNSELING SERVICES, LLC       FAMILY-BASED STRATEGIES, INC.      
FAMILY PRESERVATION SERVICES, INC.       FAMILY PRESERVATION SERVICES OF
FLORIDA, INC.      

FAMILY PRESERVATION SERVICES OF NORTH CAROLINA, INC.

     

FAMILY PRESERVATION SERVICES OF WASHINGTON D.C., INC.

     

FAMILY PRESERVATION SERVICES OF WEST VIRGINIA, INC.

     

HEALTH TRANS, INC.

     

LOGISTICARE, INC.

     

MAPLE STAR NEVADA

     

OASIS COMPREHENSIVE FOSTER CARE LLC

     

PROVIDENCE COMMUNITY CORRECTIONS, INC.

     

PROVIDENCE COMMUNITY SERVICES, INC.

     

PROVIDENCE MANAGEMENT CORPORATION OF FLORIDA

     

PROVIDENCE OF ARIZONA, INC.

     

PROVIDENCE SERVICE CORPORATION OF ALABAMA

     

PROVIDENCE SERVICE CORPORATION OF DELAWARE

     

PROVIDENCE SERVICE CORPORATION OF MAINE

     

PROVIDENCE SERVICE CORPORATION OF NEW JERSEY, INC.

     

PROVIDENCE SERVICE CORPORATION OF OKLAHOMA

     

PROVIDENCE SERVICE CORPORATION OF TEXAS

     

RED TOP TRANSPORTATION, INC.

     

RIO GRANDE MANAGEMENT COMPANY, L.L.C.

     

TRANSITIONAL FAMILY SERVICES, INC.

     

W.D. MANAGEMENT, L.L.C.

    By:    /s/ Fletcher McCusker         Name:    Fletcher McCusker,        
Title:   Chairman of each of the above named entities

(Signature Page to Credit and Guaranty Agreement)



--------------------------------------------------------------------------------

GUARANTORS:     CHOICES GROUP, INC. (continued)     PROVIDENCE COMMUNITY
SERVICES, LLC     By:   /s/ Fletcher McCusker         Name:   Fletcher McCusker
        Title:   Chief Executive Officer of each of the above named entities    
CHARTER LCI CORPORATION     PROVADO TECHNOLOGIES, INC.     By:   /s/ John L.
Shermyen         Name:   John L. Shermyen         Title:   President of each of
the above named entities     LOGISTICARE SOLUTIONS, LLC     By:   /s/ John L.
Shermyen         Name:   John L. Shermyen         Title:   Manager

(Signature Page to Credit and Guaranty Agreement)



--------------------------------------------------------------------------------

CIT Healthcare LLC, as Administrative Agent and Lender By:   /s/ John Cappellari
  Name: John Cappellari   Title: Vice President

(Signature Page to Credit and Guaranty Agreement)



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Co-Documentation Agent and Lender By:   /s/ Mathew
Buchwald   Name: Mathew Buchwald   Title: Vice President

(Signature Page to Credit and Guaranty Agreement)



--------------------------------------------------------------------------------

SUNTRUST BANK,

as Co-Documentation Agent and Lender

By:   /s/ Mark E. Kelley   Name: Mark E. Kelley   Title: Managing Director

(Signature Page to Credit and Guaranty Agreement)



--------------------------------------------------------------------------------

ING CAPITAL LLC, as Co-Syndication Agent and Lender By:   /s/ Mike Garvin  
Name: Mike Garvin   Title: Managing Director

(Signature Page to Credit and Guaranty Agreement)



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Co-Syndication Agent and Lender By:   /s/ Gordon C.
MacArthur   Name: Gordon C. MacArthur   Title: Authorized Signatory

(Signature Page to Credit and Guaranty Agreement)



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)

Excluded Subsidiaries

College Community Services

Maple Star Colorado

Maple Star Oregon, Inc.

Provado Insurance Services, Inc.

Social Services Providers Captive Insurance Co.

 

124



--------------------------------------------------------------------------------

SCHEDULE 1.01(b)

Existing Letters of Credit

 

1. Letter of Credit No.        , dated April 1, 2005, issued by Bank of America,
N.A. on behalf of LogistiCare Solutions, LLC, to First Indemnity of America
Insurance Company - $1,250,000 outstanding

 

2. Letter of Credit No.        , dated December 9, 2004, issued by Fleet
National Bank, on behalf of Provado Insurance Services, Inc. to Discover
Reinsurance Company - $1,084,360 outstanding

 

3. Letter of Credit No.        , dated January 17, 2006, issued by Fleet
National Bank, on behalf of Provado Insurance Services, Inc. to Discover
Reinsurance Company - $2,008,743 outstanding

 

4. Letter of Credit No.        , dated December 29, 2005, issued by Bank of
America, N.A., on behalf of LogistiCare Solutions, LLC, to Humana Medicaid -
$135,000 outstanding

 

5. Letter of Credit No.        , dated November 30, 2006, issued by Bank of
America, N.A., on behalf of LogistiCare Solutions, LLC, to The Hanover Insurance
Company - $2,546,237 outstanding

 

6. Letter of Credit No.        , dated February 7, 2007, issued by Bank of
America, N.A. on behalf of LogistiCare Solutions, LLC, to The Westchester Fire
Insurance Company – $5,689,337.24

 

7. Letter of Credit No.        , dated June 14, 2007, issued by Bank of America,
N.A., on behalf of LogistiCare Solutions, LLC, to Amerigroup Corporation. -
$423,387.00

 

125



--------------------------------------------------------------------------------

SCHEDULE 1.01(c)

Collateralized Investments

 

Instrument:    Promissory Note Holder:    The Providence Service Corporation
Borrower:    The ReDCo Group, Inc. Original Amount:    $600,000
Balance at 10/31/07:    $600,000

 

126



--------------------------------------------------------------------------------

SCHEDULE 5.06

Litigation

None.

 

127



--------------------------------------------------------------------------------

SCHEDULE 5.10

The Providence Service Corporation Insurance Schedule

 

Policy

Term

  

Company/Policy

No.

 

Coverage

 

Amount

04/12/07 – 04/12/08   

Lexington Insurance Co.

3905769

 

Healthcare Professional & General Liability

Claims Made Form

 

General Liability:

General Aggregate

Products/Completed Operations Aggregate

Personal/Advertising Injury Aggregate

Each Occurrence

Damage to Rented Premises (each occurrence)

Medical Expense, each person

 

Professional Liability:

Each Medical Incident

Aggregate

 

 

 

 

 

$3,000,000

Included

Included

$1,000,000

$     50,000

$       5,000

 

 

$1,000,000

$3,000,000

05/15/07 – 05/15/08   

ACE American Insurance Co.

WLRC4445984A

 

Workers’ Compensation & Employers Liability

Workers’ Compensation

 

Employers Liability

Bodily injury by accident, each accident

Bodily injury by disease, policy limit

Bodily injury by disease, each employee

 

 

Statutory

 

 

$1,000,000

$1,000,000

$1,000,000

04/12/07 – 04/12/08   

Lexington

6793717

 

Umbrella Liability

Claims Made Form

 

Occurrence and Aggregate Limit

 

Coverage is excess of underlying GL/PL,

automobile liability, and employer’s liability

policies

 

 

 

 

$3,000,000

03/01/07 – 03/01/08   

Philadelphia Insurance

PHPK220077

 

Property

 

Limits Scheduled

  03/01/07 – 03/01/08   

Philadelphia Insurance

PHPK220077

 

Automobile Liability

 

Combined Single Limit

(including non-owned and hired auto liability)

 

 

 

$1,000,000

 

128



--------------------------------------------------------------------------------

SCHEDULE 5.10

 

Policy

Term

  

Company/Policy

No.

 

Coverage

 

Amount

03/11/05 – 03/11/08   

Travelers Ins. Co.

104484348

 

Fiduciary Liability

Claims Made Form

(ERISA Bonds)

  $  1,000,000 08/31/07 – 08/31/08   

ACE American Insurance Company

DON G21675350 003

 

Employment Practices Liability Insurance (EPLI)

Claims Made Form

Retention:

*includes LogistiCare eff. 12/1/07

 

 

 

$  3,000,000

$       75,000

08/31/07 – 08/31/08   

National Union (AIG)

1932759

 

Directors & Officers Liability

Claims Made Form

Retention: Securities Claims – ($150,000 other claims)

*includes LogistiCare eff. 12/1/07

 

 

$10,000,000

$     250,000

04/19/07 – 04/19/08   

Chubb

68044132

 

Crime/Dishonesty

Retention:

 

$  5,000,000

$       10,000

07/01/07 – 01/01/08   

Brickstreet Mutual Ins. Company

WC10039132-03

 

Workers’ Compensation for West Virginia

(for FPS of WV and Ross IES)

Bodily Injury by Accident

Bodily Injury by Disease Policy Limit

Bodily Injury by Disease Each Employee

 

 

 

$  1,000,000

$     500,000

$     100,000

01/01/04 – until cancelled   

Travelers

104248245

 

Commercial Crime

Employee Dishonesty (Coverage Form A)

Limit of Insurance

 

 

 

$     500,000

 

129



--------------------------------------------------------------------------------

SCHEDULE 5.10

LogistiCare Inc. Insurance Schedule

 

Policy

Term

  

Company/Policy

No.

 

Coverage

 

Amount

06/26/07 – 06/26/08   

Hanover

ZHA005993200

 

General Liability

 

Occurrence Limit

Aggregate Limit

Retention:

 

 

 

$1,000,000

$2,000,000

$     50,000

08/15/07 – 08/15/08    Admiral Insurance Company  

Professional Liability

 

Limit Per Claim

Limit – Aggregate

Retention:

 

 

 

$5,000,000

$5,000,000

$   100,000

06/26/07 – 06/26/08   

Hanover

WDA 857354800

 

Workers’ Compensation

 

Workers’ Compensation

 

 

 

Statutory

$1,000,000

06/26/07 – 06/26/08   

Hanover

UHA005993400

 

Umbrella

 

Policy Limit

 

$5,000,000

06/26/07 – 06/26/08   

Hanover

ZHA005993200

 

Property Insurance

 

Insured Value – Blanket Limits

 

$6,498,000

01/15/07 – 01/15/08   

Discover RE

D259A00007

 

FL NET Automobile Liability

 

Policy Limit

 

$1,000,000

06/26/07 – 06/26/08   

Hanover

AHA005993300

 

Corporate Automobile Liability & Excess

Auto Hired & Non-Owned

 

*Corporate Automobile Liability

Policy Limit

 

*Excess Auto Hired & Non-Owned

Policy Limit

 

 

 

 

 

$1,000,000

 

$1,000,000

 

130



--------------------------------------------------------------------------------

SCHEDULE 5.13

Capitalization

Stock Ownership and Other Equity Interests

 

Entity Name

  

Country

/Region

  

Record Owner

  

Type of

Security

  

Ownership

Interest

  

Shares

Authorized

  

Shares

Outstanding

The Providence Service

Corporation

   USA    Publicly-held   

Common

Shares

   Publicly-held    40,000,000   

11,723,278

(as of 11/15/07)

 

        

Preferred

Stock

   100%    10,000,000    -0-

0798576 B.C. Ltd.

   Canada   

The Providence

Service Corporation

  

Common

Shares

   100%    100    100

A to Z In-Home Tutoring

LLC

   USA   

The Providence

Service Corporation

   Membership Interest    100%    N/A    Sole Member LLC

Aboriginal Jobwave Inc.

   Canada   

WCG International

Consultants Ltd.

  

Common

Shares

   100%    Unlimited Shares of Common Stock    10,000

AlphaCare Resources,

Inc.

   USA   

The Providence

Service Corporation

  

Common

Shares

   100%    100,000    7,000

Camelot Care Centers,

Inc.

   USA   

The Providence

Service Corporation

  

Class A

Voting

Common

Shares

   100%    250,000    4    USA   

The Providence

Service Corporation

  

Class B

Voting

Common

Shares

   100%    250,000    996

Charter LCI Corporation

   USA   

The Providence

Service Corporation

  

Common

Shares

   100%    1,000    100

Children’s Behavioral

Health, Inc.

   USA   

The Providence

Service Corporation

  

Common

Shares

   100%    10,000    1,000

Choices Group, Inc.

   USA   

The Providence

Service Corporation

  

Common

Shares

   100%    3,000    100

College Community

Services

   USA   

The Providence

Service Corporation

   Membership Interest    100%    100 units    100 units

 

131



--------------------------------------------------------------------------------

SCHEDULE 5.13

 

Entity Name

  

Country

/Region

  

Record Owner

  

Type of

Security

  

Ownership

Interest

  

Shares

Authorized

  

Shares

Outstanding

Cypress Management Services, Inc.

(In the process of being dissolved)

   USA   

The Providence

Service Corporation

   Common Shares    100%    1,000    100 Dockside Services, Inc.    USA   

The Providence

Service Corporation

   Common Shares    100%    1,000    100 Drawbridges Counseling Services, LLC   
USA   

The Providence

Service Corporation

   Membership Interest    100%    N/A    Sole Member LLC Family-Based
Strategies, Inc.    USA   

The Providence

Service Corporation

  

Class A Common Shares

 

   100%    100,000    84,700          Class B Common Shares    100%    200,000
   -0- Family Preservation Services, Inc.    USA   

The Providence

Service Corporation

   Common Shares    100%    25,000    25,000 Family Preservation Services of
Florida, Inc.    USA   

The Providence

Service Corporation

   Common Shares    100%    100,000    1,000 Family Preservation Services of
North Carolina, Inc.    USA   

The Providence

Service Corporation

   Common Shares    100%    100,000    1,000 Family Preservation Services of
Washington D.C., Inc.    USA   

The Providence

Service Corporation

   Common Shares    100%    10,000    1,000 Family Preservation Services of West
Virginia, Inc.    USA   

The Providence

Service Corporation

   Common Shares    100%    10,000    1,000 Health Trans, Inc.    USA   

LogistiCare

Solutions, LLC

   Common Shares    100%    1,000    1,000 Jobwave Alberta Ltd.    Canada   

WCG International

Consultants Ltd.

   Common Shares    100%   

Unlimited

Shares of

Common

Stock

   100 Jobwave Ontario Ltd.    Canada   

WCG International

Consultants Ltd.

   Common Shares    100%   

Unlimited

Shares of

Common

Stock

   100 LogistiCare, Inc.    USA   

Charter LCI

Corporation

   Common Shares    100%    1,000    100

 

132



--------------------------------------------------------------------------------

SCHEDULE 5.13

 

Entity Name

  

Country

/Region

  

Record Owner

  

Type of

Security

  

Ownership

Interest

  

Shares

Authorized

  

Shares

Outstanding

LogistiCare Solutions, LLC    USA    LogistiCare Inc.    Membership Interest   
100%    N/A   

Sole Member

LLC

Maple Star Colorado    USA   

N/A

Non-Profit

(no members)

   N/A    N/A    N/A    No Members Maple Star Nevada    USA   

The Providence

Service Corporation

   Common Shares    100%    4,000    2,000 Maple Star Oregon, Inc.    USA   

The Providence

Service Corporation

   Membership Interest    100%    N/A   

Sole Member

LLC

Oasis Comprehensive Foster Care LLC    USA   

The Providence

Service Corporation

   Membership Interest    100%    N/A   

Sole Member

LLC

Provado Insurance Services, Inc.    USA    LogistiCare Inc.    Common Shares   
100%    100,000    25,000 Provado Technologies, Inc.    USA    LogistiCare Inc.
   Common Shares    100%    1,000    100 Providence Community Corrections, Inc.
(f/k/a Camelot Care Corporation)    USA   

The Providence

Service Corporation

   Common Shares    100%    1,000    1,000 Providence Community Services, Inc.
(f/k/a Pottsville Behavioral Counselling Group, Inc.)    USA   

The Providence

Service Corporation

   Common Shares    100%    100,000    3,000 Providence Community Services, LLC
   USA   

The Providence

Service Corporation

   Membership Interest    100%    N/A   

Sole Member

LLC

Providence Management Corporation of Florida    USA   

The Providence

Service Corporation

   Common Shares    100%    100,000    1,000 Providence of Arizona, Inc.    USA
  

The Providence

Service Corporation

   Common Shares    100%    1,000,000    2,100 Providence Service Corporation of
Alabama    USA   

The Providence

Service Corporation

   Common Shares    100%    1,000    100 Providence Service Corporation of
Delaware    USA   

The Providence

Service Corporation

   Common Shares    100%    10,000    1,000

 

133



--------------------------------------------------------------------------------

SCHEDULE 5.13

 

Entity Name

  

Country

/Region

  

Record Owner

  

Type of

Security

  

Ownership

Interest

  

Shares

Authorized

  

Shares

Outstanding

Providence Service

Corporation of Maine

   USA   

The Providence

Service Corporation

   Common Shares    100%    3,000    1,000

Providence Service Corporation of New

Jersey, Inc.

   USA   

The Providence

Service Corporation

   Common Shares    100%    2,500    2,500

Providence Service Corporation of

Oklahoma

   USA   

The Providence

Service Corporation

   Common Shares    100%    1,000    1,000

Providence Service Corporation of

Texas

   USA   

The Providence

Service Corporation

   Common Shares    100%    100,000    1,000

PSC of Canada Exchange

Corp.

   Canada    0798576 B.D. Ltd.    Common Shares    100%    100    100      

Wells Fargo Bank,

N.A., as escrow

agent for Ian

Ferguson

  

Class A

Special

Shares

      1,000,000    6,582      

Wells Fargo Bank,

N.A., as escrow

agent for Elizabeth

Ferguson

            6,323      

Wells Fargo Bank,

N.A., as escrow

agent for James Rae

            21,568      

Wells Fargo Bank,

N.A., as escrow

agent for Robert

Skene

            14,379      

Wells Fargo Bank,

N.A., as escrow

agent for Walrus

Holdings ltd.

            11,503      

Wells Fargo Bank,

N.A., as escrow

agent for John Parker

            10,065      

Wells Fargo Bank,

N.A., as escrow

agent for Jenco

Enterprises Ltd.

            73,368       Ian Ferguson             6,582       Elizabeth Ferguson
            6,323       James Rae             21,568       Robert Skene         
   14,379       Walrus Holdings Ltd.             11,503       John Parker      
      10,065

 

134



--------------------------------------------------------------------------------

SCHEDULE 5.13

 

Entity Name

  

Country

/Region

  

Record Owner

  

Type of

Security

  

Ownership

Interest

  

Shares

Authorized

  

Shares

Outstanding

      Jenco Enterprises Ltd.             73,368 Red Top Transportation, Inc.   
USA   

LogistiCare

Solutions, LLC

  

Common

Shares

   100%    5,320    5,320 Rio Grande Management Company, L.L.C.    USA   
The Providence Service Corporation    Membership Interest    100%    N/A    Sole
Member LLC Social Services Providers, Captive Insurance Co.    USA   
The Providence Service Corporation   

Common

Shares

   100%    100,000    10,000 Transitional Family Services Inc.    USA   
The Providence Service Corporation   

Common

Shares

   100%    500,000    9,500 W.D. Management, L.L.C.    USA    The Providence
Service Corporation    Membership Interest    100%    N/A    Sole Member LLC WCG
International Consultants Ltd.    Canada   

PSC of Canada

Exchange Corp.

  

Class “A” Common

Voting Shares

   100%    1,000,000    240,000    Canada   

PSC of Canada

Exchange Corp.

  

Class “B” Common

Voting Shares

   100%    1,000,000    760,000    Canada   

PSC of Canada

Exchange Corp.

   Class “A” Preferred    100%   

Unlimited

Shares of

Common

Stock

   8,374    Canada   

PSC of Canada

Exchange Corp.

   Class “B” Preferred    100%   

Unlimited

Shares of

Common

Stock

   5,153

 

135



--------------------------------------------------------------------------------

SCHEDULE 5.17

Patents, Patent Licenses, Trademarks and Trademark Licenses

Trademarks and Servicemarks

 

Mark

   Registration
Number     

Status

  

Owner

A TO Z IN-HOME TUTORING (typed form)    2804517      Section 8&15 Declaration
due 1/13/2010    A to Z In-Home Tutoring LLC AS THE TWIG IS BENT, SO GROWS THE
TREE    2126709      01/06/2008    Camelot Care Centers, Inc. CAMELOT    1680681
     03/24/2012    Camelot Care Centers, Inc.

Miscellaneous Design

 

LOGO [g109000gr_ex143.jpg]

 

   1750063      02/12/2013    Camelot Care Centers, Inc.

Miscellaneous Design

 

LOGO [g109000gr_ex143a.jpg]

 

   1653278      08/06/2011    Camelot Care Centers, Inc. MONITOR PRIME   
1826690      03/15/2014    Camelot Care Centers, Inc. TWIG BENDERS    1629648
     12/25/2010    Camelot Care Centers, Inc. VIRTUAL RESIDENTIAL PROGRAM (VRP)
   2760996      Section 8&15 Declaration due 9/9/2009    Family Preservation
Services, Inc. LOGISTICARE    2431949      2/27/2011    LogistiCare Solutions,
LLC

LOGISTICARE (Stylized)

 

LOGO [g109000gr_ex143b.jpg]

 

   2419882      1/9/2011    LogistiCare Solutions, LLC PROVADO TECHNOLOGIES and
Design    3298872      Section 8&15 Declaration due 9/25/2013    Provado
Technologies, Inc.

 

136



--------------------------------------------------------------------------------

SCHEDULE 5.17

 

Mark

   Registration
Number     

Status

  

Owner

 

LOGO [g109000gr_ex144.jpg]

 

           HUMAN SERVICES WITHOUT WALLS    2308229      1/18/2010    The
Providence Service Corporation

PC PROVIDENCE CORPORATION (Stylized)

 

LOGO [g109000gr_ex144a.jpg]

 

   2252504      Renewal due 6/15/2009    The Providence Service Corporation

PC PROVIDENCE SERVICE CORPORATION (Stylized)

 

LOGO [g109000gr_ex144b.jpg]

 

   3098098      Section 8&15 Declaration due 5/30/2012    The Providence Service
Corporation

Trademark/Service Marks Applications

 

Mark

   Serial
Number     

Status

  

Owner

LOGISTICAD    78349219      SOU or 4th Extension due 12/6/2007    Provado
Technologies, Inc. LOGISTICARE    78349223      SOU or 4th Extension due
12/20/2007    Provado Technologies, Inc.

Miscellaneous Design

 

LOGO [g109000gr_ex144c.jpg]

 

   78518487      SOU or Extension Past Due (5/23/2007)    Provado Technologies,
Inc. PROVADO TECHNOLOGIES    78496821      SOU or 4th Extension due 4/4/2008   
Provado Technologies, Inc.

 

137



--------------------------------------------------------------------------------

SCHEDULE 5.17

Patents

 

Title

   Patent Number   

Expiry Date

  

Owner

Transportation Dispatch and Delivery Tracking System    5122959    6/16/2009   
Logisticare Solutions, LLC

Copyrights and Copyright Licenses

 

Title

   Copyright Registration
Number  

Expiry

Date

  

Owner

Florida Camelot, Inc., policies    TXu346991   12/8/2083    Camelot Care
Centers, Inc. Camelot Care Centers, Inc., Florida Camelot, Inc., staff training
manual: level one: orientation    TXu346993   12/8/2083    Camelot Care Centers,
Inc. Camelot Care Centers, Inc., Florida Camelot, Inc., policies and procedures:
vol. one-two    TXu346969   12/8/2083    Camelot Care Centers, Inc. Camelot Care
Centers, Inc., Florida Camelot, Inc., staff training manual: level two:
inservice    TXu346992   12/8/2083    Camelot Care Centers, Inc. Twig Benders
Manual Section II: Getting to Be Human/the Developmental Process    TX1071159  
4/21/2077    Camelot Care Centers, Inc. Special People, Special Places for
Special Kids: Family Treatment Centers    TX892720   4/21/2077    Camelot Care
Centers, Inc. Camelot Care Centers: Special People for Special Kids    TX892723
  4/21/2077    Camelot Care Centers, Inc. The Twig Benders’ Manual / by James E.
Spicer    TX946160   7/26/2077    Camelot Care Centers, Inc. Camelot Care Center
Staff Training Manual    TX1071158   9/20/2077    Camelot Care Centers, Inc. The
Twig Benders Manual: V.III/by James E. Spicer    TX1462284   4/24/2080   
Camelot Care Centers, Inc. Process therapy    TX1660530
(supplement to

TX1462284)

  4/24/2080    Camelot Care Centers, Inc.

 

138



--------------------------------------------------------------------------------

SCHEDULE 5.19

Labor Matters

Collective Bargaining Agreement, by and between LogistiCare Solutions, LLC and
Service Employees International Union, Local 760 (Hartford, CT).

 

139



--------------------------------------------------------------------------------

SCHEDULE 5.20(a)

Locations of Real Property

 

Name of Loan Party

  

All Locations where Loan Party Maintains

Equipment to Bill, Collect and Track Accounts

The Providence Service Corporation   

5524 E. Fourth St.

Tucson, Arizona 85711

 

A to Z In-Home Tutoring LLC   

215 Centerview Drive, Suite 300

Brentwood, TN 37027

 

AlphaCare Resources, Inc.   

South Division Back Office

4910-D Creekside Drive

Clearwater, FL 33760

 

Charter LCI Corporation   

1800 Phoenix Blvd., Suite 120

College Park, GA 30349

 

Children’s Behavioral Health, Inc.   

College Park Plaza, #203

Johnstown, PA 15904

 

1392 East State Street

Sharon, PA 16416

 

Choices Group, Inc.   

800 S. Valley Blvd.

Las Vegas, NV 89101

 

Dockside Services, Inc.   

10304 Spotsylvania Ave., 3rd floor

Fredericksburg, VA 22408

 

Drawbridges Counseling Services, LLC   

10304 Spotsylvania Ave., 3rd floor

Fredericksburg, VA 22408

 

Family-Based Strategies, Inc.   

10304 Spotsylvania Ave., 3rd floor

Fredericksburg, VA 22408

 

Family Preservation Services, Inc.   

10304 Spotsylvania Ave., 3rd floor

Fredericksburg, VA 22408

 

Family Preservation Services of Florida, Inc.   

South Division Back Office

4910-D Creekside Drive

Clearwater, FL 33760

 

Family Preservation Services of North Carolina, Inc.   

4601 Park Road, Suite 580

Charlotte, NC 28209

 

53 S. French Broad Ave., 3rd floor

Asheville, NC 28801

 

 

140



--------------------------------------------------------------------------------

SCHEDULE 5.20(a)

 

Name of Loan Party

  

All Locations where Loan Party Maintains

Equipment to Bill, Collect and Track Accounts

Family Preservation Services of Washington, D.C., Inc.   

10304 Spotsylvania Ave., 3rd floor

Fredericksburg, VA 22408

 

Family Preservation Services of West Virginia, Inc.   

10304 Spotsylvania Ave., 3rd floor

Fredericksburg, VA 22408

 

Health Trans, Inc.   

1800 Phoenix Blvd., Suite 120

College Park, GA 30349

 

LogistiCare, Inc.   

1800 Phoenix Blvd., Suite 120

College Park, GA 30349

 

LogistiCare Solutions, LLC   

1800 Phoenix Blvd., Suite 120

College Park, GA 30349

 

Maple Star Nevada   

630 N. Craycroft Road

Tucson, AZ 85711

 

Oasis Comprehensive Foster Care LLC   

10304 Spotsylvania Ave.

Fredericksburg, VA 22408

 

Provado Insurance Services, Inc.   

1800 Phoenix Blvd., Suite 120

College Park, GA 30349

 

Provado Technologies, Inc.   

1800 Phoenix Blvd., Suite 120

College Park, GA 30349

 

Providence Community Corrections, Inc. (f/k/a Camelot Care Corporation)

  

 

1000 Iris Drive, Suite E

Conyers, GA 30094

 

Providence Community Services, Inc. (f/k/a Pottsville Behavioral Counseling
Group, Inc.)   

221 Mahantongo Street*

Pottsville, PA 17901

 

210 S. Centre Street

Pottsville, PA 17901

 

*Property owned by Providence Community Services, Inc.

 

 

141



--------------------------------------------------------------------------------

SCHEDULE 5.20(a)

 

Name of Loan Party

  

All Locations where Loan Party Maintains

Equipment to Bill, Collect and Track Accounts

Providence Community Services, LLC   

4281 Katella Ave., Ste. 201

Los Alamitos, CA 90720

 

11745 Firestone Blvd.., #102

Norwalk, CA 90650

 

21520 S. Pioneer Blvd., #110

Hawaiian Gardens, CA 90716

 

2183 Fairview, Ste. 100 & 211

Costa Mesa, CA 92627

 

217 W. Cerritos Avenue, Bldg. 8

Anaheim, CA 92805

 

1633 E. 4th Street, #120

Santa Ana, CA 92701

 

Providence Community Services, LLC (cont.)   

17542 Irivne Blvd., #F

Tustin, CA 92780

 

1717 Orangewood Ave., #G

Orange, CA 92868

 

3188 “F” Airway Ave.

Costa, CA 92626

 

4660 El Cajon Blvd., #210

San Diego, CA 92115

 

3635 Ruffin Road, Suite 100

San Diego, CA 92123

 

Providence Management Corporation of Florida, Inc.   

South Division

4910-D Creekside Drive

Clearwater, FL 33760

 

Providence of Arizona, Inc.   

630 N. Craycroft Road

Tucson, AZ 85711

 

Providence Service Corporation of Alabama   

600 Vestavia Pkwy, Ste. 220

Birmingham, AL 35216

 

Providence Service Corporation of Delaware   

260 Chapman Road, Ste. 100-B

Newark, DE 19702

 

Providence Service Corporation of Maine   

10304 Spotsylvania Ave., 3rd floor

Fredericksburg, VA 22408

 

 

142



--------------------------------------------------------------------------------

SCHEDULE 5.20(a)

 

Name of Loan Party

  

All Locations where Loan Party Maintains

Equipment to Bill, Collect and Track Accounts

Providence Service Corporation of New Jersey, Inc.   

10304 Spotsylvania Ave., 3rd floor

Fredericksburg, VA 22408

 

Providence Service Corporation of Oklahoma   

630 N. Craycroft Road

Tucson, AZ 85711

 

134 N. 12th

Durant, OK 74701

 

105 Plaza

Madill, OK 73446

 

Providence Service Corporation of Texas   

South Division Back Office

4910-D Creekside Drive

Clearwater, FL 33760

 

Red Top Transportation, Inc.   

1800 Phoenix Blvd., Suite 120

College Park, GA 30349

 

Rio Grande Management Company, L.L.C.   

425-C Telshor Blvd., #201

Las Cruces, NM 88011

 

Transitional Family Services, Inc.   

1830 Water Place, Ste. 220

Atlanta, GA 30339

 

South Division Back Office

4910-D Creekside Dr.

Clearwater, FL 33760

 

W.D. Management, L.L.C.   

2626 W. College Road

Springfield, MO 65802

 

 

143



--------------------------------------------------------------------------------

SCHEDULE 5.20(b)

Locations of Chief Executive Office

 

Exact Legal Name of Loan

Party

  

Address of Chief

Executive Office

   Organization ID No.   Federal Taxpayer
ID No. The Providence Service Corporation   

5524 E. Fourth St.

Tucson, AZ 85711

   2697846   86-0845127 A to Z In-Home Tutoring LLC   

5524 E. Fourth St.

Tucson, AZ 85711

   LLC14823-2002   61-1436598 AlphaCare Resources, Inc.   

5524 E. Fourth St.

Tucson, AZ 85711

   J803504   58-1779414 Camelot Care Centers, Inc.   

5524 E. Fourth St.

Tucson, AZ 85711

   54319363   36-3465604 Charter LCI Corporation   

5524 E. Fourth St.

Tucson, AZ 85711

   3784725   20-0956611 Children’s Behavioral Health, Inc.   

5524 E. Fourth St.

Tucson, AZ 85711

   3295728   20-2639439 Choices Group, Inc.   

5524 E. Fourth St.

Tucson, AZ 85711

   3271676   88-0469530 Dockside Services, Inc   

5524 E. Fourth St.

Tucson, AZ 85711

   1999091199 (Indiana)   35-2085281 Drawbridges Counseling Services, LLC   

5524 E. Fourth St.

Tucson, AZ 85711

   0548838   61-1432345 Family-Based Strategies, Inc.   

5524 E. Fourth St.

Tucson, AZ 85711

   3871280   20-1159678 Family Preservation Services, Inc.   

5524 E. Fourth St.

Tucson, AZ 85711

   03917762   54-1620121 Family Preservation Services of Florida, Inc.   

5524 E. Fourth St.

Tucson, AZ 85711

   P98000061241   65-0848685 Family Preservation Services of North Carolina,
Inc.   

5524 E. Fourth St.

Tucson, AZ 85711

   0516126   86-0976674 Family Preservation Services of Washington D.C., Inc.   

5524 E. Fourth St.

Tucson, AZ 85711

   232743   20-0086731 Family Preservation Services of West Virginia, Inc.   

5524 E. Fourth St.

Tucson, AZ 85711

   41991   86-1035573 Health Trans, Inc.   

5524 E. Fourth St.

Tucson, AZ 85711

   2524589   65-0613681 LogistiCare, Inc.   

5524 E. Fourth St.

Tucson, AZ 85711

   2387136   13-3765416 LogistiCare Solutions, LLC   

5524 E. Fourth St.

Tucson, AZ 85711

   3090594   58-2491253

 

144



--------------------------------------------------------------------------------

SCHEDULE 5.20(b)

 

Exact Legal Name of Loan

Party

  

Address of Chief

Executive Office

   Organization ID No.    Federal Taxpayer
ID No. Maple Star Nevada   

5524 E. Fourth St.

Tucson, AZ 85711

   C11396-1994    88-0321776 Oasis Comprehensive Foster Care LLC   

5524 E. Fourth St.

Tucson, AZ 85711

   0571424    35-2230313 Provado Technologies, Inc.   

5524 E. Fourth St.

Tucson, AZ 85711

   P02000130087    22-3895026 Providence Community Corrections, Inc.   

5524 E. Fourth St.

Tucson, AZ 85711

   2656006    62-1651095 Providence Community Services, Inc.   

5524 E. Fourth St.

Tucson, AZ 85711

   2654779    23-2820336 Providence Community Services, LLC   

5524 E. Fourth St.

Tucson, AZ 85711

   2903957    33-0797276 Providence Management Corporation of Florida   

5524 E. Fourth St.

Tucson, AZ 85711

   P04000048214    20-0991181 Providence of Arizona, Inc.   

5524 E. Fourth St.

Tucson, AZ 85711

   05265760    86-0706547 Providence Service Corporation of Alabama   

5524 E. Fourth St.

Tucson, AZ 85711

   D/C 254-522    Pending Providence Service Corporation of Delaware   

5524 E. Fourth St.

Tucson, AZ 85711

   3616438    59-3766748 Providence Service Corporation of Maine   

5524 E. Fourth St.

Tucson, AZ 85711

   200008460    86-0970832 Providence Service Corporation of New Jersey, Inc.   

5524 E. Fourth St.

Tucson, AZ 85711

   01000954635    91-1908614 Providence Service Corporation of Oklahoma   

5524 E. Fourth St.

Tucson, AZ 85711

   1900604755    74-2884198 Providence Service Corporation of Texas   

5524 E. Fourth St.

Tucson, AZ 85711

   0147065000    74-2868929 Red Top Transportation, Inc.   

5524 E. Fourth St.

Tucson, AZ 85711

   M10450    59-2499262 Rio Grande Management Company, L.L.C.   

5524 E. Fourth St.

Tucson, AZ 85711

   L10016299    86-1041182 Transitional Family Services, Inc.   

5524 E. Fourth St.

Tucson, AZ 85711

   K101001    58-1923779 W.D. Management, L.L.C.   

5524 E. Fourth St.

Tucson, AZ 85711

   LC0002505    43-1699690

 

145



--------------------------------------------------------------------------------

SCHEDULE 5.23

Material Contracts

None.

 

146



--------------------------------------------------------------------------------

SCHEDULE 5.28

Medicare and Medicaid Notices and Filings

None.

 

147



--------------------------------------------------------------------------------

SCHEDULE 6.17

Deposit Accounts

 

Bank

  

Account Number

  

Description

Compass Bank       Providence Service Corporation Lockbox Wachovia Bank      
Family Preservation Services, Inc. Lockbox Wachovia Bank       Transitional
Family Services, Inc. Lockbox Wachovia Bank       Family Preservation Services
of Florida, Inc. Lockbox Compass Bank       The Providence Service Corporation
Bank of Tucson       The Providence Service Corporation Raymond James and
Associates, Inc.       Providence Service Corporation Investment Account
Logisticare:       SunTrust       Solutions Master SunTrust       Solution
Master Lockbox SunTrust       Solutions Operation SunTrust       Solutions CBL
SunTrust       Provado Technology Services Operating SunTrust       Provado
Technology Services Lockbox Bank of America       Solutions Debt & Overnight
Investment Account Bank of America       Provado Technology Services

 

148



--------------------------------------------------------------------------------

SCHEDULE 7.01

Liens Existing on the Closing Date

 

  1. Reinsurance Trust Agreement dated August 1, 2006, by and between Provado
Insurance Services, Inc. and Discover Reinsurance Company named Discover
Reinsurance Company beneficiary of Provado Insurance Services, Inc. Fifth Third
Bank Investment bank account #

 

  2. South Carolina Department of Insurance Certificate of Authority dated
December 31, 2004, by and between South Carolina Department of Insurance and
Provado Insurance Services, Inc requires statutory obligation of $250,000 in
unencumbered capital and surplus in an account in the name of Provado Insurance
Services, Inc with Bank of America.

 

  3. Florida Miami Dade County Bid Deposit, dated November 6, 2006 in the amount
of $10,000

 

  4. Liens on Certificate of Deposit number          securing Irrevocable
Standby Letter of Credit No.         , dated 6/30/07, issued by Bank of Tucson,
on behalf of Providence Service Corporation, to AmSouth Bank for $175,000

 

  5. Liens on Certificate of Deposit number          securing Irrevocable Letter
of Credit No.         , dated 12/29/06, issued by Wells Fargo Bank N.A., on
behalf of Social Services Providers Captive Insurance Company, to Ace American
Insurance Company for $1,046,000

 

  6. Liens on Certificate of Deposit number          securing Irrevocable Letter
of Credit No.         , dated 9/8/07, issued by Wells Fargo Bank N.A., on behalf
of Social Services Providers Captive Insurance Company, to Lexington Insurance
Company for $1,000,000

 

  7. Liens on Certificate of Deposit number          securing Irrevocable Letter
of Credit No.         , dated 7/8/07, issued by Wells Fargo Bank N.A., on behalf
of Social Services Providers Captive Insurance Company, to Ace American
Insurance Company for $775,000

 

  8. Liens on Certificate of Deposit number          securing Irrevocable Letter
of Credit No.         , dated 7/18/07, issued by Wells Fargo Bank N.A., on
behalf of Social Services Providers Captive Insurance Company, to Lexington
Insurance Company for $2,250,000

 

  9. Liens on Certificate of Deposit number          securing Irrevocable Letter
of Credit No.         , dated 7/18/07, issued by Wells Fargo Bank N.A., on
behalf of Social Services Providers Captive Insurance Company, to Ace American
Insurance Company for $1,140,000

 

149



--------------------------------------------------------------------------------

SCHEDULE 7.01

 

  10. Liens evidenced by the following UCC-1 Financing Statements:

 

DEBTORS

  

JURISDICTION SEARCHED

  

SEARCH

RESULTS

A to Z In-Home Tutoring, LLC

   STATE OF NEVADA (SOO)   

#2004036624-4 filed 12/02/2004

SP: BancLease Acceptance Corporation

Collateral: leased equipment

A to Z In-Home Tutoring, LLC (continued)    STATE OF TENNESSEE   

#205-041242 filed 10/19/2005

SP: Wells Fargo Financial Leasing

Collateral: leased equipment

Camelot Care Centers, Inc.    STATE OF ILLINOIS (SOO)   

#9097422 filed 09/22/2004

SP: Greatamerica Leasing Corporation

Collateral: leased equipment, proceeds

     

#12213190 filed 06/16/2007

SP: US Bancorp

Collateral: specific equipment

     

#12426747 filed 08/24/2007

SP: Greatamerica Leasing Corporation

Collateral: leased equipment, proceeds

Choices Group, Inc.    STATE OF DELAWARE (SOO)   

#10775390 filed 08/03/2001

Continuation filed 05/23/2006

SP: Dade Behring Financial Services

Collateral: specific equipment, proceeds

Family Preservation Services of Florida, Inc.    FLORIDA UCC (SOO)   

#200407695808 filed 08/19/2004

SP: US Bancorp

Collateral: leased equipment

     

#200407797554 filed 09/01/2004

SP: US Bancorp

Collateral: leased equipment

     

#200604027158 filed 10/31/2006

SP: US Bancorp

Collateral: leased equipment

Logisticare, Inc.    STATE OF DELAWARE (SOO)   

#51552711 filed 05/19/2005

SP: Konica Minolta Business Solutions U.S.A., Inc.

Collateral: leased equipment

     

#2007 0232503 filed 01/18/2007

SP: Konica Minolta Business Solutions U.S.A., Inc.

Collateral: leased equipment

 

150



--------------------------------------------------------------------------------

SCHEDULE 7.01

 

DEBTORS

  

JURISDICTION SEARCHED

  

SEARCH

RESULTS

Logisticare Solutions, LLC    STATE OF DELAWARE (SOO)   

#23020397filed 12/03/2002

SP: HSBC Business Credit (USA), Inc.

Collateral: specific leased motor vehicles, proceeds in the form of goods,
accounts, general intangibles, intellectual property, investment property,
deposit accounts, letter of credit rights

     

#31417305filed 05/07/2003

SP: US Bancorp

Collateral: leased equipment

Logisticare Solutions, LLC (continued)      

#32119371filed 07/30/2003

SP: Minolta Business Solutions, Inc.

Collateral: D1 551L# 3796470

     

#32477225filed 09/24/2003

SP: US Bancorp

Collateral: leased equipment

     

#32559402filed 10/02/2003

SP: Minolta Business Solutions

Collateral: leased equipment

     

#50080086filed 12/31/2004

SP: Fleet Capital Corporation

Collateral: specific leased motor vehicles, proceeds in the form of goods,
accounts, general intangibles, intellectual property, investment property,
deposit accounts, letter of credit rights

     

#51093377filed 04/04/2005

SP: Fleet Capital Corporation

Collateral: specific leased motor vehicles, proceeds in the form of goods,
accounts, general intangibles, intellectual property, investment property,
deposit accounts, letter of credit rights

     

#51693457filed 06/02/2005

SP: Konica Minolta Business Solutions U.S.A., Inc.

Collateral: leased equipment

The Providence Service Corporation    STATE OF DELAWARE (SOO)   

#30663941filed 02/24/2003

SP: U.S. Bancorp

Collateral: leased equipment

     

#30514375filed 03/03/2003

SP: General Electric Credit Corporation

Collateral: leased equipment, proceeds

 

151



--------------------------------------------------------------------------------

SCHEDULE 7.01

 

DEBTORS

  

JURISDICTION SEARCHED

  

SEARCH

RESULTS

     

#30699275filed 03/03/2003

SP: US Bancorp

Collateral: leased equipment

     

#31038952filed 04/09/2003

Assignee: General Electric Credit Corporation

Assignor: Toshiba America Information Systems, Inc.

Collateral: leased equipment

     

#31718645filed 07/08/2003

SP: US Bancorp

Collateral: lease #13590

The Providence Service Corporation (continued)      

#32226275filed 08/27/2003

SP: US Bancorp

Collateral: leased #13590

     

#20070109578 filed 01/10/2007

SP: Netbank Business Finance

Collateral: specific equipment

     

#20073634283 filed 09/26/2007

SP: Marlin Leasing Corp.

Collateral: leased equipment, proceeds and accounts arising therefrom

 

152



--------------------------------------------------------------------------------

SCHEDULE 7.02

Investments Existing on the Closing Date

Certificate of Deposit – The Providence Service Corporation

Bank of Tucson

Certificate No.

Maturity Date: 5/31/09

Beginning Balance: $175,000

Interest rate: 4.75%

(5 CD’s – Excluded Subsidiary)

Certificate of Deposit - Social Services Providers Captive Insurance Co.

Bank of Tucson

Certificate No.

Maturity Date: 6/30/08

Beginning Balance: $775,000

Interest rate: 5.25%

Certificate of Deposit - Social Services Providers Captive Insurance Co.

Bank of Tucson

Certificate No.

Maturity Date: 5/31/09

Beginning Balance: $1,140,000

Interest rate: 4.75%

Certificate of Deposit - Social Services Providers Captive Insurance Co.

Bank of Tucson

Certificate No.

Maturity Date: 5/31/09

Beginning Balance: $2,250,000

Interest rate: 4.75%

Certificate of Deposit - Social Services Providers Captive Insurance Co.

Bank of Tucson

Certificate No.

Maturity Date: 9/2/08

Beginning Balance: $1,000,000

Interest rate: 5.25%

Certificate of Deposit - Social Services Providers Captive Insurance Co.

Bank of Tucson

Certificate No.

Maturity Date: 12/7/07

Beginning Balance: $1,046,000

Interest rate: 4.65%

 

153



--------------------------------------------------------------------------------

SCHEDULE 7.02

 

Instrument:   

Promissory Note

Holder:

  

Providence Service Corporation of Maine.

Borrower:

  

FCP, Inc.

Original Amount:

  

$250,000

Balance at 10/31/07:

  

$213,102

Instrument:   

Promissory Note

Holder:

  

The Providence Service Corporation

Borrower:

  

The ReDCo Group, Inc.

Original Amount:

  

$600,000

Balance at 10/31/07:

  

$600,000

Instrument:   

Promissory Note

Holder:

  

Children’s Behavioral Health, Inc.

Borrower:

  

Clearfield Jefferson Community Mental Health Center, Inc.

Original Amount:

  

$52,000

Balance at 10/31/07:

  

$52,000

Instrument:   

Promissory Note

Holder:

  

The Providence Service Corporation

Borrower:

  

Artfare*

Original Amount:

  

$105,270

Balance at 10/31/07:

  

$105,270

*100% reserved

   Instrument:   

Promissory Note

Holder:

  

The Providence Service Corporation

Borrower:

  

Social Services Providers Captive Insurance Company

Amount:

  

$775,000

Instrument:

  

Promissory Note

Holder:

  

The Providence Service Corporation

Borrower:

  

Social Services Providers Captive Insurance Company

Amount:

  

$1,140,000

Instrument:   

Promissory Note

Holder:

  

The Providence Service Corporation

Borrower:

  

Social Services Providers Captive Insurance Company

Amount:

  

$1,046,000

Instrument:   

Promissory Note

Holder:

  

Provado Insurance Services, Inc.

Borrower:

  

LogistiCare Solutions, LLC

Amount:

  

$1,600,000

 

154



--------------------------------------------------------------------------------

SCHEDULE 7.02

Eastern Investment Advisors

Account Name: Eastern Bank, Trustee of Logisticare Solutions, LLC, Rabbi Trust
effective 08/07/07

Account Description: Rabbi Trust for Deferred Compensation Plan (Money market
account where funds are held prior to sending funds to MetLife for investment)

Account Number #

Approximate Balance: $46,168.29

MetLife Insurance Company of Connecticut – Account Information

JP Morgan Chase Bank N/A

Account Name: MetLife Insurance Company of Connecticut – COLI LogistiCare LLC
5002

Account Purpose: Makes notional investments for the deferred compensation plan
(Rabbi Trust)

Account Number #

Approximate Balance: $30,798.91

Fifth Third Bank

Account Name: Trustee for Provado Insurance Services Discover Reinsurance

Account Purpose: Restricted trust account for the benefit of Discover
Reinsurance Company

in accordance with the Reinsurance Trust Agreement with Discover Reinsurance
Company

Account Number:

Approximate Balance: $5,225,061

Bank of America

Account Name: Provado Insurance Services

Account Purpose: Money Market Account

Account:

Approximate Balance: $208,550

Investment by LogistiCare Inc. in Provado Insurance Services, Inc.(Intercompany
Investment dated April 1, 2005) in the amount of $3,093,103

Investment by The Providence Service Corporation in Social Services Providers
Captive Insurance Company in the amount of $2,080,860

Investment by The Providence Service Corporation in 0798576 B.C. Ltd. in the
amount of $6,884,702

Investment by The Providence Service Corporation in College Community Services
in the amount of $1,656,285

Investment by The Providence Service Corporation in Maple Star Oregon in the
amount of $125,135

 

155



--------------------------------------------------------------------------------

SCHEDULE 7.03(b)

Indebtedness Existing on the Closing Date

Earn-Outs

 

  1. Family-Based Strategies, Inc.: Due second quarter of 2008 based on the
financial performance of Family-Based Strategies, Inc. over the period from
March 1, 2006 to December 31, 2007 (no earn-out is anticipated to be paid). To
be paid in cash.

 

  2. W.D. Management, L.L.C.: Due second quarter of 2008 based on the financial
performance of W.D. Management, L.L.C. for April 1, 2006 to December 31, 2007
(in an amount estimated to be less than $10 million). To be paid in cash and
stock.

 

  3. WCG International Consultants Ltd.: Due first quarter of 2009 based on the
financial performance of WCG International Consultants Ltd. during the period
August 1, 2007 to December 31, 2008 (limited to $10.8 million Canadian dollars).
To be paid in cash and stock.

 

  4. LogistiCare – Merger Agreement: Expected to be due first quarter of 2009 ,
based on the financial performance of LogistiCare during the period of January
1, 2007 - December 31, 2008 (limited to $40 million) - To be paid in cash,
provided, however, to the extent stockholder approval related to the issuance of
our common stock in lieu of cash to fund the earn-out payment is obtained, each
of the sellers will have the right to elect to receive up to 50% of their pro
rata share of the earn-out payment in shares of our common stock (based upon our
stock price on November 6, 2007).

Promissory Notes

 

Instrument:      Promissory Note Holder:      Larry Nulton Borrower:      The
Providence Service Corporation Amount:      $618,680 Instrument:      Promissory
Note Holder:      The Providence Service Corporation Borrower:      Social
Services Providers Captive Insurance Company Amount:      $775,000 Instrument:
     Promissory Note Holder:      The Providence Service Corporation Borrower:
     Social Services Providers Captive Insurance Company Amount:      $1,140,000

 

156



--------------------------------------------------------------------------------

 

SCHEDULE 7.03(b)

 

Instrument:      Promissory Note Holder:      The Providence Service Corporation
Borrower:      Social Services Providers Captive Insurance Company Amount:     
$1,046,000 Instrument:      Promissory Note Holder:      Provado Insurance
Services, Inc. Borrower:      LogistiCare Solutions, LLC Amount:      $1,600,000

Existing Letters of Credit

 

  1. Irrevocable Standby Letter of Credit No.         , dated 6/30/07, issued by
Bank of Tucson, on behalf of Providence Service Corporation, to AmSouth Bank in
the face amount of $175,000

 

  2. Irrevocable Letter of Credit No.         , dated December 29, 2006, issued
by Wells Fargo Bank N.A., on behalf of Social Services Providers Captive
Insurance Company, to Ace American Insurance Company in the face amount of
$1,046,000

 

  3. Irrevocable Letter of Credit No.         , dated September 8, 2007, issued
by Wells Fargo Bank N.A., on behalf of Social Services Providers Captive
Insurance Company, to Lexington Insurance Company in the face amount of
$1,000,000

 

  4. Irrevocable Letter of Credit No.         , dated July 8, 2007, issued by
Wells Fargo Bank N.A., on behalf of Social Services Providers Captive Insurance
Company, to Ace American Insurance Company in the face amount of $775,000

 

  5. Irrevocable Letter of Credit No.         , dated July 18, 2007, issued by
Wells Fargo Bank N.A., on behalf of Social Services Providers Captive Insurance
Company, to Lexington Insurance Company in the face amount of $2,250,000

 

  6. Irrevocable Letter of Credit No.         , dated July 18, 2007, issued by
Wells Fargo Bank N.A., on behalf of Social Services Providers Captive Insurance
Company, to Ace American Insurance Company in the face amount of $1,140,000

Lease Agreements

Master Lease Agreement No. 1110519/1233826, dated August 1, 2006, by and between
Key Equipment Finance Inc. and LogistiCare Solutions, LLC (Automobiles) in the
amount of $121,637.51

Master Lease Agreement dated No. 1110519/1236993, dated July 26, 2006, by and
between Key Equipment Finance, Inc. and LogistiCare Solutions, LLC (Automobiles)
in the amount of $115,904.59

 

157



--------------------------------------------------------------------------------

SCHEDULE 7.03(j)

Letters of Credit Issued for the Target’s Account

 

  1. Letter of Credit No.        , dated April 1, 2005, issued by Bank of
America, N.A. on behalf of LogistiCare Solutions, LLC, to First Indemnity of
America Insurance Company in the outstanding amount of $1,250,000.

 

  2. Letter of Credit No.        , dated December 9, 2004, issued by Fleet
National Bank, on behalf of Provado Insurance Services, Inc. to Discover
Reinsurance Company in the amount of $1,084,360.00.

 

  3. Letter of Credit No.        , dated January 17, 2006, issued by Fleet
National Bank, on behalf of Provado Insurance Services, Inc. to Discover
Reinsurance Company in the amount of $2,008,743.

 

  4. Letter of Credit No.        , dated December 29, 2005, issued by Bank of
America, N.A., on behalf of LogistiCare Solutions, LLC, to Humana Medicaid in
the outstanding amount of $135,000.

 

  5. Letter of Credit No.        , dated November 30, 2006, issued by Bank of
America, N.A., on behalf of LogistiCare Solutions, LLC, to The Hanover Insurance
Company in the outstanding principal amount of $2,546,237.

 

  6. Letter of Credit No.        , dated February 7, 2007, issued by Bank of
America, N.A. on behalf of LogistiCare Solutions, LLC, to The Westchester Fire
Insurance Company in the outstanding amount of $5,689,337.24.

 

  7. Letter of Credit No.        , dated June 14, 2007, issued by Bank of
America, N.A., on behalf of LogistiCare Solutions, LLC, to Amerigroup
Corporation in the outstanding face amount of $423,387.

 

158



--------------------------------------------------------------------------------

SCHEDULE 7.13

Subsidiaries

 

Entity

Name

  

Country

/Region

  

Record Owner

  

Type of

Security

  

Ownership

Interest

  

Shares

Authorized

  

Shares

Outstanding

WCG International Consultants Ltd.    Canada   

PSC of Canada

Exchange Corp.

   Class “A” Preferred    100%    Unlimited Shares of Common Stock    8,374   
Canada   

PSC of Canada

Exchange Corp.

   Class “B” Preferred    100%   

Unlimited Shares

of Common Stock

   5,153 PSC of Canada Exchange Corp.    Canada   

Wells Fargo Bank,

N.A., as escrow

agent for Ian

Ferguson

  

Class A

Special

Shares

      1,000,000    6,582      

Wells Fargo Bank,

N.A., as escrow

agent for Elizabeth

Ferguson

  

Class A

Special

Shares

      1,000,000    6,323      

Wells Fargo Bank,

N.A., as escrow

agent for James Rae

  

Class A

Special

Shares

      1,000,000    21,568      

Wells Fargo Bank,

N.A., as escrow

agent for Robert

Skene

  

Class A

Special

Shares

      1,000,000    14,379      

Wells Fargo Bank,

N.A., as escrow

agent for Walrus

Holdings ltd.

  

Class A

Special

Shares

      1,000,000    11,503      

Wells Fargo Bank,

N.A., as escrow

agent for John Parker

  

Class A

Special

Shares

      1,000,000    10,065      

Wells Fargo Bank,

N.A., as escrow

agent for Jenco

Enterprises Ltd.

  

Class A

Special

Shares

      1,000,000    73,368       Ian Ferguson   

Class A

Special

Shares

      1,000,000    6,582       Elizabeth Ferguson   

Class A

Special

Shares

      1,000,000    6,323       James Rae   

Class A

Special

Shares

      1,000,000    21,568

 

159



--------------------------------------------------------------------------------

SCHEDULE 7.13

 

    Robert Skene   

Class A

Special

Shares

      1,000,000    14,379     Walrus Holdings Ltd.   

Class A

Special

Shares

      1,000,000    11,503     John Parker   

Class A

Special

Shares

      1,000,000    10,065    

Jenco Enterprises

Ltd.

  

Class A

Special

Shares

      1,000,000    73,368

 

160



--------------------------------------------------------------------------------

SCHEDULE 12.02

CERTAIN ADDRESSES FOR NOTICES

Administrative Agent:

CIT HEALTHCARE LLC

505 Fifth Avenue

New York, NY 10017

Attention: Chief Risk Officer

Facsimile No.: (212) 771-9317

Borrower and Loan Parties:

THE PROVIDENCE SERVICE CORPORATION

5524 E. Fourth Street

Tucson, AZ 85711

Attention; Michael N. Deitch, Chief Executive Officer

Facsimile No.: (520) 747-6611

 

161



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LOAN NOTICE

CIT Healthcare LLC,

as Administrative Agent

under the Credit Agreement

referred to below

505 Fifth Avenue

New York, NY 10017

[Date]

Attention: Chief Risk Officer

Ladies and Gentlemen:

The undersigned, The Providence Service Corporation, refers to the Credit
Agreement dated as of December     , 2007 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
the terms defined therein being used herein as therein defined), among the
undersigned, CIT Healthcare LLC, as Administrative Agent and the other financial
institutions party thereto, and hereby gives you notice, irrevocably, pursuant
to Section 2.02 of the Credit Agreement that the undersigned hereby requests a
Borrowing under the Credit Agreement, and in that connection sets forth below
the information relating to such Borrowing as required by Section 2.02(a) of the
Credit Agreement:

The Borrower is requesting a [Borrowing]/[conversion of Loans from one Type to
the other]/[continuation of LIBOR Loans].

The Business Day of the proposed [Borrowing]/[conversion]/[continuation] is
            ,     , 20    .

The principal amount of Loans to be [borrowed]/[converted]/[continued] is
$        .

[The Type of Loans to be borrowed]/[The Type of Loans to which existing [Base
Rate Loans]/[LIBOR Loans] are to be converted] are             .

The duration of the Interest Period with respect to the proposed
[Borrowing]/[conversion]/[continuation] is [one]/[two]/[three]/[six] months.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed
[Borrowing]/[conversion]/[continuation]:

The representations and warranties of each Loan Party contained in Article 5 of
the Credit Agreement (other than the representation and warranty set forth in
Section 5.05(e) of the Credit Agreement) or any other Loan Document, or which
are contained in any document furnished at any time under or in connection
therewith, shall be true and correct in all material respects

 

162



--------------------------------------------------------------------------------

(provided, that if any representation or warranty is by its terms qualified by
concepts of materiality, such representation shall be true and correct in all
respects) on and as of even date herewith, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of Section 4.02 of the Credit Agreement, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01 of the Credit
Agreement.

No Default or Event of Default shall exist, or would result from such proposed
[Borrowing]/[conversion]/[continuation].

After giving effect to such proposed Borrowing, the total Revolving Exposures
shall not exceed the total Revolving Commitments.

[With respect to the Incremental Term Loan, attached hereto is a certificate of
the Borrower certifying that (i) such Loan shall be used to satisfy all or a
portion of the earnout payments (as provided in the Target Acquisition
Agreement) together with a reasonably detailed schedule showing the computation
thereof and (ii) after giving pro forma effect thereto, the Consolidated Senior
Leverage Ratio is not more than 3.25 to 1.00 and the Consolidated Total Leverage
Ratio is not more than 4.50 to 1.00, in each case with Consolidated EBITDA to be
determined as of the end of the immediately preceding Fiscal Quarter.

Delivery of an executed counterpart of this Notice of Borrowing by facsimile
shall be effective as delivery of an original executed counterpart of this
Notice of Borrowing.

Very truly yours,

THE PROVIDENCE SERVICE CORPORATION

 

By:  

 

  Name:   Title:

 

163



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF REVOLVING NOTE

 

$                 Dated:             , 200    

FOR VALUE RECEIVED, the undersigned, THE PROVIDENCE SERVICE CORPORATION, a
Delaware corporation (the “Borrower”), HEREBY PROMISES TO PAY             or its
registered assigns (the “Lender”) for the account of the Lender on the
Termination Date the aggregate outstanding principal amount of the advances made
by such Lender under its Revolving Commitment owing to the Lender by the
Borrower pursuant to the Credit Agreement dated as of December     , 2007 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; terms defined therein, unless otherwise defined
herein, are being used herein as therein defined) among the Borrower, the
Lender, the other financial institutions party thereto, and CIT Healthcare LLC,
as administrative agent (in such capacity, together with any successor
administrative agent appointed pursuant to Article 11 of the Credit Agreement,
the “Administrative Agent”).

The Borrower promises to pay to the Lender interest on the unpaid principal
amount of each Revolving Loan from the date of such Revolving Loan until such
principal amount is paid in full, at such interest rates, and payable at such
times, as are specified in the Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to the Administrative Agent, at the Administrative Agent’s Office in
same day funds. Each Revolving Loan owing to the Lender by the Borrower, and all
payments made on account of principal thereof, shall be recorded by the Lender
and, prior to any transfer hereof, endorsed on the grid attached hereto, which
is part of this Promissory Note; provided, however, that the failure of the
Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrower under this Promissory Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of advances by the Lender to or for the benefit of
the Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the Revolving Commitment, the indebtedness of the Borrower resulting
from each such advance being evidenced by this Promissory Note, and
(ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified. The obligations of the Borrower under this Promissory Note
and the other Loan Documents, and the obligations of the other Loan Parties
under the Loan Documents, are secured by the Collateral as provided in the Loan
Documents.

 

164



--------------------------------------------------------------------------------

THE PROVIDENCE SERVICE CORPORATION By:  

 

  Name:   Title:

 

165



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

  

Amount of

Advance

  

Amount of

Principal Paid

or Prepaid

  

Unpaid

Principal

Balance

  

Notation

Made By

                                                                                
                                                                                
                 

 

166



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF TERM NOTE

 

$              

Dated:                  ,     

FOR VALUE RECEIVED, the undersigned, THE PROVIDENCE SERVICE CORPORATION, a
Delaware corporation (the “Borrower”), HEREBY PROMISES TO PAY              or
its registered assigns (the “Lender”) for the account of the Lender the
aggregate outstanding principal amount of the Term Loan Commitment owing to the
Lender by the Borrower pursuant to the Credit Agreement dated as of December,
    , 2007 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”; terms defined therein, unless
otherwise defined herein, are being used herein as therein defined) among the
Borrower, the Lender, the other financial institutions party thereto, and CIT
Healthcare LLC, as administrative agent (in such capacity, together with any
successor administrative agent appointed pursuant to Article 11 of the Credit
Agreement, the “Administrative Agent”).

The Borrower promises to pay the Lender interest on the unpaid principal amount
of the Term Loan Commitment of Lender from the date of such Term Loan, as the
case may be, until such principal amount is paid in full, at such interest
rates, and payable at such times, as are specified in the Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to the Administrative Agent at the Administrative Agent’s Office in same
day funds. The outstanding portion of the Term Loan owing to the Lender by the
Borrower and the maturity thereof, and all payments made on account of principal
thereof, shall be recorded by the Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto, which is part of this Promissory Note;
provided, however, that the failure of the Lender to make any such recordation
or endorsement shall not affect the obligations of the Borrower under this
Promissory Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making or purchasing of a portion of the outstanding Term
Loan by the Lender to or for the benefit of the Borrower on the Closing Date in
an aggregate amount not to exceed at any time outstanding the Term Loan
Commitment of the Lender, the indebtedness of the Borrower resulting from the
portion of the Term Loan being evidenced by this Promissory Note, and
(ii) contains provisions for acceleration of maturity upon the happening of
certain stated events and also for prepayments on account of principal hereof
prior to the maturity hereof upon the terms and conditions therein specified.
The obligations of the Borrower under this Promissory Note and the other Loan
Documents, and the obligations of the other Loan Parties under the Loan
Documents, are secured by the Collateral as provided in the Loan Documents.

 

167



--------------------------------------------------------------------------------

THE PROVIDENCE SERVICE CORPORATION By:   

 

     Name:      Title:  

 

168



--------------------------------------------------------------------------------

TERM LOAN AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of

Advance

 

Amount of

Principal Paid

or Prepaid

 

Unpaid

Principal

Balance

 

Notation

Made By

                                                                               
                       

 

169



--------------------------------------------------------------------------------

EXHIBIT B-3

FORM OF INCREMENTAL TERM LOAN NOTE

 

$               Dated:                  ,     

FOR VALUE RECEIVED, the undersigned, THE PROVIDENCE SERVICE CORPORATION, a
Delaware corporation (the “Borrower”), HEREBY PROMISES TO PAY              or
its registered assigns (the “Lender”) for the account of the Lender the
aggregate outstanding principal amount of the Incremental Term Loan owing to the
Lender by the Borrower pursuant to the Credit Agreement dated as of December,
    , 2007 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”; terms defined therein, unless
otherwise defined herein, are being used herein as therein defined) among the
Borrower, the Lender, the other financial institutions party thereto, and CIT
Healthcare LLC, as administrative agent (in such capacity, together with any
successor administrative agent appointed pursuant to Article 11 of the Credit
Agreement, the “Administrative Agent”).

The Borrower promises to pay to the Lender or its registered assigns interest on
the unpaid principal amount of such Lender’s portion of the Incremental Term
Loan from the date of such Incremental Term Loan, as the case may be, until such
principal amount is paid in full, at such interest rates, and payable at such
times, as are specified in the Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to the Administrative Agent at the Administrative Agent’s Office in same
day funds. The outstanding portion of the Incremental Term Loan owing to the
Lender by the Borrower and the maturity thereof, and all payments made on
account of principal thereof, shall be recorded by the Lender and, prior to any
transfer hereof, endorsed on the grid attached hereto, which is part of this
Promissory Note; provided, however, that the failure of the Lender to make any
such recordation or endorsement shall not affect the obligations of the Borrower
under this Promissory Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making or purchasing of a portion of the outstanding
Incremental Term Loan by the Lender to or for the benefit of the Borrower from
time to time in an aggregate amount not to exceed at any time outstanding the
original principal amount of the Incremental Term Loan, the indebtedness of the
Borrower resulting from the portion of the Incremental Term Loan being evidenced
by this Promissory Note, and (ii) contains provisions for acceleration of
maturity upon the happening of certain stated events and also for prepayments on
account of principal hereof prior to the maturity hereof upon the terms and
conditions therein specified. The obligations of the Borrower under this
Promissory Note and the other Loan Documents, and the obligations of the other
Loan Parties under the Loan Documents, are secured by the Collateral as provided
in the Loan Documents.

 

170



--------------------------------------------------------------------------------

THE PROVIDENCE SERVICE CORPORATION By:   

 

        Name:         Title:     

 

171



--------------------------------------------------------------------------------

INCREMENTAL TERM LOAN AND PAYMENTS OF PRINCIPAL

 

Date

  

Amount of

Advance

  

Amount of

Principal Paid

or Prepaid

  

Unpaid

Principal

Balance

  

Notation

Made By

                                                                                
                                                                                
     

 

172



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Compliance Certificate

Please refer to the Credit Agreement dated as of             ,     , 2007 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among the undersigned (“Borrower”), the Guarantors
party thereto from time to time, the financial institutions party thereto and
CIT Healthcare LLC, as administrative agent (the “Administrative Agent”). This
certificate (this “Certificate”) is delivered to the Administrative Agent and
the Lenders pursuant to the terms of the Credit Agreement. Terms used but not
otherwise defined herein are used herein as defined in the Credit Agreement.

The undersigned, being a Responsible Officer of the Borrower, hereby certifies
and warrants in his/her capacity as a Responsible Officer and not in his/her
individual capacity, as follows:

(i) Enclosed are the following [end of Fiscal Year financial statements:]//[end
of Fiscal Quarter financial statements:]

[Use following paragraph for fiscal year-end financial statements]

[The Borrower has delivered the year-end audited financial statements required
by Section 6.01(a) of the Credit Agreement for the fiscal year of the Borrower
ended as of                  , 20    , together with the report and opinion of
an independent certified public accountant required by such section.]

[Use following paragraph for fiscal quarter-end financial statements]

[The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Credit Agreement for the fiscal quarter of the Borrower
ended as of                  , 20__. Such consolidated financial statements
fairly present in all material respects the financial condition, results of
operations, shareholders’ equity and cash flows of Loan Parties and their
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

(ii) The representations and warranties of each Loan Party contained in Article
5 of the Credit Agreement (other than the representation and warranty set forth
in Section 5.05(e) of the Credit Agreement) or any other Loan Document, or which
are contained in any document furnished at any time under or in connection
therewith, are true and correct in all material respects (provided, that if any
representation or warranty is by its terms qualified by concepts of materiality,
such representation shall be true and correct in all respects) on and as of such
date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct as of
such earlier date.

(iii) No Default or Event of Default exists.

 

173



--------------------------------------------------------------------------------

(iv) No Material Adverse Effect has occurred.

(v) The Consolidated Total Leverage Ratio is [    ] to 1.

(vi) The Consolidated Fixed Charges Coverage Ratio is [    ] to 1.

(vii) The Consolidated Senior Leverage Ratio is [    ] to 1.

(viii) Excess Liquidity was not less than $15,000,000 as of the last day of any
month covered in the financial statements being certified hereto.

[Remainder of page intentionally left blank.]

 

174



--------------------------------------------------------------------------------

Borrower has caused this Certificate to be executed and delivered by the
Responsible Officer (solely in such capacity and not as an individual) thereunto
duly authorized on                  , 20__.

 

THE PROVIDENCE SERVICE CORPORATION

By:

 

 

 

Name:

 

Title:

 

175



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ASSIGNMENT AND

ASSUMPTION AGREEMENT

Reference is made to the Credit Agreement dated as of                  , 20    
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”; the terms defined therein, unless otherwise
defined herein, being used herein as therein defined) among The Providence
Service Corporation, a Delaware corporation (the “Borrower”), the Lenders party
thereto, CIT Healthcare LLC, as administrative agent (in such capacity, together
with any successor administrative agent appointed pursuant to Article 11 of the
Credit Agreement, the “Administrative Agent”), and the other Agents party
thereto.

Each “Assignor” referred to on Schedule 1 hereto (each, an “Assignor”) and each
“Assignee” referred to on Schedule 1 hereto (each, an “Assignee”) agrees
severally with respect to all information relating to it and its assignment
hereunder and on Schedule 1 hereto as follows:

(1) Such Assignor hereby sells and assigns, without recourse except as to the
representations and warranties made by it herein, to such Assignee, and such
Assignee hereby purchases and assumes from such Assignor, an interest in and to
such Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement. After giving
effect to such sale and assignment, such Assignee’s Commitments and the amount
of the Loans owing to such Assignee will be as set forth on Schedule 1 hereto.

(2) Such Assignor (i) represents and warrants that its name set forth on
Schedule 1 hereto is its legal name, that it is the legal and beneficial owner
of the interest or interests being assigned by it hereunder and that such
interest or interests are free and clear of any adverse claim; (ii) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(iii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any Loan Party or the performance or
observance by any Loan Party of any of its obligations under any Loan Document
or any other instrument or document furnished pursuant thereto; and
(iv) attaches the Note or Notes (if any) held by such Assignor and requests that
the Administrative Agent exchange such Note or Notes for a new Note or Notes
payable to the order of such Assignee in an amount equal to the Commitments
assumed by such Assignee pursuant hereto or new Notes payable to the order of
such Assignee in an amount equal to the Commitments assumed by such Assignee
pursuant hereto and such Assignor in an amount equal to the Commitments retained
by such Assignor under the Credit Agreement, respectively, as specified on
Schedule 1 hereto.

(3) Such Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 6.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit

 

176



--------------------------------------------------------------------------------

analysis and decision to enter into this Assignment and Assumption; (ii) agrees
that it will, independently and without reliance upon the Administrative Agent,
any Assignor or any other Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Credit Agreement; (iii) represents and
warrants that its name set forth on Schedule 1 hereto is its legal name;
(iv) appoints and authorizes the Administrative Agent to take such action as the
Administrative Agent on its behalf and to exercise such powers and discretion
under the Loan Documents as are delegated to the Administrative Agent by the
terms thereof, together with such powers and discretion as are reasonably
incidental thereto; (v) agrees that it will perform in accordance with their
terms all of the obligations that by the terms of the Credit Agreement are
required to be performed by it as a Lender party thereto; and (vi) attaches any
U.S. Internal Revenue Service forms required under Section 3.01 of the Credit
Agreement.

(4) Following the execution of this Assignment and Assumption, it will be
delivered to the Administrative Agent for acceptance and recording by the
Administrative Agent. The effective date for this Assignment and Assumption (the
“Effective Date”) shall be the date of acceptance hereof by the Administrative
Agent, unless otherwise specified on Schedule 1 hereto.

(5) Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date (as defined on the signature page hereto), (i) such Assignee
shall be a party to the Credit Agreement and, to the extent provided in this
Assignment and Assumption, have the rights and obligations of a Lender
thereunder and (ii) such Assignor shall, to the extent provided in this
Assignment and Assumption, relinquish its rights and be released from its
obligations under the Credit Agreement (other than its rights and obligations
under the Loan Documents that are specified under the terms of such Loan
Documents to survive the payment in full of the Obligations of the Loan Parties
under the Loan Documents to the extent any claim thereunder relates to an event
arising prior to the Effective Date) and, if this Assignment and Assumption
covers all of the remaining portion of the rights and obligations of such
Assignor under the Credit Agreement, such Assignor shall cease to be a party
thereto.

(6) Upon such acceptance and recording by the Administrative Agent, from and
after the Effective Date, the Administrative Agent shall make all payments under
the Credit Agreement and the other Loan Documents in respect of the interest
assigned hereby (including, without limitation, all payments of principal,
interest and commitment fees with respect thereto) to such Assignee. Such
Assignor and such Assignee shall make all appropriate adjustments in payments
under the Credit Agreement and the other Loan Documents for periods prior to the
Effective Date directly between themselves.

(7) This Assignment and Assumption shall be governed by, and construed in
accordance with, the laws of the State of New York.

(8) This Assignment and Assumption may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Assumption by facsimile shall be effective as
delivery of an original executed counterpart of this Assignment and Assumption.

 

177



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Assignor and each Assignee have caused Schedule 1 to
this Assignment and Assumption to be executed by their officers thereunto duly
authorized as of the date specified thereon.

 

178



--------------------------------------------------------------------------------

Schedule 1

 

ASSIGNORS:

              

Revolving Credit Facility

              

Percentage interest assigned

   %    %    %    %    %

Revolving Commitment assigned

   $            $            $            $            $        

Aggregate outstanding principal amount of Revolving Loans assigned

   $    $    $    $    $

Principal amount of Revolving Note payable to Assignor

   $    $    $    $    $

Letter of Credit Liabilities assigned

   $    $    $    $    $

Letter of Credit Liabilities retained

   $    $    $    $    $

Term Loan Facility

              

Percentage interest assigned

   %    %    %    %    %

Term Loan Commitment assigned

   $    $    $    $    $

Outstanding principal amount of Term Loan assigned

   $    $    $    $    $

Principal amount of Term Note payable to Assignor

   $    $    $    $    $

Incremental Term Facility

              

Percentage interest assigned

           %            %            %            %            %

Incremental Term Loan commitment assigned

   $    $    $    $    $

Outstanding principal amount of Incremental Term Loan assigned

   $    $    $    $    $

Principal amount of Incremental Term Loan Note payable to Assignor

   $    $    $    $    $

 

179



--------------------------------------------------------------------------------

ASSIGNEES:

          

Revolving Credit Facility

          

Percentage interest assumed

              %               %               %               %               % 

Revolving Commitment assumed

   $               $               $               $               $            

Aggregate outstanding principal amount of Revolving Loans assumed

   $        $        $        $        $     

Principal amount of Revolving Note payable to Assignee

   $        $        $        $        $     

Letter of Credit Liabilities assumed

   $        $        $        $        $     

Term Loan Facility

          

Percentage interest assumed

              %               %               %               %               % 

Term Loan Commitment assumed

   $               $               $               $               $            

Outstanding principal amount of Term Loan assumed

   $        $        $        $        $     

Principal amount of Term Note payable to Assignee

   $        $        $        $        $     

Incremental Term Facility

          

Percentage interest assumed

              %               %               %               %               % 

Incremental Term Loan commitment assumed

   $               $               $               $               $            

Outstanding principal amount of Incremental Term Loan assumed

   $        $        $        $        $     

Principal amount of Incremental Term Loan Note Payable to Assignee

   $        $        $        $        $     

 

180



--------------------------------------------------------------------------------

Effective Date (if other than date of acceptance by Administrative Agent):

            , 20     (the “Effective Date”)

Assignors

 

                , as Assignor [Type or print legal name of Assignor] By:  

 

  Name:   Title: Dated:             , 20                     , as Assignor [Type
or print legal name of Assignor] By:  

 

  Name:   Title: Dated:             , 20                     , as Assignor [Type
or print legal name of Assignor] By:  

 

  Name:   Title: Dated:             , 20    

 

181



--------------------------------------------------------------------------------

Assignees

 

                , as Assignee [Type or print legal name of Assignee] By:  

 

  Name:   Title: Dated:             , 20                     , as Assignee [Type
or print legal name of Assignee] By:  

 

  Name:   Title: Dated:             , 20    

 

182



--------------------------------------------------------------------------------

Accepted [and Approved] this     

day of             , 20    

1CIT Healthcare LLC as Administrative Agent By:  

 

  Title:

[Consented to this     

day of             , 20    

2THE PROVIDENCE SERVICE CORPORATION By:  

 

  Title: ]

 

1

If required by Section 12.07(b)(iii)(A) of the Credit Agreement.

2

If required by Section 12.07(b)(iii)(B) of the Credit Agreement.

 

183



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF JOINDER AGREEMENT

JOINDER AGREEMENT dated as of [                    ] (the “Joinder Agreement”)
to the Credit Agreement, dated as of                  , 20     (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meaning given to such term in the Credit Agreement), among THE
PROVIDENCE SERVICE CORPORATION (the “Borrower”), the Guarantors party thereto
from time to time, CIT Healthcare LLC, as Administrative Agent, the other Agents
party thereto, and each financial institution from time to time party thereto as
a Lender (collectively, the “Lenders” and individually, a “Lender”).

W I T N E S S E T H:

WHEREAS, the Guarantors have entered into the Credit Agreement and the Security
Agreement in order to induce the Lenders to make the Loans to or for the benefit
of the Borrower;

WHEREAS, pursuant to Section 6.12 of the Credit Agreement, each Subsidiary
(other than an Excluded Subsidiary) that was not a Subsidiary (other than an
Excluded Subsidiary) on the date of the Credit Agreement is required to become a
Guarantor under the Credit Agreement by executing this Joinder Agreement. The
undersigned (the “New Guarantor”) is executing this Joinder Agreement to the
Credit Agreement as consideration for the Loans previously made to or for the
benefit of the Borrower.

NOW, THEREFORE, the Administrative Agent and each New Guarantor hereby agree as
follows:

1. Guarantee. In accordance with Section 6.12(b) of the Credit Agreement, the
New Guarantor by its signature below becomes a Guarantor under the Credit
Agreement with the same force and effect as if originally named therein as a
Guarantor. Simultaneously with the execution of this Joinder Agreement, the New
Guarantor hereby delivers to the Administrative Agent all documents and
information required pursuant to Section 6.12(b) of the Credit Agreement.

2. Representations and Warranties. In accordance with Section 6.12(b) of the
Credit Agreement the New Guarantor hereby (a) agrees to all the terms and
provisions of the Credit Agreement applicable to it as a Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct in all material respects
(provided, that if any representation and warranty is by its terms qualified by
concepts of materiality, such representation shall be true and correct in all
respects) on and as of the date hereof, provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct as of such earlier date. Each reference to a Guarantor in
the Credit Agreement shall be deemed to include the New Guarantor. The New
Guarantor hereby attaches supplements to each of the schedules to the Credit
Agreement applicable to it.

 

184



--------------------------------------------------------------------------------

3. Severability. If any provision of this Joinder Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Joinder Agreement shall not be affected or
impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions. The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

4. Counterparts. This Joinder Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

5. No Waiver. No failure by any Lender or the Administrative Agent to exercise,
and no delay by any such Person in exercising, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. Except as expressly supplemented hereby, the Credit
Agreement shall remain in full force and effect.

6. Notices. All notices, requests and demands to or upon any New Guarantor, the
Administrative Agent or any Lender shall be governed by the terms of
Section 12.02 of the Credit Agreement.

7. Governing Law. THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

[Signature Pages Follow]

 

185



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned have caused this Joinder Agreement
to be duly executed and delivered by their duly authorized officers as of the
day and year first above written.

 

    [NEW GUARANTOR] By:  

 

  Name:   Title:     Address for Notices:  
  CIT HEALTHCARE LLC, as Administrative Agent By:  

 

  Name:   Title:

 

186